                         APPEAL,CLOSED,EFILE,FOLDER,LEAD,MOTREF,RAR,REFCNF,REFDIS,TPS
                                     U.S. District Court
                           District of Connecticut (New Haven)
                    CIVIL DOCKET FOR CASE #: 3:15−cv−01074−VLB

Russ McCullough et al v. World Wrestling Entertainment Inc   Date Filed: 07/13/2015
Assigned to: Judge Vanessa L. Bryant                         Date Terminated: 09/27/2018
Referred to: Judge Robert A. Richardson                      Jury Demand: Both
Member cases:                                                Nature of Suit: 360 P.I.: Other
  3:15−cv−00425−VLB                                          Jurisdiction: Diversity
  3:15−cv−00994−VLB
  3:15−cv−01156−VLB
  3:15−cv−01229−VLB
  3:15−cv−01305−VLB
  3:16−cv−01209−VLB
Case in other court: California Central, 2:15−cv−02662
Cause: 28:1332 Diversity−Personal Injury
Plaintiff
Russ McCullough                                represented by Jonas P. Mann
individually and on behalf of all others                      Audet & Partners, LLP
similarly situated                                            221 Main Street
TERMINATED: 03/22/2016                                        Suite 1460
also known as                                                 San Francisco, CA 94105
Big Russ McCullough                                           415−568−2555
TERMINATED: 03/22/2016                                        Fax: 415−576−1776
                                                              Email: jmann@audetlaw.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                             Michael A. McShane
                                                             Audet & Partners, LLP
                                                             221 Main Street
                                                             Suite 1460
                                                             San Francisco, CA 94105
                                                             415−568−2555
                                                             Fax: 415−576−1776
                                                             Email: mmcshane@audetlaw.com
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED

                                                             R. Christopher Gilreath
                                                             Gilreath & Associates, PLLC
                                                             200 Jefferson Avenue
                                                             Suite 711
                                                             Memphis, TN 38103
                                                             901−527−0511
                                                             Fax: 901−527−0514
                                                             Email: chrisgil@sidgilreath.com
                                                             LEAD ATTORNEY
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             William M. Bloss
                                                             Koskoff, Koskoff & Bieder, P.C.
                                                             350 Fairfield Ave.
                                                             Bridgeport, CT 06604
                                                             203−336−4421
                                                             Fax: 203−368−3244
                                                             Email: bbloss@koskoff.com
                                                             ATTORNEY TO BE NOTICED
                                                        Konstantine Kyros
                                                        Kyros Law Offices
                                                        17 Miles Road
                                                        Hingham,, MA 02043
                                                        800−934−2921
                                                        Fax: 617−583−1905
                                                        Email: kon@kyroslaw.com
                                                        ATTORNEY TO BE NOTICED

Plaintiff
Ryan Sakoda                                 represented by Jonas P. Mann
individually and on behalf of all others                   (See above for address)
similarly situated                                         LEAD ATTORNEY
TERMINATED: 03/22/2016                                     ATTORNEY TO BE NOTICED

                                                        Michael A. McShane
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        R. Christopher Gilreath
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        William M. Bloss
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED
                                                        Konstantine Kyros
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Plaintiff
Matthew Robert Wiese                        represented by Jonas P. Mann
individually and on behalf of all others                   (See above for address)
similarly situated                                         LEAD ATTORNEY
TERMINATED: 03/22/2016                                     ATTORNEY TO BE NOTICED
also known as
Luther Reigns                                           Michael A. McShane
TERMINATED: 03/22/2016                                  (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        R. Christopher Gilreath
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        William M. Bloss
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED
                                                        Konstantine Kyros
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Plaintiff
Shirley Fellows
on behalf of Estate of Timothy Alan Smith
a/k/a Rex King


V.
Consol Plaintiff
Evan Singleton           represented by Anthony M. Norris
TERMINATED: 03/28/2018                  Kyros Law Offices
                                        17 Miles Road
                                        Hingham,, MA 02043
                                        603−995−1792
                                        Fax: 617−583−1905
                                        Email: anorris@kyroslaw.com
                                        LEAD ATTORNEY
                                        PRO HAC VICE
                                        ATTORNEY TO BE NOTICED

                                       Charles LaDuca
                                       Cuneo Gilbert & LaDuca, LLP−DC
                                       4725 Wisconsin Ave., NW, Suite 200
                                       Washington, DC 20016
                                       202−789−3960
                                       Fax: 202−789−1813
                                       Email: charles@cuneolaw.com
                                       LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED
                                       Erica Mirabella
                                       Mirabella Law LLC
                                       132 Boylston St., 5th Floor
                                       Boston,, MA 02116
                                       617−580−8270
                                       Fax: 617−583−1905
                                       Email: Erica@mirabellaLLC.com
                                       LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                       Harris L. Pogust
                                       Pogust Braslow Millrood, LLC
                                       161 Washington Street
                                       Suite 940
                                       Conshohocken, PA 19428
                                       610−941−4204
                                       Fax: 610−941−4245
                                       Email: hpogust@pbmattorneys.com
                                       LEAD ATTORNEY
                                       ATTORNEY TO BE NOTICED

                                       Katherine Van Dyck
                                       Cuneo Gilbert & LaDuca, LLP−DC
                                       4725 Wisconsin Ave., NW, Suite 200
                                       Washington, DC 20016
                                       (202) 789−3960
                                       Fax: (202) 789−1813
                                       Email: kvandyck@cuneolaw.com
                                       LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED
                                       Kevin Michael O'Brien
                                       Pogust Braslow Millrood, LLC
                                       161 Washington Street
                                       Suite 940
Conshohocken, PA 19428
610−941−4204
Fax: 610−941−4245
Email: kobrien@pbmattorneys.com
LEAD ATTORNEY
PRO HAC VICE
ATTORNEY TO BE NOTICED

Konstantine Kyros
(See above for address)
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Michael J. Flannery
Cuneo Gilbert & LaDuca, LLP − MO
7733 Forsyth Boulevard, Suite 1675
St. Louis, MO 63105
314−226−1015
Fax: 202−789−1813
Email: mflannery@cuneolaw.com
LEAD ATTORNEY
PRO HAC VICE
ATTORNEY TO BE NOTICED

Rebecca A. Peterson
Lockridge Grindal Nauen PLLP
100 Washington Avenue South, Suite 2200
Minneapolis, MN 55401
612−339−6900
Fax: 612−339−0981
Email: rapeterson@locklaw.com
LEAD ATTORNEY
PRO HAC VICE
ATTORNEY TO BE NOTICED

Robert K. Shelquist
Lockridge Grindal Nauen PLLP
100 Washington Avenue South, Suite 2200
Minneapolis, MN 55401
612−339−6900
Fax: 612−339−0981
Email: rkshelquist@locklaw.com
LEAD ATTORNEY
PRO HAC VICE
ATTORNEY TO BE NOTICED
S. Clinton Woods
Audet & Partners, LLP
711 Van Ness Ave., Suite 500
San Francisco, CA 94102
415−568−2555
Fax: 415−568−2556
Email: cwoods@audetlaw.com
LEAD ATTORNEY
PRO HAC VICE
ATTORNEY TO BE NOTICED

Scott A. Moriarity
Baillon Thome Jozwiak & Wanta LLP
100 South Fifth Street
Ste 1200
Minneapolis, MN 55402
612−252−3578
Email: samoriarity@baillonthome.com
TERMINATED: 01/18/2018
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                                     William M. Bloss
                                     (See above for address)
                                     LEAD ATTORNEY
                                     ATTORNEY TO BE NOTICED

                                     Andrew J. Sciolla
                                     Pogust Braslow Millrood, LLC
                                     161 Washington Street
                                     Suite 940
                                     Conshohocken, PA 19428
                                     610−941−4202
                                     Fax: 610−941−4245
                                     Email: asciolla@pbmattorneys.com
                                     ATTORNEY TO BE NOTICED

Consol Plaintiff
Vito Lograsso            represented by Anthony M. Norris
TERMINATED: 03/28/2018                  (See above for address)
                                        LEAD ATTORNEY
                                        PRO HAC VICE
                                        ATTORNEY TO BE NOTICED

                                     Charles LaDuca
                                     (See above for address)
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED

                                     Erica Mirabella
                                     (See above for address)
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED

                                     Harris L. Pogust
                                     (See above for address)
                                     LEAD ATTORNEY
                                     ATTORNEY TO BE NOTICED
                                     Katherine Van Dyck
                                     (See above for address)
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                                     Kevin Michael O'Brien
                                     (See above for address)
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                                     Konstantine Kyros
                                     (See above for address)
                                     LEAD ATTORNEY
                                     ATTORNEY TO BE NOTICED

                                     Michael J. Flannery
                                     (See above for address)
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                           ATTORNEY TO BE NOTICED

                                           Rebecca A. Peterson
                                           (See above for address)
                                           LEAD ATTORNEY
                                           PRO HAC VICE
                                           ATTORNEY TO BE NOTICED

                                           Robert K. Shelquist
                                           (See above for address)
                                           LEAD ATTORNEY
                                           PRO HAC VICE
                                           ATTORNEY TO BE NOTICED

                                           S. Clinton Woods
                                           (See above for address)
                                           LEAD ATTORNEY
                                           PRO HAC VICE
                                           ATTORNEY TO BE NOTICED

                                           Scott A. Moriarity
                                           (See above for address)
                                           TERMINATED: 01/18/2018
                                           LEAD ATTORNEY
                                           PRO HAC VICE
                                           ATTORNEY TO BE NOTICED

                                           William M. Bloss
                                           (See above for address)
                                           LEAD ATTORNEY
                                           ATTORNEY TO BE NOTICED

                                           Andrew J. Sciolla
                                           (See above for address)
                                           ATTORNEY TO BE NOTICED

Consol Plaintiff
William Albert Haynes, III   represented by Brendan Thompson
TERMINATED: 03/22/2016                      Cuneo Gilbert & LaDuca, LLP−DC
                                            4725 Wisconsin Ave., NW, Suite 200
                                            Washington, DC 20016
                                            202−789−3960
                                            Fax: 202−789−1813
                                            Email: brendant@cuneolaw.com
                                            LEAD ATTORNEY
                                            ATTORNEY TO BE NOTICED

                                           Charles LaDuca
                                           (See above for address)
                                           LEAD ATTORNEY
                                           PRO HAC VICE
                                           ATTORNEY TO BE NOTICED

                                           Erica Mirabella
                                           (See above for address)
                                           LEAD ATTORNEY
                                           PRO HAC VICE
                                           ATTORNEY TO BE NOTICED

                                           Joshua L. Ross
                                           Stoll Stoll Berne Lokting & Shlachter, PC
                                           209 SW Oak Street
                                           Suite 500
                                           Portland, OR 97204
                                                         503−227−1600
                                                         Fax: 503−227−6840
                                                         Email: jross@stollberne.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Konstantine Kyros
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Robert K. Shelquist
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Scott A. Moriarity
                                                         (See above for address)
                                                         TERMINATED: 01/18/2018
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                         Steve D. Larson
                                                         Stoll Stoll Berne Lokting & Shlachter, PC
                                                         209 SW Oak Street
                                                         Suite 500
                                                         Portland, OR 97204
                                                         503−227−1600
                                                         Fax: 503−227−6840
                                                         Email: slarson@stollberne.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Taylor Asen
                                                         Cuneo Gilbert & LaDuca, LLP − NY
                                                         16 Court Street
                                                         Suite 1012
                                                         Brooklyn, NY 11241
                                                         202−789−3960
                                                         Fax: 202−7891813
                                                         Email: tasen@cuneolaw.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

Consol Plaintiff
Cassandra Frazier                          represented by Erica C. Mirabella
Individually and as next of kin to her                    Mirabella LLC
deceased husband, Nelson Lee Frazier,                     132 Boylston Street
Jr. a/k/a Mabel a/k/a Viscera a/k/a Big                   5th Floor
Daddy V a/k/a King Mabel and as                           Boston, MA 02110
personal representative of The Estate of                  617−580−8270
Nelson Lee Frazier, Jr., Deceased                         Fax: 617−583−1905
TERMINATED: 11/10/2016                                    Email: erica@mirabellaLLC.com
                                                          LEAD ATTORNEY
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                         Konstantine William Kyros
                                                         KYROS LAW
                                                         17 Miles Rd.
                                                         Hingham, MA 02043
                                                         800−934−2921
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED
                                                   R. Christopher Gilreath
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED
                                                   Rebecca A. Peterson
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED
                                                   William M. Bloss
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Konstantine Kyros
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Consol Plaintiff
Michelle James                         represented by Erica C. Mirabella
as mother and next friend of Matthew                  (See above for address)
Osborne, a Minor Child and Teagan                     LEAD ATTORNEY
Osborne, a Minor Child                                PRO HAC VICE
TERMINATED: 11/10/2016                                ATTORNEY TO BE NOTICED

                                                   R. Christopher Gilreath
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Rebecca A. Peterson
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Shezad Malik
                                                   Dr Shezad Malik Law Office PC
                                                   4925 Greenville Avenue, Suite 320
                                                   Dallas, TX 75206
                                                   888−210−9693
                                                   Fax: 888−210−9693
                                                   Email: malik2law@yahoo.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   William M. Bloss
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Konstantine Kyros
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Consol Plaintiff
Joseph M. Laurinaitis                      represented by Anthony M. Norris
also known as                                             (See above for address)
Road Warrior Animal                                       LEAD ATTORNEY
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                       Brenden P. Leydon
                                                       Wocl Leydon LLC
                                                       80 Fourth Street
                                                       Stamford, CT 06905
                                                       203−333−3339
                                                       Email: bleydon@tooherwocl.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Erica C. Mirabella
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Sylvester J Boumil
                                                       120 Fairmount Street
                                                       Lowell, MA 01852
                                                       978−458−0507
                                                       Fax: 978−453−6785
                                                       Email: SJBoumil@Boumil−Law.com
                                                       LEAD ATTORNEY
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED
                                                       Konstantine Kyros
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Consol Plaintiff
Jimmy Snuka                                represented by Anthony M. Norris
"Superfly", by and through his guardian,                  (See above for address)
Carole Snuka                                              LEAD ATTORNEY
TERMINATED: 11/03/2017                                    PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                       Brenden P. Leydon
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Erica C. Mirabella
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Sylvester J Boumil
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Konstantine Kyros
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Consol Plaintiff
Paul Ordndorff          represented by Anthony M. Norris
also known as                          (See above for address)
Mr. Wonderful                          LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                    Brenden P. Leydon
                                    (See above for address)
                                    LEAD ATTORNEY
                                    ATTORNEY TO BE NOTICED

                                    Erica C. Mirabella
                                    (See above for address)
                                    LEAD ATTORNEY
                                    PRO HAC VICE
                                    ATTORNEY TO BE NOTICED

                                    Sylvester J Boumil
                                    (See above for address)
                                    LEAD ATTORNEY
                                    PRO HAC VICE
                                    ATTORNEY TO BE NOTICED

                                    Konstantine Kyros
                                    (See above for address)
                                    ATTORNEY TO BE NOTICED

Consol Plaintiff
Salvador Guerrero, IV   represented by Anthony M. Norris
also known as                          (See above for address)
Chavo Guerrero, Jr.                    LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED
                                    Brenden P. Leydon
                                    (See above for address)
                                    LEAD ATTORNEY
                                    ATTORNEY TO BE NOTICED

                                    Erica C. Mirabella
                                    (See above for address)
                                    LEAD ATTORNEY
                                    PRO HAC VICE
                                    ATTORNEY TO BE NOTICED

                                    Sylvester J Boumil
                                    (See above for address)
                                    LEAD ATTORNEY
                                    PRO HAC VICE
                                    ATTORNEY TO BE NOTICED

                                    Konstantine Kyros
                                    (See above for address)
                                    ATTORNEY TO BE NOTICED

Consol Plaintiff
Chavo Guerrero, Sr.     represented by Anthony M. Norris
also known as                          (See above for address)
Chavo Classic                          LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED
                                    Brenden P. Leydon
                                    (See above for address)
                                      LEAD ATTORNEY
                                      ATTORNEY TO BE NOTICED

                                      Erica C. Mirabella
                                      (See above for address)
                                      LEAD ATTORNEY
                                      PRO HAC VICE
                                      ATTORNEY TO BE NOTICED

                                      Sylvester J Boumil
                                      (See above for address)
                                      LEAD ATTORNEY
                                      PRO HAC VICE
                                      ATTORNEY TO BE NOTICED

                                      Konstantine Kyros
                                      (See above for address)
                                      ATTORNEY TO BE NOTICED

Consol Plaintiff
Bryan Emmett Clark, Jr.   represented by Anthony M. Norris
also known as                            (See above for address)
Adam Bomb                                LEAD ATTORNEY
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                      Brenden P. Leydon
                                      (See above for address)
                                      LEAD ATTORNEY
                                      ATTORNEY TO BE NOTICED

                                      Erica C. Mirabella
                                      (See above for address)
                                      LEAD ATTORNEY
                                      PRO HAC VICE
                                      ATTORNEY TO BE NOTICED
                                      Sylvester J Boumil
                                      (See above for address)
                                      LEAD ATTORNEY
                                      PRO HAC VICE
                                      ATTORNEY TO BE NOTICED
                                      Konstantine Kyros
                                      (See above for address)
                                      ATTORNEY TO BE NOTICED

Consol Plaintiff
Anthony Norris            represented by Anthony M. Norris
also known as                            (See above for address)
Ahmed Johnson                            LEAD ATTORNEY
                                         PRO HAC VICE
                                         ATTORNEY TO BE NOTICED

                                      Brenden P. Leydon
                                      (See above for address)
                                      LEAD ATTORNEY
                                      ATTORNEY TO BE NOTICED

                                      Erica C. Mirabella
                                      (See above for address)
                                      LEAD ATTORNEY
                                      PRO HAC VICE
                                      ATTORNEY TO BE NOTICED
                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED
                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
James Harris       represented by Anthony M. Norris
also known as                     (See above for address)
Kamala                            LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Dave Hebner        represented by Anthony M. Norris
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                                  (See above for address)
                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Earl Hebner        represented by Anthony M. Norris
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                                  Brenden P. Leydon
                                  (See above for address)
                                  LEAD ATTORNEY
                                  ATTORNEY TO BE NOTICED

                                  Erica C. Mirabella
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Sylvester J Boumil
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Konstantine Kyros
                                  (See above for address)
                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Chris Pallies      represented by Anthony M. Norris
also known as                     (See above for address)
King Kong Bundy                   LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                                  Brenden P. Leydon
                                  (See above for address)
                                  LEAD ATTORNEY
                                  ATTORNEY TO BE NOTICED

                                  Erica C. Mirabella
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Sylvester J Boumil
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Konstantine Kyros
                                  (See above for address)
                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Ken Patera         represented by Anthony M. Norris
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Brenden P. Leydon
                                  (See above for address)
                                  LEAD ATTORNEY
                                  ATTORNEY TO BE NOTICED

                                  Erica C. Mirabella
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Sylvester J Boumil
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Konstantine Kyros
                                  (See above for address)
                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Terry Michael Brunk   represented by Anthony M. Norris
also known as                        (See above for address)
Sabu                                 LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                                  Brenden P. Leydon
                                  (See above for address)
                                  LEAD ATTORNEY
                                  ATTORNEY TO BE NOTICED

                                  Erica C. Mirabella
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Sylvester J Boumil
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Konstantine Kyros
                                  (See above for address)
                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Barry Darsow          represented by Anthony M. Norris
also known as                        (See above for address)
Smash                                LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                                  Brenden P. Leydon
                                  (See above for address)
                                  LEAD ATTORNEY
                                  ATTORNEY TO BE NOTICED
                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Bill Eadie         represented by Anthony M. Norris
also known as                     (See above for address)
Ax                                LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED
                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED
                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
John Nord          represented by Anthony M. Norris
also known as                     (See above for address)
Bezerker                          LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED
                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED
                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Jonathan Hugger    represented by Anthony M. Norris
also known as                     (See above for address)
Johnny the Bull                   LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
James Brunzell     represented by Anthony M. Norris
also known as                     (See above for address)
Jumpin' Jim                       LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED
Consol Plaintiff
Susan Green        represented by Anthony M. Norris
also known as                     (See above for address)
Sue Green                         LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Angelo Mosca       represented by Anthony M. Norris
also known as                     (See above for address)
King Kong Mosca                   LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
James Manley       represented by Anthony M. Norris
also known as                     (See above for address)
Jim Powers                        LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Michael Enos       represented by Anthony M. Norris
also known as                     (See above for address)
Mike                              LEAD ATTORNEY
also known as                     PRO HAC VICE
Blake Beverly                     ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED
                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED
                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Bruce Reed         represented by Anthony M. Norris
"Butch"                           (See above for address)
also known as                     LEAD ATTORNEY
Natural                           PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                                       LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED
                                       Sylvester J Boumil
                                       (See above for address)
                                       LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED
                                       Konstantine Kyros
                                       (See above for address)
                                       ATTORNEY TO BE NOTICED

Consol Plaintiff
Carlene B. Moore−Begnaud   represented by Anthony M. Norris
also known as                             (See above for address)
Jazz                                      LEAD ATTORNEY
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                       Brenden P. Leydon
                                       (See above for address)
                                       LEAD ATTORNEY
                                       ATTORNEY TO BE NOTICED

                                       Erica C. Mirabella
                                       (See above for address)
                                       LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                       Sylvester J Boumil
                                       (See above for address)
                                       LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                       Konstantine Kyros
                                       (See above for address)
                                       ATTORNEY TO BE NOTICED

Consol Plaintiff
Sylvain Grenier            represented by Anthony M. Norris
                                          (See above for address)
                                          LEAD ATTORNEY
                                          PRO HAC VICE
                                          ATTORNEY TO BE NOTICED

                                       Brenden P. Leydon
                                       (See above for address)
                                       LEAD ATTORNEY
                                       ATTORNEY TO BE NOTICED

                                       Erica C. Mirabella
                                       (See above for address)
                                       LEAD ATTORNEY
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                       Sylvester J Boumil
                                       (See above for address)
                                       LEAD ATTORNEY
                                       PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Omar Mijares       represented by Anthony M. Norris
also known as                     (See above for address)
Omar Atlas                        LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Don Leo Heaton     represented by Anthony M. Norris
also known as                     (See above for address)
Don Leo Jonathan                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Troy Martin        represented by Anthony M. Norris
also known as                     (See above for address)
Shane Douglas                     LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Marc Copani        represented by Anthony M. Norris
also known as                     (See above for address)
Muhammad Hassan                   LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Mark Canterbury    represented by Anthony M. Norris
also known as                     (See above for address)
Henry Godwin                      LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                               Brenden P. Leydon
                               (See above for address)
                                LEAD ATTORNEY
                                ATTORNEY TO BE NOTICED

                                Erica C. Mirabella
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED

                                Sylvester J Boumil
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED

                                Konstantine Kyros
                                (See above for address)
                                ATTORNEY TO BE NOTICED

Consol Plaintiff
Victoria Otis       represented by Anthony M. Norris
also known as                      (See above for address)
Princess Victoria                  LEAD ATTORNEY
                                   PRO HAC VICE
                                   ATTORNEY TO BE NOTICED

                                Brenden P. Leydon
                                (See above for address)
                                LEAD ATTORNEY
                                ATTORNEY TO BE NOTICED

                                Erica C. Mirabella
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED
                                Sylvester J Boumil
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED
                                Konstantine Kyros
                                (See above for address)
                                ATTORNEY TO BE NOTICED

Consol Plaintiff
Judy Hardee         represented by Anthony M. Norris
also known as                      (See above for address)
Judy Martin                        LEAD ATTORNEY
                                   PRO HAC VICE
                                   ATTORNEY TO BE NOTICED

                                Brenden P. Leydon
                                (See above for address)
                                LEAD ATTORNEY
                                ATTORNEY TO BE NOTICED

                                Erica C. Mirabella
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED
                                                      Sylvester J Boumil
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED
                                                      Konstantine Kyros
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Consol Plaintiff
Mark Jindrak                              represented by Anthony M. Norris
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                      Brenden P. Leydon
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Erica C. Mirabella
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Sylvester J Boumil
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Konstantine Kyros
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Consol Plaintiff
Bernard Knighton                          represented by Anthony M. Norris
as Personal Representative of Estate of                  (See above for address)
Brian Knighton, a.k.a. Axl Rotten                        LEAD ATTORNEY
                                                         PRO HAC VICE
                                                         ATTORNEY TO BE NOTICED

                                                      Brenden P. Leydon
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Erica C. Mirabella
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Sylvester J Boumil
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Konstantine Kyros
                                  (See above for address)
                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Marty Jannetty     represented by Anthony M. Norris
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                                  Brenden P. Leydon
                                  (See above for address)
                                  LEAD ATTORNEY
                                  ATTORNEY TO BE NOTICED

                                  Erica C. Mirabella
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Sylvester J Boumil
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Konstantine Kyros
                                  (See above for address)
                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Jon Heidenreich    represented by Anthony M. Norris
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                                  Brenden P. Leydon
                                  (See above for address)
                                  LEAD ATTORNEY
                                  ATTORNEY TO BE NOTICED

                                  Erica C. Mirabella
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Sylvester J Boumil
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Konstantine Kyros
                                  (See above for address)
                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Terry Szopinski    represented by Anthony M. Norris
also known as                     (See above for address)
Warlord                           LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Brenden P. Leydon
                                  (See above for address)
                                  LEAD ATTORNEY
                                  ATTORNEY TO BE NOTICED

                                  Erica C. Mirabella
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Sylvester J Boumil
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Konstantine Kyros
                                  (See above for address)
                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Sione Havea Vailahi   represented by Anthony M. Norris
also known as                        (See above for address)
Barbarian                            LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                                  Brenden P. Leydon
                                  (See above for address)
                                  LEAD ATTORNEY
                                  ATTORNEY TO BE NOTICED

                                  Erica C. Mirabella
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Sylvester J Boumil
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                                  Konstantine Kyros
                                  (See above for address)
                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Larry Oliver          represented by Anthony M. Norris
also known as                        (See above for address)
Crippler                             LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                                  Brenden P. Leydon
                                  (See above for address)
                                  LEAD ATTORNEY
                                  ATTORNEY TO BE NOTICED
                                     Erica C. Mirabella
                                     (See above for address)
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED

                                     Sylvester J Boumil
                                     (See above for address)
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED

                                     Konstantine Kyros
                                     (See above for address)
                                     ATTORNEY TO BE NOTICED

Consol Plaintiff
Bobbi Billard            represented by Anthony M. Norris
                                        (See above for address)
                                        LEAD ATTORNEY
                                        PRO HAC VICE
                                        ATTORNEY TO BE NOTICED

                                     Brenden P. Leydon
                                     (See above for address)
                                     LEAD ATTORNEY
                                     ATTORNEY TO BE NOTICED

                                     Erica C. Mirabella
                                     (See above for address)
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                                     Sylvester J Boumil
                                     (See above for address)
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                                     Konstantine Kyros
                                     (See above for address)
                                     ATTORNEY TO BE NOTICED

Consol Plaintiff
Timothy Smith            represented by Anthony M. Norris
TERMINATED: 11/03/2017                  (See above for address)
also known as                           LEAD ATTORNEY
Rex King                                PRO HAC VICE
TERMINATED: 11/03/2017                  ATTORNEY TO BE NOTICED

                                     Brenden P. Leydon
                                     (See above for address)
                                     LEAD ATTORNEY
                                     ATTORNEY TO BE NOTICED

                                     Erica C. Mirabella
                                     (See above for address)
                                     LEAD ATTORNEY
                                     PRO HAC VICE
                                     ATTORNEY TO BE NOTICED
                                     Sylvester J Boumil
                                     (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED
                                Konstantine Kyros
                                (See above for address)
                                ATTORNEY TO BE NOTICED

Consol Plaintiff
Tracy Smothers      represented by Anthony M. Norris
also known as                      (See above for address)
Freddie Joe Floyd                  LEAD ATTORNEY
                                   PRO HAC VICE
                                   ATTORNEY TO BE NOTICED

                                Brenden P. Leydon
                                (See above for address)
                                LEAD ATTORNEY
                                ATTORNEY TO BE NOTICED

                                Erica C. Mirabella
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED

                                Sylvester J Boumil
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED

                                Konstantine Kyros
                                (See above for address)
                                ATTORNEY TO BE NOTICED

Consol Plaintiff
Michael R. Halac    represented by Anthony M. Norris
also known as                      (See above for address)
Mantaur                            LEAD ATTORNEY
                                   PRO HAC VICE
                                   ATTORNEY TO BE NOTICED

                                Brenden P. Leydon
                                (See above for address)
                                LEAD ATTORNEY
                                ATTORNEY TO BE NOTICED

                                Erica C. Mirabella
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED

                                Sylvester J Boumil
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED

                                Konstantine Kyros
                                (See above for address)
                                ATTORNEY TO BE NOTICED
Consol Plaintiff
Rick Jones         represented by Anthony M. Norris
also known as                     (See above for address)
Black Bart                        LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Ken Johnson        represented by Anthony M. Norris
also known as                     (See above for address)
Slick                             LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
George Gray        represented by Anthony M. Norris
also known as                     (See above for address)
One Man Gang                      LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED
                                Brenden P. Leydon
                                (See above for address)
                                LEAD ATTORNEY
                                ATTORNEY TO BE NOTICED

                                Erica C. Mirabella
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED

                                Sylvester J Boumil
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED

                                Konstantine Kyros
                                (See above for address)
                                ATTORNEY TO BE NOTICED

Consol Plaintiff
Ferrin Jesse Barr   represented by Anthony M. Norris
also known as                      (See above for address)
J.J. Funk                          LEAD ATTORNEY
                                   PRO HAC VICE
                                   ATTORNEY TO BE NOTICED

                                Brenden P. Leydon
                                (See above for address)
                                LEAD ATTORNEY
                                ATTORNEY TO BE NOTICED

                                Erica C. Mirabella
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED
                                Sylvester J Boumil
                                (See above for address)
                                LEAD ATTORNEY
                                PRO HAC VICE
                                ATTORNEY TO BE NOTICED
                                Konstantine Kyros
                                (See above for address)
                                ATTORNEY TO BE NOTICED

Consol Plaintiff
Lou Marconi         represented by Anthony M. Norris
                                   (See above for address)
                                   LEAD ATTORNEY
                                   PRO HAC VICE
                                   ATTORNEY TO BE NOTICED

                                Brenden P. Leydon
                                (See above for address)
                                LEAD ATTORNEY
                                ATTORNEY TO BE NOTICED

                                Erica C. Mirabella
                                (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED
                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED
                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Rod Price          represented by Anthony M. Norris
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Konstantine Kyros
                               (See above for address)
                               ATTORNEY TO BE NOTICED

Consol Plaintiff
Donald Driggers    represented by Anthony M. Norris
                                  (See above for address)
                                  LEAD ATTORNEY
                                  PRO HAC VICE
                                  ATTORNEY TO BE NOTICED

                               Brenden P. Leydon
                               (See above for address)
                               LEAD ATTORNEY
                               ATTORNEY TO BE NOTICED

                               Erica C. Mirabella
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                               ATTORNEY TO BE NOTICED

                               Sylvester J Boumil
                               (See above for address)
                               LEAD ATTORNEY
                               PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Konstantine Kyros
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Rodney Begnaud                        represented by Anthony M. Norris
also known as                                        (See above for address)
Rodney Mack                                          LEAD ATTORNEY
                                                     PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED
                                                  Brenden P. Leydon
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Erica C. Mirabella
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Sylvester J Boumil
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Konstantine Kyros
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Ronald Scott Heard                    represented by Anthony M. Norris
on behalf of estate of Ronald Heard                  (See above for address)
also known as                                        LEAD ATTORNEY
Outlaw Ron Bass                                      PRO HAC VICE
                                                     ATTORNEY TO BE NOTICED
                                                  Brenden P. Leydon
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Erica C. Mirabella
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Sylvester J Boumil
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Konstantine Kyros
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Consol Plaintiff
Boris Zhukov                               represented by Anthony M. Norris
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                       Brenden P. Leydon
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Erica C. Mirabella
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Sylvester J Boumil
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       PRO HAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       Konstantine Kyros
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Consol Plaintiff
David Silva                                represented by Konstantine Kyros
also known as                                             (See above for address)
Sylvano Sousa                                             ATTORNEY TO BE NOTICED

Consol Plaintiff
John Jeter                                 represented by Konstantine Kyros
also known as                                             (See above for address)
Johnny Jeter                                              ATTORNEY TO BE NOTICED

Consol Plaintiff
Gayle Schecter                             represented by Konstantine Kyros
as Personal Representative of Estate Jon                  (See above for address)
Rechner a.k.a. Balls Mahoney                              ATTORNEY TO BE NOTICED

Consol Plaintiff
Ashley Massaro                             represented by Konstantine Kyros
also known as                                             (See above for address)
Ashley                                                    ATTORNEY TO BE NOTICED

Consol Plaintiff
Charles Wicks                              represented by Konstantine Kyros
also known as                                             (See above for address)
Chad Wicks                                                ATTORNEY TO BE NOTICED

Consol Plaintiff
Perry Satullo                              represented by Konstantine Kyros
also known as                                             (See above for address)
Perry Saturn                                              ATTORNEY TO BE NOTICED

Consol Plaintiff
Charles Bernard Scaggs                     represented by Konstantine Kyros
also known as                                             (See above for address)
Flash Funk                                                ATTORNEY TO BE NOTICED
Consol Plaintiff
World Wrestling Entertainment, Inc       represented by Curtis B. Krasik
                                                        K&L Gates, LLP− Ptsbrg PA
                                                        K&L Gates Center
                                                        210 Sixth Ave
                                                        Pittsburgh, PA 15222−2613
                                                        412−355−8696
                                                        Fax: 412−355−6501
                                                        Email: curtis.krasik@klgates.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Jeffrey Mueller
                                                        Day Pitney LLP−Htfd−CT
                                                        242 Trumbull St.
                                                        Hartford, CT 06103−1212
                                                        860−275−0164
                                                        Email: jmueller@daypitney.com
                                                        ATTORNEY TO BE NOTICED

                                                        Jerry S. McDevitt
                                                        K&L Gates, LLP− Ptsbrg PA
                                                        K&L Gates Center
                                                        210 Sixth Ave
                                                        Pittsburgh, PA 15222−2613
                                                        412−355−8608
                                                        Fax: 412−355−6501
                                                        Email: jerry.mcdevitt@klgates.com
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Jonathan B. Tropp
                                                        Day Pitney LLP−Stmfd
                                                        One Canterbury Green
                                                        201 Broad Street
                                                        Stamford, CT 06901
                                                        203−977−7300
                                                        Fax: 203−977−7301
                                                        Email: jbtropp@daypitney.com
                                                        ATTORNEY TO BE NOTICED
                                                        Thomas D. Goldberg
                                                        Day Pitney LLP−Stmfd
                                                        One Canterbury Green
                                                        201 Broad Street
                                                        Stamford, CT 06901
                                                        203−977−7300
                                                        Fax: 203−977−7301
                                                        Email: tdgoldberg@daypitney.com
                                                        ATTORNEY TO BE NOTICED

Consol Plaintiff
Bernard Knighton                         represented by Konstantine Kyros
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Consol Plaintiff
Kelli Fujiwara Sloan                     represented by Konstantine Kyros
on behalf of estate of Harry Masayoshi                  (See above for address)
Fujiwara                                                ATTORNEY TO BE NOTICED

Consol Plaintiff
Carole M Snuka                          represented by Konstantine Kyros
on behalf of Estate of James W. Snuka                  (See above for address)
                                                       ATTORNEY TO BE NOTICED

Consol Plaintiff
Barbara Marie Leydig                    represented by Konstantine Kyros
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED


V.
Appellant
Konstantine W Kyros                     represented by Konstantine W Kyros
                                                       PRO SE


V.
Defendant
World Wrestling Entertainment, Inc      represented by B. John Casey
                                                       K&L Gates LLP
                                                       One SW Columbia Street
                                                       Suite 1900
                                                       Portland, OR 97258
                                                       503−228−3200
                                                       Fax: 503−248−9085
                                                       Email: john.casey@klgates.com
                                                       TERMINATED: 03/15/2017
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED
                                                      Christopher M. Verdini
                                                      K&L Gates, LLP− Ptsbrg PA
                                                      K&L Gates Center
                                                      210 Sixth Ave
                                                      Pittsburgh, PA 15222−2613
                                                      412−355−6766
                                                      Fax: 412−355−6501
                                                      Email: Christopher.Verdini@KLGates.com
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED
                                                      Eugene J. Podesta , Jr.
                                                      Baker, Donelson, Bearman, Caldwell &
                                                      Berkovitz, PC
                                                      First Tennessee Building
                                                      165 Madison Ave
                                                      Suite 2000
                                                      Memphis, TN 38103
                                                      901−577−2213
                                                      Fax: 901−577−0761
                                                      Email: gpodesta@bakerdonelson.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Paul R. Genender
                                                      K&L Gates LLP, TX
                                                      1717 Main St., Suite 2800
                                                      Dallas, TX 75201
                                                      214−939−5500
                                                      Fax: 214−939−6100
                                                      Email: paul.genender@klgates.com
TERMINATED: 03/15/2017
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

R. Bruce Allensworth
K&L Gates, LLP− MA
State Street Financial Center
One Lincoln Street
Boston, MA 02111−2950
617−261−3100
Email: bruce.allensworth@klgates.com
LEAD ATTORNEY
PRO HAC VICE
ATTORNEY TO BE NOTICED

Ryan M. Tosi
K&L Gates, LLP− MA
State Street Financial Center
One Lincoln Street
Boston, MA 02111−2950
617−261−3100
Fax: 617−261−3175
Email: ryan.tosi@klgates.com
LEAD ATTORNEY
PRO HAC VICE
ATTORNEY TO BE NOTICED

Stefanie M. Lacy
K&L Gates, LLP− Ptsbrg PA
K&L Gates Center
210 Sixth Ave
Pittsburgh, PA 15222−2613
412−355−8691
Fax: 412−355−6501
Email: stefanie.lacy@klgates.com
LEAD ATTORNEY
PRO HAC VICE
ATTORNEY TO BE NOTICED

Terry Budd
K&L Gates, LLP− Ptsbrg PA
K&L Gates Center
210 Sixth Ave
Pittsburgh, PA 15222−2613
412−355−8672
Fax: 412−355−6501
Email: terry.budd@klgates.com
LEAD ATTORNEY
PRO HAC VICE
ATTORNEY TO BE NOTICED

Curtis B. Krasik
(See above for address)
PRO HAC VICE
ATTORNEY TO BE NOTICED

Jeffrey Mueller
(See above for address)
ATTORNEY TO BE NOTICED

Jerry S. McDevitt
(See above for address)
PRO HAC VICE
ATTORNEY TO BE NOTICED
                                Jonathan B. Tropp
                                (See above for address)
                                ATTORNEY TO BE NOTICED
                                Thomas D. Goldberg
                                (See above for address)
                                ATTORNEY TO BE NOTICED


V.
Consol Defendant
Robert Windham      represented by William M. Bloss
                                   (See above for address)
                                   LEAD ATTORNEY
                                   ATTORNEY TO BE NOTICED

                                Konstantine Kyros
                                (See above for address)
                                ATTORNEY TO BE NOTICED

                                Michael J. Flannery
                                (See above for address)
                                ATTORNEY TO BE NOTICED

Consol Defendant
Thomas Billington   represented by Konstantine Kyros
                                   (See above for address)
                                   ATTORNEY TO BE NOTICED

                                Michael J. Flannery
                                (See above for address)
                                ATTORNEY TO BE NOTICED

Consol Defendant
James Ware          represented by William M. Bloss
                                   (See above for address)
                                   LEAD ATTORNEY
                                   ATTORNEY TO BE NOTICED

                                Konstantine Kyros
                                (See above for address)
                                ATTORNEY TO BE NOTICED
                                Michael J. Flannery
                                (See above for address)
                                ATTORNEY TO BE NOTICED

Consol Defendant
Oreal Perras        represented by William M. Bloss
                                   (See above for address)
                                   LEAD ATTORNEY
                                   ATTORNEY TO BE NOTICED

                                Konstantine Kyros
                                (See above for address)
                                ATTORNEY TO BE NOTICED

                                Michael J. Flannery
                                (See above for address)
                                ATTORNEY TO BE NOTICED

Consol Defendant
John Doe's                                       represented by Konstantine Kyros
Various                                                         (See above for address)
TERMINATED: 07/21/2016                                          ATTORNEY TO BE NOTICED

Consol Defendant
Vincent K. McMahon                               represented by R. Bruce Allensworth
Indivdually and as The Trustee of the                           (See above for address)
Vincent K. McMahon Irrevocable Trust                            LEAD ATTORNEY
U/T/A dtd. June 24, 2004, as the Trustee                        PRO HAC VICE
of the Vincent K. McMahon 2008, and as                          ATTORNEY TO BE NOTICED
Special Trustee of the Vincent K.
McMahon 2013 Irrev. Trust U/A dtd.                               Ryan M. Tosi
December 5, 2013 and as Trust                                    (See above for address)
                                                                 LEAD ATTORNEY
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED

                                                                 Curtis B. Krasik
                                                                 (See above for address)
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED
                                                                 Jeffrey Mueller
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED

                                                                 Jerry S. McDevitt
                                                                 (See above for address)
                                                                 PRO HAC VICE
                                                                 ATTORNEY TO BE NOTICED
                                                                 Jonathan B. Tropp
                                                                 (See above for address)
                                                                 ATTORNEY TO BE NOTICED


V.
Respondent
Kyros Law P.C.

Interested Party
Christopher Nowinski


 Date Filed     #    Docket Text
 10/26/2018    396 NOTICE OF APPEAL as to 383 Order on Motion for Sanctions,, Order on Motion to
                   Dismiss,,,, Order on Motion for Judgment on the Pleadings, 362 Order on Motion for
                   Sanctions,,,, Order on Motion to Dismiss,,,, Order on Motion to Stay,, Order on
                   Motion to Strike,,,, Order on Motion for Judgment on the Pleadings, by Konstantine W
                   Kyros, Kyros Law P.C.. Filing fee $ 505, receipt number ACTDC−5025568. (Kyros,
                   Konstantine) (Entered: 10/26/2018)
 10/26/2018    395 NOTICE OF APPEAL as to 376 Order on Recommended Ruling, 144 Order on
                   Motion to Compel,,,,,,, 377 Order on Motion for Sanctions, 160 Order on Sealed
                   Motion,,,,,,,,,,,, Order on Motion to Compel,,,,,,,,,,, by Kyros Law P.C., Konstantine W
                   Kyros. Filing fee $ 505, receipt number ACTDC−5025566. (Kyros, Konstantine)
                   (Entered: 10/26/2018)
 10/26/2018    394 NOTICE OF APPEAL as to 381 Order on Motion for Miscellaneous Relief,,,, 116
                   Order on Motion to Dismiss,,,,,, Order on Motion to Dismiss/Lack of Jurisdiction,,,,,
                   376 Order on Recommended Ruling, 383 Order on Motion for Sanctions,, Order on
                   Motion to Dismiss,,,, Order on Motion for Judgment on the Pleadings, 144 Order on
                   Motion to Compel,,,,,,, 374 Order on Motion for Summary Judgment, 377 Order on
                   Motion for Sanctions, 362 Order on Motion for Sanctions,,,, Order on Motion to
                   Dismiss,,,, Order on Motion to Stay,, Order on Motion to Strike,,,, Order on Motion
                   for Judgment on the Pleadings, 160 Order on Sealed Motion,,,,,,,,,,,, Order on Motion
                   to Compel,,,,,,,,,,, 89 Order on Motion to Stay, 117 Order on Motion to Dismiss,,,
                   Order on Motion for Leave to File,, 107 Order,,,,, by Ferrin Jesse Barr, Rodney
                   Begnaud, Bobbi Billard, Terry Michael Brunk, James Brunzell, Mark Canterbury,
                   Bryan Emmett Clark, Jr, Marc Copani, Barry Darsow, Donald Driggers, Bill Eadie,
                   Michael Enos, Shirley Fellows, Kelli Fujiwara Sloan, George Gray, Susan Green,
                   Sylvain Grenier, Salvador Guerrero, IV, Michael R. Halac, Judy Hardee, James Harris,
                   Ronald Scott Heard, Don Leo Heaton, Dave Hebner, Earl Hebner, Jon Heidenreich,
                   Jonathan Hugger, Marty Jannetty, John Jeter, Mark Jindrak, Ken Johnson, Rick Jones,
                   Bernard Knighton(as Personal Representative of Estate of Brian Knighton, a.k.a. Axl
                   Rotten), Bernard Knighton, Joseph M. Laurinaitis, Barbara Marie Leydig, James
                   Manley, Lou Marconi, Troy Martin, Ashley Massaro, Omar Mijares, Carlene B.
                   Moore−Begnaud, Angelo Mosca, John Nord, Anthony Norris, Larry Oliver, Paul
                   Ordndorff, Victoria Otis, Chris Pallies, Ken Patera, Rod Price, Bruce Reed, Perry
                   Satullo, Charles Bernard Scaggs, Gayle Schecter, David Silva, Timothy Smith, Tracy
                   Smothers, Carole M Snuka, Jimmy Snuka, Terry Szopinski, Sione Havea Vailahi,
                   Charles Wicks, Boris Zhukov. Filing fee $ 505, receipt number ACTDC−5025564.
                   (Kyros, Konstantine) (Entered: 10/26/2018)
10/26/2018   393 NOTICE OF APPEAL as to 116 Order on Motion to Dismiss,,,,,, Order on Motion to
                 Dismiss/Lack of Jurisdiction,,,,, 376 Order on Recommended Ruling, 144 Order on
                 Motion to Compel,,,,,,, 374 Order on Motion for Summary Judgment, 377 Order on
                 Motion for Sanctions, 362 Order on Motion for Sanctions,,,, Order on Motion to
                 Dismiss,,,, Order on Motion to Stay,, Order on Motion to Strike,,,, Order on Motion
                 for Judgment on the Pleadings, 160 Order on Sealed Motion,,,,,,,,,,,, Order on Motion
                 to Compel,,,,,,,,,,, 89 Order on Motion to Stay, 117 Order on Motion to Dismiss,,,
                 Order on Motion for Leave to File,, 107 Order,,,,, by Vito Lograsso, Evan Singleton.
                 Filing fee $ 505, receipt number ACTDC−5025562. (Kyros, Konstantine) (Entered:
                 10/26/2018)
10/26/2018   392 NOTICE OF APPEAL as to 253 Order on Motion for Sanctions,, Order on Motion to
                 Dismiss,, Order on Motion to Strike,,,,, 89 Order on Motion to Stay, 107 Order,,,,, by
                 Cassandra Frazier. Filing fee $ 505, receipt number ACTDC−5025560. (Kyros,
                 Konstantine) (Entered: 10/26/2018)
10/26/2018   391 NOTICE OF APPEAL as to 116 Order on Motion to Dismiss,,,,,, Order on Motion to
                 Dismiss/Lack of Jurisdiction,,,,, 89 Order on Motion to Stay, 117 Order on Motion to
                 Dismiss,,, Order on Motion for Leave to File,, 107 Order,,,,, by Russ McCullough,
                 Ryan Sakoda, Matthew Robert Wiese. Filing fee $ 505, receipt number
                 ACTDC−5025558. (Kyros, Konstantine) (Entered: 10/26/2018)
10/26/2018   390 NOTICE OF APPEAL as to 116 Order on Motion to Dismiss,,,,,, Order on Motion to
                 Dismiss/Lack of Jurisdiction,,,,, 89 Order on Motion to Stay, 117 Order on Motion to
                 Dismiss,,, Order on Motion for Leave to File,, 107 Order,,,,, by William Albert
                 Haynes, III. Filing fee $ 505, receipt number ACTDC−5025556. (Kyros, Konstantine)
                 (Entered: 10/26/2018)
10/24/2018   389 RESPONSE filed by Joseph M. Laurinaitis. (Kyros, Konstantine) (Entered:
                 10/24/2018)
10/22/2018   388 ORDER Setting Hearing on Motions for Attorney Fees 378 and 386 : Hearing set for
                 1/8/2019 at 10:30 AM in Courtroom One, 450 Main St., Hartford, CT before Judge
                 Robert A. Richardson. Signed by Judge Robert A. Richardson on 10/22/2018. (Fries,
                 J.) (Entered: 10/22/2018)
10/16/2018   387 ORDER REFERRING CASE to Magistrate Judge Robert A. Richardson for a ruling
                 on 386 MOTION for Attorney Fees Application for Attorneys' Fees Ordered by the
                 Court.
                 Signed by Judge Vanessa L. Bryant on 10/16/2018. (Shafer, J.) (Entered: 10/16/2018)
10/04/2018   386 MOTION for Attorney Fees Application for Attorneys' Fees Ordered by the Court by
                 Vincent K. McMahon, World Wrestling Entertainment, Inc.Responses due by
                 10/25/2018 (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5
                 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit
                   10)(Mueller, Jeffrey) (Entered: 10/04/2018)
09/27/2018         JUDICIAL PROCEEDINGS SURVEY − FOR COUNSEL ONLY: The following link
                   to the confidential survey requires you to log into CM/ECF for SECURITY purposes.
                   Once in CM/ECF you will be prompted for the case number. Although you are
                   receiving this survey through CM/ECF, it is hosted on an independent website called
                   SurveyMonkey. Once in SurveyMonkey, the survey is located in a secure account. The
                   survey is not docketed and it is not sent directly to the judge. To ensure anonymity,
                   completed surveys are held up to 90 days before they are sent to the judge for review.
                   We hope you will take this opportunity to participate, please click on this link:
                   https://ecf.ctd.uscourts.gov/cgi−bin/Dispatch.pl?survey
                   (Shafer, J.) (Entered: 09/27/2018)
09/27/2018   385 JUDGMENT.
                 For appeal forms please go to the following website:
                 www.ctd.uscourts.gov/forms/all−forms/appeals_forms.
                 Signed by Clerk on 09/27/2018. (Shafer, J.) (Entered: 09/27/2018)
09/19/2018   384 ORDER REFERRING CASE to Magistrate Judge Robert A. Richardson for a ruling
                 on 378 MOTION for Attorney Fees and 382 MOTION for Leave to File Sur−Reply in
                 Opposition to WWE's Motion for Fees.
                 Signed by Judge Vanessa L. Bryant on 09/19/2018. (Shafer, J.) (Entered: 09/19/2018)
09/17/2018   383 ORDER granting Defendants' Motion for Judgment on the Pleadings 205 and Motions
                 to Dismiss 266 and 269 and granting in part and denying in part Defendants' Motion
                 for Sanctions 262 . Signed by Judge Vanessa L. Bryant on 9/17/2018. (Lindberg,
                 Christina) (Entered: 09/17/2018)
09/14/2018   382 MOTION for Leave to File Sur−Reply in Opposition to WWE's Motion for Fees (Dkt.
                 378) by Vito Lograsso, Evan Singleton. (Attachments: # 1 Sur−Reply to WWE's
                 Motion for Fees)(Kyros, Konstantine) (Entered: 09/14/2018)
09/14/2018   381 ORDER denying 368 . Fed.R.Civ.P. 36(a)(6) sets forth the procedure to challenge the
                 sufficiency of an objection to a request to admit. It provides"[t]he requesting party may
                 move to determine the sufficiency of an answer or objection. Unless the court finds an
                 objection justified, it must order that an answer be served. Only upon a finding that an
                 answer, as distinguished from an objection, does not comply with the rule, may the
                 court order either that the matter is admitted or that an amended answer be served. The
                 court may also defer its final decision until a pretrial conference or a specified time
                 before trial. The Defendant has presented a rational basis for its objection and the rule
                 does not permit the Court to deem a fact admitted where an objection has been filed.
                 The denial is without prejudice to filing a motion to test the sufficiency of the
                 objection after the Court has ruled on the pending Motions for Judgment on the
                 Pleadings [Dkt. No. 205] and to Dismiss [Dkt. Nos. 266, 269] and Defendant's Motion
                 for Sanctions [Dkt. No. 262 in 16−CV−1209 (VLB). Signed by Judge Vanessa L.
                 Bryant on 9−14−18. (Bryant, Vanessa) (Entered: 09/14/2018)
09/06/2018   380 REPLY to Response to 378 MOTION for Attorney Fees Application for Attorneys'
                 Fees Ordered By The Court filed by World Wrestling Entertainment, Inc. (Mueller,
                 Jeffrey) (Entered: 09/06/2018)
08/23/2018   379 RESPONSE re 378 MOTION for Attorney Fees Application for Attorneys' Fees
                 Ordered By The Court filed by Vito Lograsso, Evan Singleton. (Kyros, Konstantine)
                 (Entered: 08/23/2018)
08/02/2018   378 MOTION for Attorney Fees Application for Attorneys' Fees Ordered By The Court by
                 World Wrestling Entertainment, Inc.Responses due by 8/23/2018 (Attachments: # 1
                 Exhibit 1, # 2 Exhibit 2)(Mueller, Jeffrey) (Entered: 08/02/2018)
07/22/2018   377 ORDER granting in part and denying in part 198 Motion for Sanctions, consistent with
                 the Court's 376 Order Adopting 371 Recommended Ruling. Signed by Judge Vanessa
                 L. Bryant on 7/22/2018. (Hoffman, S) (Entered: 07/22/2018)
07/22/2018   376 ORDER adopting 371 Recommended Ruling. See attached for memorandum of
                 decision. Signed by Judge Vanessa L. Bryant on 7/22/2018. (Hoffman, S) (Entered:
                 07/22/2018)
04/02/2018   375 REPLY to Response to 371 RECOMMENDED RULING g 198 MOTION for
                 Sanctions filed by World Wrestling Entertainment, Inc 18 Pages. filed by Vito
                 Lograsso, Evan Singleton. (Kyros, Konstantine) (Entered: 04/02/2018)
03/28/2018   374 ORDER granting 330 Motion for Summary Judgment to Plaintiffs Singleton and
                 LoGrasso. Signed by Judge Vanessa L. Bryant on 03/28/2018. (Shafer, J.) (Entered:
                 03/28/2018)
03/22/2018   373 RESPONSE re 372 Objection/Reply/Response to Recommended Ruling filed by
                 World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered: 03/22/2018)
03/08/2018   372 OBJECTION to 371 Recommended Ruling filed by Vito Lograsso, Evan Singleton.
                 (Kyros, Konstantine) (Entered: 03/08/2018)
02/22/2018   371 RECOMMENDED RULING: Recommending that 198 Defendant's motion for
                 sanctions be granted in part. See attached ruling, 18 Pages. Objections due by
                 3/8/2018. Signed by Judge Robert A. Richardson on 2/22/2018. (Fries, J.) (Entered:
                 02/22/2018)
02/07/2018   370 Memorandum in Opposition re 368 MOTION to Deem Defendant's Fed. R. Civ. P. 36
                 Statements Admitted filed by World Wrestling Entertainment, Inc. (Mueller, Jeffrey)
                 (Entered: 02/07/2018)
01/18/2018   369 ORDER granting 367 Motion to Withdraw as Attorney. Attorney Scott A. Moriarity
                 terminated. Signed by Judge Vanessa L. Bryant on 1/18/2018. (Hoffman, S) (Entered:
                 01/18/2018)
01/17/2018   368 MOTION to Deem Defendant's Fed. R. Civ. P. 36 Statements Admitted by Joseph M.
                 Laurinaitis.Responses due by 2/7/2018 (Attachments: # 1 Exhibit A, # 2 Exhibit
                 B)(Kyros, Konstantine) (Entered: 01/17/2018)
01/17/2018   367 MOTION for Scott Moriarity to Withdraw as Attorney by Vito Lograsso, Evan
                 Singleton. (Moriarity, Scott) (Entered: 01/17/2018)
12/11/2017   366 RESPONSE re 365 Response, filed by Joseph M. Laurinaitis. (Kyros, Konstantine)
                 (Entered: 12/11/2017)
11/17/2017   365 RESPONSE re 363 Amended Complaint,,,,, and Request for Guidance as to Further
                 Briefing on Defendants Pending Motions to Dismiss, Motion for Judgment on the
                 Pleadings, and Motion for Sanctions and/or Filing a Motion for Involuntary Dismissal
                 Under Fed. R. Civ. P. 41(b) filed by Vincent K. McMahon, World Wrestling
                 Entertainment, Inc. (Attachments: # 1 Exhibit 1)(Mueller, Jeffrey) (Entered:
                 11/17/2017)
11/03/2017   364 SECOND ANSWER to Complaint with Affirmative Defenses and Special Defenses
                 with Jury Demand by Thomas Billington, Oreal Perras, James Ware, Robert
                 Windham.(Kyros, Konstantine) (Entered: 11/03/2017)
11/03/2017   363 AMENDED COMPLAINT Laurinaitis, et al. against Vincent K. McMahon, World
                 Wrestling Entertainment, Inc, filed by Dave Hebner, James Harris, Gayle Schecter,
                 Salvador Guerrero, IV, Bernard Knighton, Victoria Otis, Mark Jindrak, Angelo Mosca,
                 Mark Canterbury, Judy Hardee, Ferrin Jesse Barr, John Jeter, Ken Johnson, Marty
                 Jannetty, Terry Szopinski, Lou Marconi, Boris Zhukov, David Silva, Michael Enos,
                 James Brunzell, Terry Michael Brunk, Earl Hebner, Marc Copani, Anthony Norris,
                 Joseph M. Laurinaitis, Rod Price, John Nord, Ashley Massaro, Susan Green, Troy
                 Martin, Timothy Smith, Bryan Emmett Clark, Jr, Rick Jones, James Manley, Perry
                 Satullo, Bruce Reed, Charles Wicks, Paul Ordndorff, Omar Mijares, Barry Darsow,
                 Donald Driggers, Chris Pallies, Rodney Begnaud, Ken Patera, Sylvain Grenier,
                 Jonathan Hugger, Sione Havea Vailahi, George Gray, Michael R. Halac, Jon
                 Heidenreich, Larry Oliver, Don Leo Heaton, Tracy Smothers, Bill Eadie, Carlene B.
                 Moore−Begnaud, Bobbi Billard, Ronald Scott Heard, Charles Bernard Scaggs,
                 Bernard Knighton, Kelli Fujiwara Sloan, Carole M Snuka, Barbara Marie Leydig.
                 (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit
                 E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11
                 Exhibit K, # 12 Exhibit L)(Kyros, Konstantine) (Entered: 11/03/2017)
09/29/2017   362 ORDER re: 205 Motion for Judgment on the Pleadings, 262 Motion for Sanctions, 266
                 Motion to Dismiss, and 269 Motion to Dismiss; ORDER denying as moot 228 Motion
                   for Sanctions and 291 Motion to Stay; and ORDER denying 326 Motion to Strike and
                   327 Motion to Strike for the reasons stated in the attached ruling on WWE's Motions
                   to Dismiss, for Sanctions, and for Judgment on the Pleadings. Signed by Judge
                   Vanessa L. Bryant on 9/29/2017. (Hoffman, S) (Entered: 09/29/2017)
09/20/2017   361 RESPONSE re 360 Response Reply to WWE's Opposition to Plaintiffs' Request for
                 Judicial Notice filed by Joseph M. Laurinaitis. (Attachments: # 1 Exhibit A)(Kyros,
                 Konstantine) (Entered: 09/20/2017)
09/15/2017   360 RESPONSE re 359 Notice (Other) Memorandum of Law in Opposition to Plaintiffs'
                 Motion to Take Judicial Notice filed by World Wrestling Entertainment, Inc.
                 (Attachments: # 1 Exhibit A)(Mueller, Jeffrey) (Entered: 09/15/2017)
09/12/2017   359 NOTICE by Joseph M. Laurinaitis of WWE Funded CTE Study (Attachments: # 1
                 Exhibit JAMA CTE Study)(Kyros, Konstantine) (Entered: 09/12/2017)
08/28/2017   358 Minute Entry for proceedings held before Judge Thomas P. Smith: Settlement
                 Conference held on 8/28/2017. Case did not settle. Magistrate Judge has invited both
                 sides to contact him anytime in the future if they believe settlement would be possible.
                 Total Time: 5 hours. (Shafer, J.) (Entered: 08/28/2017)
08/22/2017   357 ORDER denying as moot 232 Motion to Dismiss and 235 Motion to Dismiss in light
                 of the Plaintiff's 252 First Amended Complaint. Signed by Judge Vanessa L. Bryant on
                 8/22/2017. (Hoffman, S) (Entered: 08/22/2017)
08/22/2017   356 ORDER granting 342 Motion to Seal. Sealing is supported by clear and compelling
                 reasons and is narrowly tailored to serve those reasons. Signed by Judge Vanessa L.
                 Bryant on 8/22/2017. (Hoffman, S) (Entered: 08/22/2017)
08/22/2017   355 ORDER granting 339 Motion to Seal. Sealing is supported by clear and compelling
                 reasons and is narrowly tailored to serve those reasons. Signed by Judge Vanessa L.
                 Bryant on 8/22/2017. (Hoffman, S) (Entered: 08/22/2017)
08/22/2017   354 ORDER granting 329 Motion to Seal. Sealing is supported by clear and compelling
                 reasons and is narrowly tailored to serve those reasons. Signed by Judge Vanessa L.
                 Bryant on 8/22/2017. (Hoffman, S) (Entered: 08/22/2017)
08/16/2017   353 NOTICE OF E−FILED CALENDAR: THIS IS THE ONLY NOTICE
                 COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING THE
                 COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. Settlement
                 Conference set for 8/28/2017 at 10:00 AM and, if necessary, 8/29/2017 in Chambers
                 Room 125 − Annex, 450 Main St., Hartford, CT before Judge Thomas P. Smith. Ex
                 parte statements no longer than 3 pages in length, setting forth what discussions they
                 have had with regard to settlement; what demand(s) and counter offers there have
                 been; and views on how to resolve the case are due by 8/23/2017 and shall be
                 submitted via fax to 860−240−3211. Ex parte statements should address settlement,
                 not a recitation of the history of the litigation. Counsel in attendance must be
                 empowered with decision−making authority. (Shafer, J.) (Entered: 08/16/2017)
05/30/2017   352 Joint NOTICE by Vincent K. McMahon, World Wrestling Entertainment, Inc re 348
                 Order,, of Compliance (Tropp, Jonathan) (Entered: 05/30/2017)
05/17/2017   351 RESPONSE re 350 Memorandum in Opposition to Motion,,,, filed by Vincent K.
                 McMahon, World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered:
                 05/17/2017)
05/17/2017   350 Memorandum in Opposition re 262 MOTION for Sanctions Regarding the First
                 Amended Complaint filed by Ferrin Jesse Barr, Rodney Begnaud, Bobbi Billard, Terry
                 Michael Brunk, James Brunzell, Mark Canterbury, Bryan Emmett Clark, Jr, Marc
                 Copani, Barry Darsow, Donald Driggers, Bill Eadie, Michael Enos, George Gray,
                 Susan Green, Sylvain Grenier, Chavo Guerrero, Sr, Salvador Guerrero, IV, Michael R.
                 Halac, Judy Hardee, James Harris, Ronald Scott Heard, Don Leo Heaton, Dave
                 Hebner, Earl Hebner, Jon Heidenreich, Jonathan Hugger, Marty Jannetty, Mark
                 Jindrak, Ken Johnson, Rick Jones, Bernard Knighton, Joseph M. Laurinaitis, James
                 Manley, Lou Marconi, Troy Martin, Omar Mijares, Carlene B. Moore−Begnaud,
                 Angelo Mosca, John Nord, Anthony Norris, Larry Oliver, Paul Ordndorff, Victoria
                 Otis, Chris Pallies, Ken Patera, Rod Price, Bruce Reed, Timothy Smith, Tracy
                 Smothers, Jimmy Snuka, Terry Szopinski, Sione Havea Vailahi, Boris Zhukov.
                   (Attachments: # 1 Notice of Manual Filing − Unredacted Sur−Reply Brief, # 2 Exhibit
                   A − Redacted Sur−Reply Brief, # 3 Exhibit B − Bagwell v. WWE Ruling)(Leydon,
                   Brenden) (Entered: 05/17/2017)
05/12/2017   349 REPLY to Response to 330 MOTION for Summary Judgment filed by World
                 Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit A)(Mueller, Jeffrey) (Entered:
                 05/12/2017)
05/09/2017   348 ORDER: Counsel are ordered to meet with all of their respective clients and discuss
                 possible settlement of these cases, including reasonable offers and demands. Counsel
                 are further ordered to meet and confer with one another and inform this Court within
                 21 days of the date of this order of the dates in June, July and August of 2017 on
                 which all counsel, parties, and others necessary to commit to a full and final settlement
                 of these matters are available to devote an entire day to settlement discussions with
                 Judge Thomas Smith. Signed by Judge Vanessa L. Bryant on 5/9/2017. (Hoffman, S)
                 (Entered: 05/09/2017)
04/28/2017   347 Statement of Material Facts re 343 SEALED MOTION Memorandum in Opposition to
                 Motion for Summary Judgment by World Wrestling Entertainment, Inc. filed by Vito
                 Lograsso, Evan Singleton. (Attachments: # 1 Table of Contents, # 2 Declaration of
                 Michael J. Flannery, # 3 Exhibit 1, # 4 Exhibit 2, # 5 Exhibit 3, # 6 Exhibit 4, # 7
                 Exhibit 5, # 8 Exhibit 6, # 9 Exhibit 7, # 10 Exhibit 8, # 11 Exhibit 9, # 12 Exhibit 10,
                 # 13 Exhibit 11, # 14 Exhibit 12, # 15 Exhibit 13, # 16 Exhibit 14, # 17 Exhibit 15, #
                 18 Exhibit 16, # 19 Exhibit 17, # 20 Exhibit 18, # 21 Exhibit 19, # 22 Exhibit 20, # 23
                 Exhibit 21, # 24 Exhibit 22, # 25 Exhibit 23, # 26 Exhibit 24, # 27 Exhibit 25, # 28
                 Exhibit 26, # 29 Exhibit 27, # 30 Exhibit 28, # 31 Exhibit 29, # 32 Exhibit 30, # 33
                 Exhibit 31, # 34 Exhibit 32, # 35 Exhibit 33, # 36 Exhibit 34, # 37 Exhibit 35, # 38
                 Exhibit 36, # 39 Exhibit 37, # 40 Exhibit 38, # 41 Exhibit 39, # 42 Exhibit 40, # 43
                 Exhibit 41, # 44 Exhibit 42, # 45 Exhibit 43, # 46 Exhibit 44, # 47 Exhibit 45, # 48
                 Exhibit 46, # 49 Exhibit 47, # 50 Exhibit 48, # 51 Exhibit 49)(Flannery, Michael)
                 (Entered: 04/28/2017)
04/28/2017   346 Sealed Document: Corrected Local Rule 56(a)(2) Statement and Confidential Exhibits
                 by Vito Lograsso, Evan Singleton . (Attachments: # 1 Exhibit 3, # 2 Exhibit 4, # 3
                 Exhibit 5, # 4 Exhibit 6, # 5 Exhibit 7, # 6 Exhibit 8, # 7 Exhibit 10, # 8 Exhibit 11, #
                 9 Exhibit 12, # 10 Exhibit 13, # 11 Exhibit 14, # 12 Exhibit 15, # 13 Exhibit 17, # 14
                 Exhibit 18, # 15 Exhibit 19, # 16 Exhibit 32, # 17 Exhibit 34, # 18 Exhibit 37, # 19
                 Exhibit 38, # 20 Exhibit 39, # 21 Exhibit 40, # 22 Exhibit 41, # 23 Exhibit 42, # 24
                 Exhibit 43, # 25 Exhibit 44, # 26 Exhibit 45, # 27 Exhibit 49)(Flannery, Michael)
                 (Entered: 04/28/2017)
04/28/2017   345 Sealed Document: Local Rule 56(a)(2) Statement and Confidential Exhibits by Vito
                 Lograsso, Evan Singleton . (Flannery, Michael) (Entered: 04/28/2017)
04/28/2017   344 Memorandum in Opposition re 330 MOTION for Summary Judgment filed by Vito
                 Lograsso, Evan Singleton. (Flannery, Michael) (Entered: 04/28/2017)
04/28/2017   343 SEALED MOTION Memorandum in Opposition to Motion for Summary Judgment by
                 World Wrestling Entertainment, Inc. by Vito Lograsso, Evan Singleton. (Flannery,
                 Michael) (Entered: 04/28/2017)
04/28/2017   342 MOTION to Seal Memorandum in Opposition to Motion for Summary Judgment,
                 Local Rule 56(a)(2) Statement, and Exhibits by Vito Lograsso, Evan Singleton.
                 (Attachments: # 1 Declaration of Michael J. Flannery)(Flannery, Michael) (Entered:
                 04/28/2017)
04/27/2017   341 Sealed Document: Defendants' Unredacted Consolidated Memorandum of Law in
                 Opposition to Plaintiffs' Motions to Strike or Exclude Exhibits Attached to Motions to
                 Dismiss and for Sanctions by Vincent K. McMahon, World Wrestling Entertainment,
                 Inc re 340 Memorandum in Opposition to Motion, . (Mueller, Jeffrey) (Entered:
                 04/27/2017)
04/27/2017   340 Memorandum in Opposition re 327 MOTION to Strike 262 MOTION for Sanctions
                 Regarding the First Amended Complaint 's Exhibits, 326 MOTION to Strike 266
                 MOTION to Dismiss Plaintiffs' First Amended Complaint 's Exhibits filed by Vincent
                 K. McMahon, World Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit A, # 2
                 Exhibit B)(Mueller, Jeffrey) (Entered: 04/27/2017)
04/27/2017   339 MOTION to Seal An Unredacted Version of Defendants' Consolidated Memorandum
                 of Law in Opposition to Plaintiffs' Motions to Strike or Exclude Exhibits Attached to
                 Motions to Dismiss and for Sanctions by Vincent K. McMahon, World Wrestling
                 Entertainment, Inc. (Mueller, Jeffrey) (Entered: 04/27/2017)
04/17/2017   337 Docket Entry Correction re 330 MOTION for Summary Judgment response is due
                 within 14 days. (Fernandez, C.) (Entered: 04/17/2017)
04/14/2017   338 EXHIBIT/Appendix Tab 1 by World Wrestling Entertainment, Inc re 332 Statement of
                 Material Facts. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4,
                 # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit
                 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15,
                 # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19, # 20 Exhibit 20, #
                 21 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26
                 Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # 31
                 Exhibit 31, # 32 Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35 Exhibit 35, # 36
                 Exhibit 36, # 37 Exhibit 37, # 38 Exhibit 38, # 39 Exhibit 39, # 40 Exhibit 40, # 41
                 Exhibit 41, # 42 Exhibit 42, # 43 Exhibit 43, # 44 Exhibit 44, # 45 Exhibit 45, # 46
                 Exhibit 46, # 47 Exhibit 47, # 48 Exhibit 48, # 49 Exhibit 49, # 50 Exhibit 50, # 51
                 Exhibit 51, # 52 Exhibit 52, # 53 Exhibit 53, # 54 Exhibit 54, # 55 Exhibit 55, # 56
                 Exhibit 56, # 57 Exhibit 57, # 58 Exhibit 58, # 59 Exhibit 59, # 60 Exhibit 60, # 61
                 Exhibit 61, # 62 Exhibit 62, # 63 Exhibit 63, # 64 Exhibit 64, # 65 Exhibit 65, # 66
                 Exhibit 66, # 67 Exhibit 67, # 68 Exhibit 68, # 69 Exhibit 69, # 70 Exhibit 70, # 71
                 Exhibit 71, # 72 Exhibit 72, # 73 Exhibit 73, # 74 Exhibit 74, # 75 Exhibit 75, # 76
                 Exhibit 76, # 77 Exhibit 77, # 78 Exhibit 78, # 79 Exhibit 79, # 80 Exhibit 80, # 81
                 Exhibit 81, # 82 Exhibit 82, # 83 Exhibit 83, # 84 Exhibit 84, # 85 Exhibit 85, # 86
                 Exhibit 86, # 87 Exhibit 87, # 88 Exhibit 88, # 89 Exhibit 89, # 90 Exhibit 90, # 91
                 Exhibit 91, # 92 Exhibit 92, # 93 Exhibit 93, # 94 Exhibit 94, # 95 Exhibit 95, # 96
                 Exhibit 96, # 97 Exhibit 97, # 98 Exhibit 98, # 99 Exhibit 99, # 100 Exhibit 100, # 101
                 Exhibit 101, # 102 Exhibit 102, # 103 Exhibit 103) (Shafer, J.) (Entered: 04/20/2017)
04/14/2017   336 REPLY to Response to 235 MOTION to Dismiss Counts III, XVI, and XVII of
                 Plaintiffs' Complaint filed by Vincent K. McMahon. (Mueller, Jeffrey) (Entered:
                 04/14/2017)
04/14/2017   335 REPLY to Response to 232 MOTION to Dismiss Plaintiffs' Complaint filed by World
                 Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit A)(Mueller, Jeffrey) (Entered:
                 04/14/2017)
04/14/2017   334 REPLY to Response to 262 MOTION for Sanctions Regarding the First Amended
                 Complaint filed by Vincent K. McMahon, World Wrestling Entertainment, Inc.
                 (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit
                 E, # 6 Exhibit F)(Mueller, Jeffrey) (Entered: 04/14/2017)
04/14/2017   333 Sealed Document: Unredacted Versions of Local Rule 56(a)(1) Statement and
                 Appendix Tabs 2, 4−8, 10, 13−14, 20, 34, 36−40, 43, 45−47, 50, 52−61, 66−70,
                 72−76, and 78−79 to Local Rule 56(a)(1) Statement by World Wrestling
                 Entertainment, Inc . (Attachments: # 1 Tab 2, # 2 Tab 4, # 3 Tab 5, # 4 Tab 6, # 5 Tab
                 7, # 6 Tab 8, # 7 Tab 10, # 8 Tab 13, # 9 Tab 14, # 10 Tab 20, # 11 Tab 34, # 12 Tab
                 36, # 13 Tab 37, # 14 Tab 38, # 15 Tab 39, # 16 Tab 40, # 17 Tab 43, # 18 Tab 45, #
                 19 Tab 46, # 20 Tab 47, # 21 Tab 50, # 22 Tab 52, # 23 Tab 53, # 24 Tab 54, # 25 Tab
                 55, # 26 Tab 56, # 27 Tab 57, # 28 Tab 58, # 29 Tab 59, # 30 Tab 60, # 31 Tab 61, #
                 32 Tab 66, # 33 Tab 67, # 34 Tab 68, # 35 Tab 69, # 36 Tab 70, # 37 Tab 72, # 38 Tab
                 73, # 39 Tab 74, # 40 Tab 75, # 41 Tab 76, # 42 Tab 78, # 43 Tab 79)(Mueller,
                 Jeffrey) (Entered: 04/14/2017)
04/14/2017   332 Statement of Material Facts re 330 MOTION for Summary Judgment filed by World
                 Wrestling Entertainment, Inc. (Attachments: # 1 Index of Exhibits, # 2 Tab 1, # 3 Tab
                 2, # 4 Tab 3, # 5 Tab 4, # 6 Tab 5, # 7 Tab 6, # 8 Tab 7, # 9 Tab 8, # 10 Tab 9, # 11
                 Tab 10, # 12 Tab 11, # 13 Tab 12, # 14 Tab 13, # 15 Tab 14, # 16 Tab 15, # 17 Tab 16,
                 # 18 Tab 17, # 19 Tab 18, # 20 Tab 19, # 21 Tab 20, # 22 Tab 21, # 23 Tab 22, # 24
                 Tab 23, # 25 Tab 24, # 26 Tab 25, # 27 Tab 26, # 28 Tab 27, # 29 Tab 28, # 30 Tab 29,
                 # 31 Tab 30, # 32 Tab 31, # 33 Tab 32, # 34 Tab 33, # 35 Tab 34, # 36 Tab 35, # 37
                 Tab 36, # 38 Tab 37, # 39 Tab 38, # 40 Tab 39, # 41 Tab 40, # 42 Tab 41, # 43 Tab 42,
                 # 44 Tab 43, # 45 Tab 44, # 46 Tab 45, # 47 Tab 46, # 48 Tab 47, # 49 Tab 48, # 50
                 Tab 49, # 51 Tab 50, # 52 Tab 51, # 53 Tab 52, # 54 Tab 53, # 55 Tab 54, # 56 Tab 55,
                 # 57 Tab 56, # 58 Tab 57, # 59 Tab 58, # 60 Tab 59, # 61 Tab 60, # 62 Tab 61, # 63
                  Tab 62, # 64 Tab 63, # 65 Tab 64, # 66 Tab 65, # 67 Tab 66, # 68 Tab 67, # 69 Tab 68,
                  # 70 Tab 69, # 71 Tab 70, # 72 Tab 71, # 73 Tab 72, # 74 Tab 73, # 75 Tab 74, # 76
                  Tab 75, # 77 Tab 76, # 78 Tab 77, # 79 Tab 78, # 80 Tab 79, # 81 Tab 80, # 82 Tab
                  81)(Mueller, Jeffrey) (Entered: 04/14/2017)
04/14/2017   331 Sealed Document: Unredacted Memorandum of Law in Support of Motion for
                 Summary Judgment by World Wrestling Entertainment, Inc . (Mueller, Jeffrey)
                 (Entered: 04/14/2017)
04/14/2017   330 MOTION for Summary Judgment by World Wrestling Entertainment, Inc.Response
                 due within 14 days (Attachments: # 1 Memorandum in Support)(Mueller, Jeffrey)
                 Modified on 04/17/17 to correct response deadline (Fernandez, C.). (Entered:
                 04/14/2017)
04/14/2017   329 MOTION to Seal Unredacted Versions of Memorandum of Law in Support of Motion
                 for Summary Judgment, Local Rule 56(a)(1) Statement, and Appendix Tabs 2, 4−8,
                 10, 13−14, 20, 34, 36−61, 66−70, 72−76, and 78−79 to Local Rule 56(a)(1) Statement
                 by World Wrestling Entertainment, Inc. (Attachments: # 1 Affidavit)(Mueller, Jeffrey)
                 (Entered: 04/14/2017)
04/06/2017   328 ORDER granting 325 Motion for Leave to File Excess Pages. Signed by Judge
                 Vanessa L. Bryant on 4/6/2017. (Hoffman, S) (Entered: 04/06/2017)
04/06/2017   327 MOTION to Strike 262 MOTION for Sanctions Regarding the First Amended
                 Complaint 's Exhibits by Joseph M. Laurinaitis.Responses due by 4/27/2017
                 (Attachments: # 1 Memorandum in Support)(Kyros, Konstantine) (Entered:
                 04/06/2017)
04/06/2017   326 MOTION to Strike 266 MOTION to Dismiss Plaintiffs' First Amended Complaint 's
                 Exhibits by Joseph M. Laurinaitis.Responses due by 4/27/2017 (Attachments: # 1
                 Memorandum in Support)(Kyros, Konstantine) (Entered: 04/06/2017)
04/05/2017   325 Consent MOTION for Leave to File Excess Pages for Reply Brief in Support of Motion
                 to Dismiss by World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered:
                 04/05/2017)
04/04/2017   324 ORDER denying 275 Motion to Compel; denying 276 Motion to Unseal Document.
                 See attached. Signed by Judge Vanessa L. Bryant on 4/4/2017. (Hoffman, S) (Entered:
                 04/04/2017)
04/04/2017   323 ORDER granting 231 Motion to Seal. Signed by Judge Vanessa L. Bryant on
                 04/04/17. (Fernandez, C.) (Entered: 04/04/2017)
04/04/2017   322 ORDER granting 227 Motion to Seal. Pursuant to Local Rule 5(e)(3), the Court finds
                 that sealing is supported by clear and compelling reasons and is narrowly tailored to
                 serve those reasons. Signed by Judge Vanessa L. Bryant on 4/4/2017. (Hoffman, S)
                 (Entered: 04/04/2017)
04/04/2017   321 ORDER granting 261 Motion to Seal. Pursuant to Local Rule 5(e)(3), the Court finds
                 that sealing is supported by clear and compelling reasons and is narrowly tailored to
                 serve those reasons. Signed by Judge Vanessa L. Bryant on 4/4/2017. (Hoffman, S)
                 (Entered: 04/04/2017)
04/04/2017   320 ORDER granting 265 Motion to Seal. Pursuant to Local Rule 5(e)(3), the Court finds
                 that sealing is supported by clear and compelling reasons and is narrowly tailored to
                 serve those reasons. Signed by Judge Vanessa L. Bryant on 4/4/2017. (Hoffman, S)
                 (Entered: 04/04/2017)
04/04/2017   319 ORDER granting 277 Motion to Seal. Pursuant to Local Rule 5(e)(3), the Court finds
                 that sealing is supported by clear and compelling reasons and is narrowly tailored to
                 serve those reasons. Signed by Judge Vanessa L. Bryant on 4/4/2017. (Hoffman, S)
                 (Entered: 04/04/2017)
04/04/2017   318 ORDER granting 278 Motion for Leave to File. Signed by Judge Vanessa L. Bryant on
                 4/4/17. (Bryant, Vanessa) (Entered: 04/04/2017)
03/31/2017   317 ORDER granting 206 Motion to Withdraw Admissions. See attached ruling, 7 pages.
                 Signed by Judge Robert A. Richardson on 3/31/2017. (Fries, J.) (Entered: 03/31/2017)
03/29/2017   316 TRANSCRIPT of Proceedings: Type of Hearing: Oral Argument. Held on March 2,
                 2017 before Judge R. Richardson. Court Reporter: I. Sanchez−Farnham.
                 IMPORTANT NOTICE − REDACTION OF TRANSCRIPTS: To remove
                 personal identifier information from the transcript, a party must electronically file a
                 Notice of Intent to Request Redaction with the Clerk's Office within seven (7) calendar
                 days of this date. If no such Notice is filed, the court will assume redaction of personal
                 identifiers is not necessary and the transcript will be made available through PACER
                 without redaction 90 days from today's date. The transcript may be viewed at the court
                 public terminal or purchased through the Court Reporter/Transcriber before the
                 deadline for Release of Transcript Restriction. After that date it may be obtained
                 through PACER. The policy governing the redaction of personal information is located
                 on the court website at www.ctd.uscourts.gov. Redaction Request due 4/19/2017.
                 Redacted Transcript Deadline set for 4/29/2017. Release of Transcript Restriction set
                 for 6/27/2017. (Sanchez, I.) (Entered: 03/29/2017)
03/24/2017   315 ORDER granting 207 Motion to Seal; granting 209 Motion to Seal. Pursuant to Local
                 Rule 5(e)(3), the Court finds that sealing is supported by clear and compelling reasons
                 and is narrowly tailored to serve those reasons. Signed by Judge Vanessa L. Bryant on
                 3/24/2017. (Hoffman, S) (Entered: 03/24/2017)
03/24/2017   314 ORDER denying without prejudice 188 Motion for Summary Judgment. See attached
                 for memorandum of decision. Signed by Judge Vanessa L. Bryant on 3/24/2017.
                 (Hoffman, S) (Entered: 03/24/2017)
03/24/2017   313 ORDER granting 303 Motion for Leave to File Excess Pages. Signed by Judge
                 Vanessa L. Bryant on 3/24/2017. (Hoffman, S) (Entered: 03/24/2017)
03/24/2017   312 ORDER granting 309 Motion for Extension of Time. Signed by Judge Vanessa L.
                 Bryant on 3/24/2017. (Hoffman, S) (Entered: 03/24/2017)
03/23/2017   311 TRANSCRIPT of Proceedings: Type of Hearing: Status Conference. Held on January
                 24, 2017 before Judge R. Richardson. Court Reporter: K. Telhiard. IMPORTANT
                 NOTICE − REDACTION OF TRANSCRIPTS: To remove personal identifier
                 information from the transcript, a party must electronically file a Notice of Intent to
                 Request Redaction with the Clerk's Office within seven (7) calendar days of this date.
                 If no such Notice is filed, the court will assume redaction of personal identifiers is not
                 necessary and the transcript will be made available through PACER without redaction
                 90 days from today's date. The transcript may be viewed at the court public terminal or
                 purchased through the Court Reporter/Transcriber before the deadline for Release of
                 Transcript Restriction. After that date it may be obtained through PACER. The policy
                 governing the redaction of personal information is located on the court website at
                 www.ctd.uscourts.gov. Redaction Request due 4/13/2017. Redacted Transcript
                 Deadline set for 4/23/2017. Release of Transcript Restriction set for 6/21/2017.
                 (Sanchez, I.) (Entered: 03/23/2017)
03/23/2017   310 TRANSCRIPT of Proceedings: Type of Hearing: Oral Argument. Held on March 9,
                 2017 before Judge R. Richardson. Court Reporter: I. Sanchez−Farnham.
                 IMPORTANT NOTICE − REDACTION OF TRANSCRIPTS: To remove
                 personal identifier information from the transcript, a party must electronically file a
                 Notice of Intent to Request Redaction with the Clerk's Office within seven (7) calendar
                 days of this date. If no such Notice is filed, the court will assume redaction of personal
                 identifiers is not necessary and the transcript will be made available through PACER
                 without redaction 90 days from today's date. The transcript may be viewed at the court
                 public terminal or purchased through the Court Reporter/Transcriber before the
                 deadline for Release of Transcript Restriction. After that date it may be obtained
                 through PACER. The policy governing the redaction of personal information is located
                 on the court website at www.ctd.uscourts.gov. Redaction Request due 4/13/2017.
                 Redacted Transcript Deadline set for 4/23/2017. Release of Transcript Restriction set
                 for 6/21/2017. (Sanchez, I.) (Entered: 03/23/2017)
03/23/2017   309 Consent MOTION for Extension of Time until April 14, 2017 to File Reply Briefs in
                 Support of WWE's Motion to Dismiss, Vincent McMahon's Motion to Dismiss, and
                 Defendants' Motion for Sanctions Regarding the First Amended Complaint by Vincent
                 K. McMahon, World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered:
                 03/23/2017)
03/20/2017   308 ORDER granting 187 Motion to Seal; granting 190 Motion to Seal. Pursuant to Local
                 Rule 5(e)(3), the Court finds that sealing is supported by clear and compelling reasons
                 and is narrowly tailored to serve those reasons. Signed by Judge Vanessa L. Bryant on
                 3/20/2017. (Hoffman, S) (Entered: 03/20/2017)
03/19/2017   307 RESPONSE re 303 MOTION for Leave to File Excess Pages filed by Vincent K.
                 McMahon, World Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit
                 A)(Mueller, Jeffrey) (Entered: 03/19/2017)
03/17/2017   306 Memorandum in Opposition re 262 MOTION for Sanctions Regarding the First
                 Amended Complaint filed by Joseph M. Laurinaitis. (Kyros, Konstantine) (Entered:
                 03/17/2017)
03/17/2017   305 Memorandum in Opposition re 266 MOTION to Dismiss Plaintiffs' First Amended
                 Complaint filed by Joseph M. Laurinaitis. (Kyros, Konstantine) (Entered: 03/17/2017)
03/17/2017   304 Memorandum in Opposition re 269 MOTION to Dismiss Counts II, XVIII, and XIX of
                 Plaintiffs' First Amended Complaint filed by Joseph M. Laurinaitis. (Kyros,
                 Konstantine) (Entered: 03/17/2017)
03/17/2017   303 MOTION for Leave to File Excess Pages by Joseph M. Laurinaitis. (Kyros,
                 Konstantine) (Entered: 03/17/2017)
03/15/2017   302 ORDER granting 300 Motion to Withdraw as Attorney. Attorney B. John Casey and
                 Paul R. Genender terminated. Signed by Judge Vanessa L. Bryant on 3/15/2017.
                 (Hoffman, S) (Entered: 03/15/2017)
03/15/2017   301 ORDER granting 299 Motion for Extension of Time. Signed by Judge Vanessa L.
                 Bryant on 3/15/2017. (Hoffman, S) (Entered: 03/15/2017)
03/14/2017   300 MOTION for B. John Casey and Paul R. Genender to Withdraw as Attorney by World
                 Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered: 03/14/2017)
03/13/2017   299 MOTION for Extension of Time until March 17, 2017 to File Opposition to Motions
                 to Dismiss & for Rule 11 Sanctions Concerning both WWE and Vincent K. McMahon,
                 et al. by Ferrin Jesse Barr, Rodney Begnaud, Bobbi Billard, Terry Michael Brunk,
                 James Brunzell, Mark Canterbury, Bryan Emmett Clark, Jr, Marc Copani, Barry
                 Darsow, Donald Driggers, Bill Eadie, Michael Enos, George Gray, Susan Green,
                 Sylvain Grenier, Chavo Guerrero, Sr, Salvador Guerrero, IV, Michael R. Halac, Judy
                 Hardee, James Harris, Ronald Scott Heard, Don Leo Heaton, Dave Hebner, Earl
                 Hebner, Jon Heidenreich, Jonathan Hugger, Marty Jannetty, Mark Jindrak, Ken
                 Johnson, Rick Jones, Bernard Knighton, Joseph M. Laurinaitis, James Manley, Lou
                 Marconi, Troy Martin, Omar Mijares, Carlene B. Moore−Begnaud, Angelo Mosca,
                 John Nord, Anthony Norris, Larry Oliver, Paul Ordndorff, Victoria Otis, Chris Pallies,
                 Ken Patera, Rod Price, Bruce Reed, Timothy Smith, Tracy Smothers, Jimmy Snuka,
                 Terry Szopinski, Sione Havea Vailahi, Boris Zhukov. (Attachments: # 1 Exhibit
                 A)(Leydon, Brenden) (Entered: 03/13/2017)
03/09/2017   298 Minute Entry. Proceedings held before Judge Robert A. Richardson: taking under
                 advisement 228 Motion for Sanctions; Motion Hearing held on 3/9/2017 re 228
                 MOTION for Sanctions filed by World Wrestling Entertainment, Inc; Total Time: 5
                 hours and 20 minutes(Court Reporter Falzarano Reporters.) (Blue, A.) (Entered:
                 03/10/2017)
03/08/2017   297 REPLY to Response to 291 MOTION to Stay Discovery in the Laurinaitis Action filed
                 by Vincent K. McMahon, World Wrestling Entertainment, Inc. (Attachments: # 1
                 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7
                 Exhibit 7, # 8 Exhibit 8)(Mueller, Jeffrey) (Entered: 03/08/2017)
03/02/2017   296 ORDER Setting Hearing on 228 Motion for Sanctions: Hearing set for 3/9/2017 at
                 1:00 PM in South Courtroom, 450 Main St., Hartford, CT before Judge Robert A.
                 Richardson. Signed by Judge Robert A. Richardson on 3/2/2016. (Fries, J.) (Entered:
                 03/02/2017)
03/02/2017   295 Minute Entry. Proceedings held before Judge Robert A. Richardson: taking under
                 advisement 228 Motion for Sanctions; taking under advisement 198 Motion for
                 Sanctions; taking under advisement 206 Motion to Withdraw ; Motion Hearing held on
                 3/2/2017 re 198 MOTION for Sanctions filed by World Wrestling Entertainment, Inc,
                  206 MOTION to Withdraw Admissions filed by Vito Lograsso, Evan Singleton, 228
                  MOTION for Sanctions filed by World Wrestling Entertainment, Inc. Total Time: 4
                  hours and 40 minutes(Court Reporter Falzarano Reporters.) (Blue, A.) (Entered:
                  03/02/2017)
02/28/2017   294 SECOND AMENDED NOTICE of Hearing on Motion re: 228 MOTION for
                 Sanctions , 198 MOTION for Sanctions , 206 MOTION to Withdraw Admissions.
                 ALL PERSONS ENTERING THE COURTHOUSE MUST PRESENT PHOTO
                 IDENTIFICATION.

                  Motion Hearing set for 3/2/2017 @ 10:30 AM in South Courtroom, 450 Main St.,
                  Hartford, CT before Judge Robert A. Richardson.(Blue, A.) (Entered: 02/28/2017)
02/28/2017   293 AMENDED NOTICE of Hearing on Motion re: 228 MOTION for Sanctions , 198
                 MOTION for Sanctions , 206 MOTION to Withdraw Admissions. ALL PERSONS
                 ENTERING THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.

                  Motion Hearing set for 2/2/2017 @ 10:30 AM in South Courtroom, 450 Main St.,
                  Hartford, CT before Judge Robert A. Richardson.(Blue, A.) (Entered: 02/28/2017)
02/22/2017   292 Memorandum in Opposition re 291 MOTION to Stay Discovery in the Laurinaitis
                 Action filed by Joseph M. Laurinaitis. (Kyros, Konstantine) (Entered: 02/22/2017)
02/01/2017   291 MOTION to Stay Discovery in the Laurinaitis Action by Vincent K. McMahon, World
                 Wrestling Entertainment, Inc.Responses due by 2/22/2017 (Attachments: # 1
                 Memorandum in Support)(Mueller, Jeffrey) (Entered: 02/01/2017)
02/01/2017   290 REPORT of Rule 26(f) Planning Meeting. (Mueller, Jeffrey) (Entered: 02/01/2017)
01/27/2017   289 REPLY to Response to 277 MOTION to Seal Exhibits to Motion for Leave to File
                 Additional Exhibits in Support of Defendants' Motion to Dismiss filed by Vincent K.
                 McMahon, World Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit A, # 2
                 Exhibit B, # 3 Exhibit C)(Mueller, Jeffrey) (Entered: 01/27/2017)
01/27/2017   288 Memorandum in Opposition re 276 MOTION to Unseal Document Depositions of
                 Paul Levesque, Stephanie McMahon, and Vincent K. McMahon filed by Vincent K.
                 McMahon, World Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit
                 A)(Mueller, Jeffrey) (Entered: 01/27/2017)
01/27/2017   287 Memorandum in Opposition re 275 MOTION to Compel Compliance with the Court's
                 October 20 Redaction Order filed by Vincent K. McMahon, World Wrestling
                 Entertainment, Inc. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Mueller, Jeffrey)
                 (Entered: 01/27/2017)
01/25/2017   286 NOTICE of Hearing on Motion re: 228 MOTION for Sanctions , 198 MOTION for
                 Sanctions , 206 MOTION to Withdraw Admissions. ALL PERSONS ENTERING
                 THE COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION.

                  Motion Hearing set for 3/2/2017 @ 1:00 PM in West Courtroom, 450 Main St.,
                  Hartford, CT before Judge Robert A. Richardson,
                  Signed by Judge Robert A. Richardson on 1/25/17.(Blue, A.) (Entered: 01/26/2017)
01/25/2017   285 ORDER Setting Hearing on 228 Motion for Sanctions and 198 Motion for Sanctions:
                 Motion Hearing set for 3/2/2017 at 1:00 PM in West Courtroom, 450 Main St.,
                 Hartford, CT before Judge Robert A. Richardson. Signed by Judge Robert A.
                 Richardson on 1/25/2017. (Fries, J.) (Entered: 01/25/2017)
01/25/2017   284 ORDER Setting Hearing on 206 Motion to Withdraw Admissions: Motion Hearing set
                 for 3/2/2017 at 10:30 AM in West Courtroom, 450 Main St., Hartford, CT before
                 Judge Robert A. Richardson. Signed by Judge Robert A. Richardson on 1/25/2017.
                 (Fries, J.) (Entered: 01/25/2017)
01/25/2017        Set Deadlines/Hearings: Rule 26 Meeting Report due by 2/1/2017. (Fries, J.) (Entered:
                  01/25/2017)
01/25/2017   283 ORDER: Consistent with the remarks made in open court during the status conference
                 on 1/24/2017, the Court has determined that the stay of discovery in the consolidated
                 cases is not applicable to the Laurinaitis action. The stay was granted before the
                  Laurinaitis action became a part of the consolidated action and the plaintiffs in
                  Laurinaitis had no meaningful opportunity to be heard on the stay. Therefore, the
                  parties are ordered to file a Rule 26(f) report by 2/1/2017. In light of this ruling, 222
                  Plaintiff's Motion for order regarding 26(f) report is denied as moot. Signed by Judge
                  Robert A. Richardson on 1/25/2017. (Fries, J.) (Entered: 01/25/2017)
01/24/2017   282 Minute Entry for proceedings held before Judge Robert A. Richardson: Status
                 Conference held on 1/24/2017. Total Time: 50 minutes. (Court Reporter Falzarano
                 Court Reporters.) (Fries, J.) (Entered: 01/25/2017)
01/20/2017   281 REPLY to Response to 228 MOTION for Sanctions filed by Vincent K. McMahon,
                 World Wrestling Entertainment, Inc. (Attachments: # 1 Table of Contents of Exhibits,
                 # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5)(Mueller,
                 Jeffrey) (Entered: 01/20/2017)
01/13/2017   280 Memorandum in Opposition re 277 MOTION to Seal Exhibits to Motion for Leave to
                 File Additional Exhibits in Support of Defendants' Motion to Dismiss filed by Joseph
                 M. Laurinaitis. (Kyros, Konstantine) (Entered: 01/13/2017)
01/11/2017   279 Sealed Document: Exhibits to Motion for Leave to File Additional Exhibits in Support
                 of Defendants' Motion to Dismiss by Vincent K. McMahon, World Wrestling
                 Entertainment, Inc re 278 MOTION for Leave to File Additional Exhibits in Support of
                 Defendants' Motion to Dismiss, 277 MOTION to Seal Exhibits to Motion for Leave to
                 File Additional Exhibits in Support of Defendants' Motion to Dismiss . (Attachments:
                 # 1 Exhibit 27, # 2 Exhibit 28, # 3 Exhibit 29, # 4 Exhibit 30, # 5 Exhibit 31, # 6
                 Exhibit 32)(Mueller, Jeffrey) (Entered: 01/11/2017)
01/11/2017   278 MOTION for Leave to File Additional Exhibits in Support of Defendants' Motion to
                 Dismiss by Vincent K. McMahon, World Wrestling Entertainment, Inc. (Attachments:
                 # 1 Exhibit 27, # 2 Exhibit 28, # 3 Exhibit 29, # 4 Exhibit 30, # 5 Exhibit 31, # 6
                 Exhibit 32)(Mueller, Jeffrey) (Entered: 01/11/2017)
01/11/2017   277 MOTION to Seal Exhibits to Motion for Leave to File Additional Exhibits in Support
                 of Defendants' Motion to Dismiss by Vincent K. McMahon, World Wrestling
                 Entertainment, Inc. (Attachments: # 1 Affidavit)(Mueller, Jeffrey) (Entered:
                 01/11/2017)
01/10/2017   276 MOTION to Unseal Document Depositions of Paul Levesque, Stephanie McMahon,
                 and Vincent K. McMahon by Joseph M. Laurinaitis. (Attachments: # 1 Memorandum
                 in Support)(Kyros, Konstantine) (Entered: 01/10/2017)
01/10/2017   275 MOTION to Compel Compliance with the Court's October 20 Redaction Order by
                 Joseph M. Laurinaitis.Responses due by 1/31/2017 (Attachments: # 1 Memorandum in
                 Support)(Kyros, Konstantine) (Entered: 01/10/2017)
01/06/2017   274 ORDER granting 273 Motion for Extension of Time. Signed by Judge Vanessa L.
                 Bryant on 01/06/17. (Fernandez, C.) (Entered: 01/06/2017)
01/05/2017   273 First MOTION for Extension of Time until March 15, 2017 to Respond to WWE's and
                 Mr. McMahon's Motion for Sanctions and Motions to Dismiss by Joseph M.
                 Laurinaitis. (Kyros, Konstantine) (Entered: 01/05/2017)
12/27/2016   272 NOTICE OF E−FILED CALENDAR: THIS IS THE ONLY NOTICE
                 COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING THE
                 COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. RESET FROM
                 1/12/2017. Status Conference is set for 1/24/2017 at 10:30 AM in West Courtroom,
                 450 Main St., Hartford, CT before Judge Robert A. Richardson. (Fries, J.) (Entered:
                 12/27/2016)
12/27/2016        Set Deadlines/Hearings: Status Conference is rescheduled for 1/24/2017 at 10:30 AM
                  in West Courtroom, 450 Main St., Hartford, CT before Judge Robert A. Richardson.
                  (Fries, J.) (Entered: 12/27/2016)
12/27/2016   271 ORDER: Due to a change in the court's schedule the status conference scheduled for
                 1/12/2017 is rescheduled for 1/24/2017 at 10:30 AM. Please note the change. Signed
                 by Judge Robert A. Richardson on 12/27/2016. (Fries, J.) (Entered: 12/27/2016)
12/23/2016   270 Memorandum in Support re 269 MOTION to Dismiss Counts II, XVIII, and XIX of
                 Plaintiffs' First Amended Complaint filed by Vincent K. McMahon. (Mueller, Jeffrey)
                 (Entered: 12/23/2016)
12/23/2016   269 MOTION to Dismiss Counts II, XVIII, and XIX of Plaintiffs' First Amended Complaint
                 by Vincent K. McMahon.Responses due by 1/13/2017 (Mueller, Jeffrey) (Entered:
                 12/23/2016)
12/23/2016   268 Sealed Document: Exhibits 7−26 to Defendant World Wrestling Entertainment, Inc.'s
                 Memorandum of Law in Support of Its Motion to Dismiss Plaintiffs' First Amended
                 Complaint by World Wrestling Entertainment, Inc re 265 MOTION to Seal Exhibits
                 7−26 to Defendant World Wrestling Entertainment, Inc.'s Memorandum of Law in
                 Support of Its Motion to Dismiss Plaintiffs' First Amended Complaint, 267
                 Memorandum in Support of Motion,, . (Attachments: # 1 Exhibit 7, # 2 Exhibit 8, # 3
                 Exhibit 9, # 4 Exhibit 10, # 5 Exhibit 11, # 6 Exhibit 12, # 7 Exhibit 13, # 8 Exhibit
                 14, # 9 Exhibit 15, # 10 Exhibit 16, # 11 Exhibit 17, # 12 Exhibit 18, # 13 Exhibit 19,
                 # 14 Exhibit 20, # 15 Exhibit 21, # 16 Exhibit 22, # 17 Exhibit 23, # 18 Exhibit 24, #
                 19 Exhibit 25, # 20 Exhibit 26)(Mueller, Jeffrey) (Entered: 12/23/2016)
12/23/2016   267 Memorandum in Support re 266 MOTION to Dismiss Plaintiffs' First Amended
                 Complaint filed by World Wrestling Entertainment, Inc. (Attachments: # 1 Table of
                 Contents of Exhibits, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6
                 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, #
                 12 Exhibit 11, # 13 Exhibit 12, # 14 Exhibit 13, # 15 Exhibit 14, # 16 Exhibit 15, # 17
                 Exhibit 16, # 18 Exhibit 17, # 19 Exhibit 18, # 20 Exhibit 19, # 21 Exhibit 20, # 22
                 Exhibit 21, # 23 Exhibit 22, # 24 Exhibit 23, # 25 Exhibit 24, # 26 Exhibit 25, # 27
                 Exhibit 26)(Mueller, Jeffrey) (Entered: 12/23/2016)
12/23/2016   266 MOTION to Dismiss Plaintiffs' First Amended Complaint by World Wrestling
                 Entertainment, Inc.Responses due by 1/13/2017 (Mueller, Jeffrey) (Entered:
                 12/23/2016)
12/23/2016   265 MOTION to Seal Exhibits 7−26 to Defendant World Wrestling Entertainment, Inc.'s
                 Memorandum of Law in Support of Its Motion to Dismiss Plaintiffs' First Amended
                 Complaint by World Wrestling Entertainment, Inc. (Attachments: # 1
                 Affidavit)(Mueller, Jeffrey) (Entered: 12/23/2016)
12/23/2016   264 Sealed Document: Exhibits 5, 36−55, and 74−76 to Memorandum of Law in Support
                 of Defendants' Motion for Sanctions Regarding the First Amended Complaint by
                 Vincent K. McMahon, World Wrestling Entertainment, Inc re 263 Memorandum in
                 Support of Motion,,,,,,, 261 MOTION to Seal Exhibits 5, 36−55, and 74−76 to
                 Memorandum of Law in Support of Defendants' Motion for Sanctions Regarding the
                 First Amended Complaint . (Attachments: # 1 Exhibit 5, # 2 Exhibit 36, # 3 Exhibit
                 37, # 4 Exhibit 38, # 5 Exhibit 39, # 6 Exhibit 40, # 7 Exhibit 41, # 8 Exhibit 42, # 9
                 Exhibit 43, # 10 Exhibit 44, # 11 Exhibit 45, # 12 Exhibit 46, # 13 Exhibit 47, # 14
                 Exhibit 48, # 15 Exhibit 49, # 16 Exhibit 50, # 17 Exhibit 51, # 18 Exhibit 52, # 19
                 Exhibit 53, # 20 Exhibit 54, # 21 Exhibit 55, # 22 Exhibit 74, # 23 Exhibit 75, # 24
                 Exhibit 76)(Mueller, Jeffrey) (Entered: 12/23/2016)
12/23/2016   263 Memorandum in Support re 262 MOTION for Sanctions Regarding the First Amended
                 Complaint filed by Vincent K. McMahon, World Wrestling Entertainment, Inc.
                 (Attachments: # 1 Table of Contents of Exhibits, # 2 Exhibit 1, # 3 Exhibit 2, # 4
                 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10
                 Exhibit 9, # 11 Exhibit 10, # 12 Exhibit 11, # 13 Exhibit 12, # 14 Exhibit 13, # 15
                 Exhibit 14, # 16 Exhibit 15, # 17 Exhibit 16, # 18 Exhibit 17, # 19 Exhibit 18, # 20
                 Exhibit 19, # 21 Exhibit 20, # 22 Exhibit 21, # 23 Exhibit 22, # 24 Exhibit 23, # 25
                 Exhibit 24, # 26 Exhibit 25, # 27 Exhibit 26, # 28 Exhibit 27, # 29 Exhibit 28, # 30
                 Exhibit 29, # 31 Exhibit 30, # 32 Exhibit 31, # 33 Exhibit 32, # 34 Exhibit 33, # 35
                 Exhibit 34, # 36 Exhibit 35, # 37 Exhibit 36, # 38 Exhibit 37, # 39 Exhibit 38, # 40
                 Exhibit 39, # 41 Exhibit 40, # 42 Exhibit 41, # 43 Exhibit 42, # 44 Exhibit 43, # 45
                 Exhibit 44, # 46 Exhibit 45, # 47 Exhibit 46, # 48 Exhibit 47, # 49 Exhibit 48, # 50
                 Exhibit 49, # 51 Exhibit 50, # 52 Exhibit 51, # 53 Exhibit 52, # 54 Exhibit 53, # 55
                 Exhibit 54, # 56 Exhibit 55, # 57 Exhibit 56, # 58 Exhibit 57, # 59 Exhibit 58, # 60
                 Exhibit 59, # 61 Exhibit 60, # 62 Exhibit 61, # 63 Exhibit 62, # 64 Exhibit 63, # 65
                 Exhibit 64, # 66 Exhibit 65, # 67 Exhibit 66, # 68 Exhibit 67, # 69 Exhibit 68, # 70
                 Exhibit 69, # 71 Exhibit 70, # 72 Exhibit 71, # 73 Exhibit 72, # 74 Exhibit 73, # 75
                 Exhibit 74, # 76 Exhibit 75, # 77 Exhibit 76, # 78 Exhibit 77, # 79 Exhibit 78, # 80
                   Exhibit 79, # 81 Exhibit 80, # 82 Exhibit 81, # 83 Exhibit 82)(Mueller, Jeffrey)
                   (Entered: 12/23/2016)
12/23/2016   262 MOTION for Sanctions Regarding the First Amended Complaint by Vincent K.
                 McMahon, World Wrestling Entertainment, Inc.Responses due by 1/13/2017 (Mueller,
                 Jeffrey) (Entered: 12/23/2016)
12/23/2016   261 MOTION to Seal Exhibits 5, 36−55, and 74−76 to Memorandum of Law in Support of
                 Defendants' Motion for Sanctions Regarding the First Amended Complaint by Vincent
                 K. McMahon, World Wrestling Entertainment, Inc. (Attachments: # 1
                 Affidavit)(Mueller, Jeffrey) (Entered: 12/23/2016)
12/20/2016   260 ORDER granting 259 Motion for Leave to File Excess Pages. Signed by Judge
                 Vanessa L. Bryant on 12/20/2016. (Hoffman, S) (Entered: 12/20/2016)
12/19/2016   259 MOTION for Leave to File Excess Pages for Memorandum of Law in Support of
                 Motion to Dismiss the First Amended Complaint by World Wrestling Entertainment,
                 Inc. (Mueller, Jeffrey) (Entered: 12/19/2016)
12/07/2016   258 Memorandum in Opposition re 228 MOTION for Sanctions filed by Joseph M.
                 Laurinaitis. (Attachments: # 1 Affidavit of Erica C. Mirabella, # 2 Exhibit A)(Kyros,
                 Konstantine) (Entered: 12/07/2016)
11/28/2016   257 NOTICE OF E−FILED CALENDAR: THIS IS THE ONLY NOTICE
                 COUNSEL/THE PARTIES WILL RECEIVE. ALL PERSONS ENTERING THE
                 COURTHOUSE MUST PRESENT PHOTO IDENTIFICATION. Status Conference
                 set for 1/12/2017 at 10:30 AM in West Courtroom, 450 Main St., Hartford, CT before
                 Judge Robert A. Richardson. (Fries, J.) (Entered: 11/28/2016)
11/28/2016         Set Deadlines/Hearings: Status Conference is set for 1/12/2017 at 10:30 AM in West
                   Courtroom, 450 Main St., Hartford, CT before Judge Robert A. Richardson. (Fries, J.)
                   (Entered: 11/28/2016)
11/28/2016   256 ORDER granting 221 Motion for a status conference. A status conference is scheduled
                 for 1/12/2017 at 10:30 AM in the West Courtroom, 450 Main St., Hartford, CT before
                 Judge Richardson. Signed by Judge Robert A. Richardson on 11/28/2016. (Fries, J.)
                 (Entered: 11/28/2016)
11/21/2016         Answer deadline updated for World Wrestling Entertainment, Inc to 12/23/16 per
                   order 255 . (Fernandez, C.) (Entered: 11/23/2016)
11/21/2016   255 ORDER granting 254 Motion for Extension of Time. Signed by Judge Vanessa L.
                 Bryant on 11/21/2016. (Hoffman, S) (Entered: 11/21/2016)
11/18/2016   254 Consent MOTION for Extension of Time until December 23, 2016 To Respond to
                 Plaintiffs' First Amended Complaint by Vincent K. McMahon, World Wrestling
                 Entertainment, Inc. (Mueller, Jeffrey) (Entered: 11/18/2016)
11/10/2016   253 ORDER (1) denying 80 Motion for Sanctions; (2) granting 103 Motion to Dismiss;
                 and (3) granting 104 Motion to Dismiss. The Frazier (3:15−cv−1229) and James
                 (3:15−cv−1305) actions are hereby dismissed. See attached memorandum of opinion.
                 Signed by Judge Vanessa L. Bryant on 11/10/2016. (Hoffman, S) (Entered:
                 11/10/2016)
11/09/2016   252 AMENDED COMPLAINT against Vincent K. McMahon, World Wrestling
                 Entertainment, Inc, filed by Dave Hebner, James Harris, Salvador Guerrero, IV,
                 Bernard Knighton, Victoria Otis, Mark Jindrak, Angelo Mosca, Mark Canterbury,
                 Judy Hardee, Ferrin Jesse Barr, Ken Johnson, Marty Jannetty, Terry Szopinski, Lou
                 Marconi, Boris Zhukov, Michael Enos, James Brunzell, Terry Michael Brunk, Earl
                 Hebner, Marc Copani, Anthony Norris, Joseph M. Laurinaitis, Rod Price, John Nord,
                 Susan Green, Troy Martin, Timothy Smith, Bryan Emmett Clark, Jr, Rick Jones,
                 James Manley, Bruce Reed, Paul Ordndorff, Omar Mijares, Chavo Guerrero, Sr, Barry
                 Darsow, Donald Driggers, Chris Pallies, Rodney Begnaud, Ken Patera, Sylvain
                 Grenier, Jonathan Hugger, Sione Havea Vailahi, George Gray, Michael R. Halac, Jon
                 Heidenreich, Larry Oliver, Don Leo Heaton, Tracy Smothers, Bill Eadie, Carlene B.
                 Moore−Begnaud, Bobbi Billiard, Jimmy Snuka, Ronald Scott Heard, David Silva,
                 John Jeter, Gayle Schecter, Ashley Massaro, Charles Wicks, Perry Satullo, Charles
                 Bernard Scaggs. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit
                   D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10
                   Exhibit J, # 11 Exhibit K, # 12 Exhibit L)(Kyros, Konstantine) (Entered: 11/09/2016)
11/08/2016   251 EXHIBIT by World Wrestling Entertainment, Inc re 233 Memorandum in Support of
                 Motion,,. (Attachments: # 1 Exhibit B, # 2 Exhibit D, # 3 Exhibit E, # 4 Exhibit F, # 5
                 Exhibit G, # 6 Exhibit H, # 7 Exhibit I, # 8 Exhibit J, # 9 Exhibit K, # 10 Exhibit L, #
                 11 Exhibit M, # 12 Exhibit N, # 13 Exhibit O, # 14 Exhibit P, # 15 Exhibit Q, # 16
                 Exhibit R, # 17 Exhibit S, # 18 Exhibit T, # 19 Exhibit U, # 20 Exhibit V)(Mueller,
                 Jeffrey) (Entered: 11/08/2016)
11/08/2016   250 EXHIBIT by Vincent K. McMahon, World Wrestling Entertainment, Inc re 229
                 Memorandum in Support of Motion,,,. (Attachments: # 1 Exhibit 8, # 2 Exhibit 9, # 3
                 Exhibit 10, # 4 Exhibit 17, # 5 Exhibit 22, # 6 Exhibit 23, # 7 Exhibit 24, # 8 Exhibit
                 25, # 9 Exhibit 26, # 10 Exhibit 27, # 11 Exhibit 28, # 12 Exhibit 29, # 13 Exhibit 30,
                 # 14 Exhibit 31, # 15 Exhibit 32, # 16 Exhibit 33, # 17 Exhibit 34, # 18 Exhibit 35, #
                 19 Exhibit 36, # 20 Exhibit 37, # 21 Exhibit 38, # 22 Exhibit 39, # 23 Exhibit
                 40)(Mueller, Jeffrey) (Entered: 11/08/2016)
11/04/2016   249 ORDER REFERRING CASE to Magistrate Judge Robert A. Richardson for motions
                 including 221 MOTION for Status Conference, 198 MOTION for Sanctions , 227
                 MOTION to Seal Exhibits 8−10, 17, and 22 to Memorandum of Law in Support of
                 Defendants' Motion for Sanctions, 206 MOTION to Withdraw Admissions, 222
                 MOTION for Re 26(f) Report Order, 228 MOTION for Sanctions
                 Signed by Judge Vanessa L. Bryant on 11/04/16.Motions referred to Robert A.
                 Richardson(Fernandez, C.) (Entered: 11/07/2016)
11/01/2016   248 RESPONSE re 226 Reply to Response to Motion for Sanctions filed by Vito Lograsso,
                 Evan Singleton. (Kyros, Konstantine) (Entered: 11/01/2016)
10/31/2016   247 ORDER finding as moot 246 Motion to Appear pro hac vice. As Mr. Gilreath has
                 already been admitted pro hac vice, he may file a notice of appearance on behalf of
                 plaintiffs in any of the consolidated cases. Signed by Judge Vanessa L. Bryant on
                 10/31/2016. (Hoffman, S) (Entered: 10/31/2016)
10/28/2016   246 MOTION for Attorney(s) R. Christopher Gilreath to be Admitted Pro Hac Vice by
                 Ferrin Jesse Barr, Rodney Begnaud, Bobbi Billiard, Terry Michael Brunk, James
                 Brunzell, Mark Canterbury, Bryan Emmett Clark, Jr, Marc Copani, Barry Darsow,
                 Donald Driggers, Bill Eadie, Michael Enos, George Gray, Susan Green, Sylvain
                 Grenier, Chavo Guerrero, Sr, Salvador Guerrero, IV, Michael R. Halac, Judy Hardee,
                 James Harris, Ronald Scott Heard, Don Leo Heaton, Dave Hebner, Earl Hebner, Jon
                 Heidenreich, Jonathan Hugger, Marty Jannetty, Mark Jindrak, Ken Johnson, Rick
                 Jones, Bernard Knighton, Joseph M. Laurinaitis, James Manley, Lou Marconi, Troy
                 Martin, Omar Mijares, Carlene B. Moore−Begnaud, Angelo Mosca, John Nord,
                 Anthony Norris, Larry Oliver, Paul Ordndorff, Victoria Otis, Chris Pallies, Ken Patera,
                 Rod Price, Bruce Reed, Timothy Smith, Tracy Smothers, Jimmy Snuka, Terry
                 Szopinski, Sione Havea Vailahi, Boris Zhukov. (Attachments: # 1 Exhibit A, # 2
                 Exhibit B)(Leydon, Brenden) (Entered: 10/28/2016)
10/28/2016   245 ORDER granting 243 Motion for Extension of Time. Signed by Judge Vanessa L.
                 Bryant on 10/28/2016. (Hoffman, S) (Entered: 10/28/2016)
10/28/2016   244 ORDER granting 242 Motion for Leave to File. Signed by Judge Vanessa L. Bryant on
                 10/28/2016. (Hoffman, S) (Entered: 10/28/2016)
10/27/2016   243 Joint MOTION for Extension of Time to Respond to WWE's Motion for Sanctions and
                 Motions to Dismiss by Joseph M. Laurinaitis. (Kyros, Konstantine) (Entered:
                 10/27/2016)
10/27/2016   242 MOTION for Leave to File Sur−Reply by Vito Lograsso, Evan Singleton.
                 (Attachments: # 1 Memorandum in Support of Opposition to Motion for
                 Sanctions)(Kyros, Konstantine) (Entered: 10/27/2016)
10/27/2016   241 RESPONSE re 220 Reply to Response to Motion for Judgment on the Pleadings filed
                 by Thomas Billington, Oreal Perras, James Ware, Robert Windham. (Kyros,
                 Konstantine) (Entered: 10/27/2016)
10/25/2016   240 ORDER granting 239 Motion for Leave to File. Signed by Judge Vanessa L. Bryant on
                 10/25/16. (Fernandez, C.) (Entered: 10/25/2016)
10/24/2016   239 MOTION for Leave to File Sur−Reply by Thomas Billington, Oreal Perras, James
                 Ware, Robert Windham. (Attachments: # 1 Memorandum in Support of Defendants'
                 Opposition to WWE's Motion for Judgment on the Pleadings)(Kyros, Konstantine)
                 (Entered: 10/24/2016)
10/20/2016   238 MANDATE of USCA dated 10/20/2016 Dismissing 123 Notice of Appeal filed by
                 Russ McCullough, Matthew Robert Wiese, and Ryan Sakoda; and 124 Notice of
                 Appeal filed by William Albert Haynes, III. (Shafer, J.) (Entered: 10/24/2016)
10/20/2016   237 ORDER re 227 Motion to Seal and 231 Motion to Seal. Upon review of the documents
                 sought to be sealed, the Court finds that redaction is the least restrictive means of
                 balancing the public's First Amendment right to open courts and the Defendant's
                 business interests. Accordingly, the Defendant is hereby ordered to file exhibits
                 redacted to omit proprietary information. See Local Rule 5(e). Signed by Judge
                 Vanessa L. Bryant on 10/20/2016. (Hoffman, S) (Entered: 10/20/2016)
10/19/2016   236 Memorandum in Support re 235 MOTION to Dismiss Counts III, XVI, and XVII of
                 Plaintiffs' Complaint filed by Vincent K. McMahon. (Mueller, Jeffrey) (Entered:
                 10/19/2016)
10/19/2016   235 MOTION to Dismiss Counts III, XVI, and XVII of Plaintiffs' Complaint by Vincent K.
                 McMahon.Responses due by 11/9/2016 (Mueller, Jeffrey) (Entered: 10/19/2016)
10/19/2016   234 Sealed Document: Exhibits B and D through V to Defendant World Wrestling
                 Entertainment, Inc.'s Memorandum of Law in Support of its Motion to Dismiss by
                 World Wrestling Entertainment, Inc re 233 Memorandum in Support of Motion,, 231
                 MOTION to Seal Exhibits B and D through V to Defendant World Wrestling
                 Entertainment, Inc.'s Memorandum of Law in Support of its Motion to Dismiss .
                 (Attachments: # 1 Exhibit B, # 2 Exhibit D, # 3 Exhibit E, # 4 Exhibit F, # 5 Exhibit
                 G, # 6 Exhibit H, # 7 Exhibit I, # 8 Exhibit J, # 9 Exhibit K, # 10 Exhibit L, # 11
                 Exhibit M, # 12 Exhibit N, # 13 Exhibit O, # 14 Exhibit P, # 15 Exhibit Q, # 16
                 Exhibit R, # 17 Exhibit S, # 18 Exhibit T, # 19 Exhibit U, # 20 Exhibit V)(Mueller,
                 Jeffrey) (Entered: 10/19/2016)
10/19/2016   233 Memorandum in Support re 232 MOTION to Dismiss Plaintiffs' Complaint filed by
                 World Wrestling Entertainment, Inc. (Attachments: # 1 Table of Contents of Exhibits,
                 # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F,
                 # 8 Exhibit G, # 9 Exhibit H, # 10 Exhibit I, # 11 Exhibit J, # 12 Exhibit K, # 13
                 Exhibit L, # 14 Exhibit M, # 15 Exhibit N, # 16 Exhibit O, # 17 Exhibit P, # 18
                 Exhibit Q, # 19 Exhibit R, # 20 Exhibit S, # 21 Exhibit T, # 22 Exhibit U, # 23 Exhibit
                 V)(Mueller, Jeffrey) (Entered: 10/19/2016)
10/19/2016   232 MOTION to Dismiss Plaintiffs' Complaint by World Wrestling Entertainment,
                 Inc.Responses due by 11/9/2016 (Mueller, Jeffrey) (Entered: 10/19/2016)
10/19/2016   231 MOTION to Seal Exhibits B and D through V to Defendant World Wrestling
                 Entertainment, Inc.'s Memorandum of Law in Support of its Motion to Dismiss by
                 World Wrestling Entertainment, Inc. (Attachments: # 1 Affidavit)(Mueller, Jeffrey)
                 (Entered: 10/19/2016)
10/17/2016   230 Sealed Document: Exhibits 8−10, 17, and 22−40 to Memorandum of Law in Support
                 of Motion for Sanctions by World Wrestling Entertainment, Inc re 229 Memorandum
                 in Support of Motion,,, 227 MOTION to Seal Exhibits 8−10, 17, and 22 to
                 Memorandum of Law in Support of Defendants' Motion for Sanctions . (Attachments:
                 # 1 Exhibit 8, # 2 Exhibit 9, # 3 Exhibit 10, # 4 Exhibit 17, # 5 Exhibit 22, # 6 Exhibit
                 23, # 7 Exhibit 24, # 8 Exhibit 25, # 9 Exhibit 26, # 10 Exhibit 27, # 11 Exhibit 28, #
                 12 Exhibit 29, # 13 Exhibit 30, # 14 Exhibit 31, # 15 Exhibit 32, # 16 Exhibit 33, # 17
                 Exhibit 34, # 18 Exhibit 35, # 19 Exhibit 36, # 20 Exhibit 37, # 21 Exhibit 38, # 22
                 Exhibit 39, # 23 Exhibit 40)(Mueller, Jeffrey) (Entered: 10/17/2016)
10/17/2016   229 Memorandum in Support re 228 MOTION for Sanctions filed by World Wrestling
                 Entertainment, Inc. (Attachments: # 1 Table of Contents of Exhibits, # 2 Exhibit 1, # 3
                 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9
                 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10, # 12 Exhibit 11, # 13 Exhibit 12, # 14
                 Exhibit 13, # 15 Exhibit 14, # 16 Exhibit 15, # 17 Exhibit 16, # 18 Exhibit 17, # 19
                 Exhibit 18, # 20 Exhibit 19, # 21 Exhibit 20, # 22 Exhibit 21, # 23 Exhibit 22, # 24
                 Exhibit 23, # 25 Exhibit 24, # 26 Exhibit 25, # 27 Exhibit 26, # 28 Exhibit 27, # 29
                 Exhibit 28, # 30 Exhibit 29, # 31 Exhibit 30, # 32 Exhibit 31, # 33 Exhibit 32, # 34
                   Exhibit 33, # 35 Exhibit 34, # 36 Exhibit 35, # 37 Exhibit 36, # 38 Exhibit 37, # 39
                   Exhibit 38, # 40 Exhibit 39, # 41 Exhibit 40)(Mueller, Jeffrey) (Entered: 10/17/2016)
10/17/2016   228 MOTION for Sanctions by World Wrestling Entertainment, Inc.Responses due by
                 11/7/2016 (Mueller, Jeffrey) (Entered: 10/17/2016)
10/17/2016   227 MOTION to Seal Exhibits 8−10, 17, and 22 to Memorandum of Law in Support of
                 Defendants' Motion for Sanctions by World Wrestling Entertainment, Inc.
                 (Attachments: # 1 Affidavit)(Mueller, Jeffrey) (Entered: 10/17/2016)
10/17/2016   226 REPLY to Response to 198 MOTION for Sanctions filed by World Wrestling
                 Entertainment, Inc. (Mueller, Jeffrey) (Entered: 10/17/2016)
10/13/2016   225 NOTICE of Appearance by Ryan M. Tosi on behalf of Vincent K. McMahon, World
                 Wrestling Entertainment, Inc (Tosi, Ryan) (Entered: 10/13/2016)
10/13/2016   224 NOTICE of Appearance by R. Bruce Allensworth on behalf of Vincent K. McMahon,
                 World Wrestling Entertainment, Inc (Allensworth, R.) (Entered: 10/13/2016)
10/13/2016   220 REPLY to Response to 205 MOTION for Judgment on the Pleadings in the Windham
                 Action filed by World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered:
                 10/13/2016)
10/07/2016   219 REPLY to Response to 188 MOTION for Summary Judgment filed by World
                 Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Mueller,
                 Jeffrey) (Entered: 10/07/2016)
10/03/2016   223 NOTICE of Consolidation.
                 Signed by Clerk on 10/03/2016. (Shafer, J.) (Entered: 10/13/2016)
09/30/2016   218 Memorandum in Opposition re 206 MOTION to Withdraw Admissions filed by World
                 Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit A)(Mueller, Jeffrey) (Entered:
                 09/30/2016)
09/29/2016   217 Memorandum in Opposition re 205 MOTION for Judgment on the Pleadings filed by
                 Thomas Billington, Oreal Perras, James Ware, Robert Windham. (Attachments: # 1
                 Affidavit of Konstantine W. Kyros)(Kyros, Konstantine) (Entered: 09/29/2016)
09/19/2016   216 Memorandum in Opposition re 198 MOTION for Sanctions filed by Vito Lograsso,
                 Evan Singleton. (Attachments: # 1 Declaration of Konstantine Kyros, # 2 Exhibit A.
                 Deposition of Vito LoGrasso, # 3 Exhibit B. Deposition of Evan Singleton, # 4 Exhibit
                 C. Supplemental Interrogatory Responses of Vito LoGrasso, # 5 Exhibit D.
                 Compilation of Subpoenas)(Kyros, Konstantine) Modified on 9/20/2016 to reflect
                 corrected title of first attachment(Caffrey, A.). (Entered: 09/19/2016)
09/10/2016   215 Sealed Document: Exhibit 47 by Vito Lograsso, Evan Singleton re 210 Sealed
                 Document, . (Attachments: # 1 Exhibit 47)(Flannery, Michael) (Entered: 09/10/2016)
09/10/2016   214 EXHIBIT (redacted) by Vito Lograsso, Evan Singleton re 213 Statement of Material
                 Facts,. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5
                 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, #
                 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16
                 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19, # 20 Exhibit 20, # 21
                 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25 Exhibit 25, # 26
                 Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30 Exhibit 30, # 31
                 Exhibit 31, # 32 Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35 Exhibit 35, # 36
                 Exhibit 36, # 37 Exhibit 37, # 38 Exhibit 38, # 39 Exhibit 39, # 40 Exhibit 40, # 41
                 Exhibit 41, # 42 Exhibit 42, # 43 Exhibit 43, # 44 Exhibit 44, # 45 Exhibit 45, # 46
                 Exhibit 46, # 47 Exhibit 47)(Flannery, Michael) (Entered: 09/10/2016)
09/10/2016   213 Statement of Material Facts re 208 SEALED MOTION Memorandum in Opposition to
                 Defendant's Motion for Summary Judgment (redacted) filed by Vito Lograsso, Evan
                 Singleton. (Attachments: # 1 Declaration of Michael J. Flannery, # 2 Table of Contents
                 − Exhibits)(Flannery, Michael) (Entered: 09/10/2016)
09/10/2016   212 Memorandum in Opposition (redacted) re 188 MOTION for Summary Judgment filed
                 by Vito Lograsso, Evan Singleton. (Flannery, Michael) (Entered: 09/10/2016)
09/10/2016   211 Sealed Document: Plaintiffs Evan Singleton and Vito LoGrasso's Exhibits to Local
                 Rule 56(a)(2) Statement by Vito Lograsso, Evan Singleton re 208 SEALED MOTION
                 Memorandum in Opposition to Defendant's Motion for Summary Judgment, 210
                 Sealed Document, . (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4
                 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10
                 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14, # 15
                 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, # 19 Exhibit 19, # 20
                 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23, # 24 Exhibit 24, # 25
                 Exhibit 25, # 26 Exhibit 26, # 27 Exhibit 27, # 28 Exhibit 28, # 29 Exhibit 29, # 30
                 Exhibit 30, # 31 Exhibit 31, # 32 Exhibit 32, # 33 Exhibit 33, # 34 Exhibit 34, # 35
                 Exhibit 35, # 36 Exhibit 36, # 37 Exhibit 37, # 38 Exhibit 38, # 39 Exhibit 39, # 40
                 Exhibit 40, # 41 Exhibit 41, # 42 Exhibit 42, # 43 Exhibit 43, # 44 Exhibit 44, # 45
                 Exhibit 45, # 46 Exhibit 46)(Flannery, Michael) (Entered: 09/10/2016)
09/09/2016   210 Sealed Document: Plaintiffs Evan Singleton and Vito LoGrasso's Local Rule 56(a)(2)
                 Statement by Vito Lograsso, Evan Singleton re 208 SEALED MOTION Memorandum
                 in Opposition to Defendant's Motion for Summary Judgment . (Attachments: # 1
                 Exhibit Index of Exhibit List, # 2 Declaration of Katherine Van Dyck)(Flannery,
                 Michael) (Entered: 09/10/2016)
09/09/2016   209 MOTION to Seal Plaintiffs' Local Rule 56(a)(2) Statement and Exhibits to Local Rule
                 56(a)(2) Statement by Vito Lograsso, Evan Singleton. (Flannery, Michael) (Entered:
                 09/09/2016)
09/09/2016   208 SEALED MOTION Memorandum in Opposition to Defendant's Motion for Summary
                 Judgment by Vito Lograsso, Evan Singleton. (Flannery, Michael) (Entered:
                 09/09/2016)
09/09/2016   207 MOTION to Seal Plaintiffs' Memorandum of Law in Opposition to Defendant's
                 Motion for Summary Judgment by Vito Lograsso, Evan Singleton. (Flannery,
                 Michael) (Entered: 09/09/2016)
09/09/2016   206 MOTION to Withdraw Admissions by Vito Lograsso, Evan Singleton. (Attachments: #
                 1 Memorandum in Support, # 2 Declaration of Charles J. LaDuca, # 3 Exhibit A,
                 Email from K. Van Dyck, # 4 Exhibit B, Notices of Depositions)(LaDuca, Charles)
                 (Entered: 09/09/2016)
09/08/2016   205 MOTION for Judgment on the Pleadings by World Wrestling Entertainment,
                 Inc.Responses due by 9/29/2016 (Attachments: # 1 Memorandum in Support, # 2
                 Exhibit A)(Mueller, Jeffrey) (Entered: 09/08/2016)
09/02/2016   222 Re−docketed from 3:16−cv−1209: First MOTION for Order Re. 26(f) Report by
                 Joseph M. Laurinaitis. (Attachments: # 1 Appendix Plaintiffs' proposed 26(f) report)
                 (Shafer, J.) (Entered: 10/13/2016)
08/22/2016   204 ORDER granting 203 Motion for Extension of Time. All other deadlines remain in
                 effect, and the court does not anticipate granting further extensions. Signed by Judge
                 Vanessa L. Bryant on 8/22/2016. (Hoffman, S) (Entered: 08/22/2016)
08/21/2016   203 Joint MOTION for Extension of Time until 9/19/16 and 10/17/16 for Opposition to
                 and Reply in Support of 198 MOTION for Sanctions by Vito Lograsso, Evan
                 Singleton, World Wrestling Entertainment, Inc. (Flannery, Michael) (Entered:
                 08/21/2016)
08/16/2016   202 CERTIFICATE OF GOOD STANDING re 179 MOTION for Attorney(s) S. Clinton
                 Woods to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                 0205−4033675) by Vito Lograsso, Evan Singleton. (Woods, S.) (Entered: 08/16/2016)
08/15/2016   201 ORDER granting 200 Motion for Extension of Time. Plaintiffs will file their
                 Opposition to 188 Motion for Summary Judgment by 9/9/2016. Defendant WWE will
                 file its Reply in Support of 188 Motion for Summary Judgment by 10/7/2016. Signed
                 by Judge Vanessa L. Bryant on 8/15/2016. (Hoffman, S) (Entered: 08/15/2016)
08/12/2016   200 Joint MOTION for Extension of Time 188 MOTION for Summary Judgment by Vito
                 Lograsso, Evan Singleton. (Flannery, Michael) (Entered: 08/12/2016)
08/10/2016   221 Re−docketed from 3:16−cv−1209: Emergency MOTION for Status Conference by
                 Vincent K. McMahon and World Wrestling Entertainment, Inc. (Attachments: # 1
                  Exhibit A)(Shafer, J.) (Entered: 10/13/2016)
08/08/2016   199 Windham, et al.'s ANSWER to Complaint with Affirmative Defenses and Special
                 Defenses with Jury Demand by Thomas Billington, John Doe's, Oreal Perras, James
                 Ware, Robert Windham.(Kyros, Konstantine) (Entered: 08/08/2016)
08/08/2016   198 MOTION for Sanctions by World Wrestling Entertainment, Inc.Responses due by
                 8/29/2016 (Attachments: # 1 Memorandum in Support, # 2 Exhibit 1, # 3 Exhibit 2, #
                 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5)(Mueller, Jeffrey) (Entered: 08/08/2016)
08/04/2016   197 ANSWER to Complaint with Affirmative Defenses to Second Amended Complaint of
                 Plaintiffs Evan Singleton and Vito LoGrasso by World Wrestling Entertainment,
                 Inc.(Mueller, Jeffrey) (Entered: 08/04/2016)
08/01/2016   196 Sealed Document: Local Rule 56(a)(1) Statement and Appendix Tabs 5, 6, 8−12, 14,
                 21, 22, 25−31, 47, 49−74, 80−92 to Local Rule 56(a)(1) Statement by World Wrestling
                 Entertainment, Inc re 191 Statement of Material Facts, 190 MOTION to Seal
                 Defendant's Local Rule 56(a)(1) Statement and Appendix Tabs 5, 6, 8−11, 12, 14, 21,
                 25−31, 47, 49−74, 80−85, 86−92 to Local Rule 56(a)(1) Statement . (Attachments: # 1
                 Appendix Tab 5, # 2 Appendix Tab 6, # 3 Appendix Tab 8, # 4 Appendix Tab 9, # 5
                 Appendix Tab 10, # 6 Appendix Tab 11, # 7 Appendix Tab 12, # 8 Appendix Tab 14,
                 # 9 Appendix Tab 21, # 10 Appendix Tab 22, # 11 Appendix Tab 25, # 12 Appendix
                 Tab 26, # 13 Appendix Tab 27, # 14 Appendix Tab 28, # 15 Appendix Tab 29, # 16
                 Appendix Tab 30, # 17 Appendix Tab 31, # 18 Appendix Tab 47, # 19 Appendix Tab
                 49, # 20 Appendix Tab 50, # 21 Appendix Tab 51, # 22 Appendix Tab 52, # 23
                 Appendix Tab 53, # 24 Appendix Tab 54, # 25 Appendix Tab 55, # 26 Appendix Tab
                 56, # 27 Appendix Tab 57, # 28 Appendix Tab 58, # 29 Appendix Tab 59, # 30
                 Appendix Tab 60, # 31 Appendix Tab 61, # 32 Appendix Tab 62, # 33 Appendix Tab
                 63, # 34 Appendix Tab 64, # 35 Appendix Tab 65, # 36 Appendix Tab 66, # 37
                 Appendix Tab 67, # 38 Appendix Tab 68, # 39 Appendix Tab 69, # 40 Appendix Tab
                 70, # 41 Appendix Tab 71, # 42 Appendix Tab 72, # 43 Appendix Tab 73, # 44
                 Appendix Tab 74, # 45 Appendix Tab 80, # 46 Appendix Tab 81, # 47 Appendix Tab
                 82, # 48 Appendix Tab 83, # 49 Appendix Tab 84, # 50 Appendix Tab 85, # 51
                 Appendix Tab 86, # 52 Appendix Tab 87, # 53 Appendix Tab 88, # 54 Appendix Tab
                 89, # 55 Appendix Tab 90, # 56 Appendix Tab 91, # 57 Appendix Tab 92)(Mueller,
                 Jeffrey) (Entered: 08/01/2016)
08/01/2016   195 EXHIBIT Tabs 79 − 95 to Appendix to Local Rule 56(a)(1) Statement by World
                 Wrestling Entertainment, Inc re 191 Statement of Material Facts. (Attachments: # 1
                 Appendix Tab 79, # 2 Appendix Tab 80, # 3 Appendix Tab 81, # 4 Appendix Tab 82,
                 # 5 Appendix Tab 83, # 6 Appendix Tab 84, # 7 Appendix Tab 85, # 8 Appendix Tab
                 86, # 9 Appendix Tab 87, # 10 Appendix Tab 88, # 11 Appendix Tab 89, # 12
                 Appendix Tab 90, # 13 Appendix Tab 91, # 14 Appendix Tab 92, # 15 Appendix Tab
                 93, # 16 Appendix Tab 94, # 17 Appendix Tab 95)(Mueller, Jeffrey) (Entered:
                 08/01/2016)
08/01/2016   194 EXHIBIT Tabs 44 − 78 to Appendix to Local Rule 56(a)(1) Statement by World
                 Wrestling Entertainment, Inc re 191 Statement of Material Facts. (Attachments: # 1
                 Appendix Tab 44, # 2 Appendix Tab 45, # 3 Appendix Tab 46, # 4 Appendix Tab 47,
                 # 5 Appendix Tab 48, # 6 Appendix Tab 49, # 7 Appendix Tab 50, # 8 Appendix Tab
                 51, # 9 Appendix Tab 52, # 10 Appendix Tab 53, # 11 Appendix Tab 54, # 12
                 Appendix Tab 55, # 13 Appendix Tab 56, # 14 Appendix Tab 57, # 15 Appendix Tab
                 58, # 16 Appendix Tab 59, # 17 Appendix Tab 60, # 18 Appendix Tab 61, # 19
                 Appendix Tab 62, # 20 Appendix Tab 63, # 21 Appendix Tab 64, # 22 Appendix Tab
                 65, # 23 Appendix Tab 66, # 24 Appendix Tab 67, # 25 Appendix Tab 68, # 26
                 Appendix Tab 69, # 27 Appendix Tab 70, # 28 Appendix Tab 71, # 29 Appendix Tab
                 72, # 30 Appendix Tab 73, # 31 Appendix Tab 74, # 32 Appendix Tab 75, # 33
                 Appendix Tab 76, # 34 Appendix Tab 77, # 35 Appendix Tab 78)(Mueller, Jeffrey)
                 (Entered: 08/01/2016)
08/01/2016   193 EXHIBIT Tabs 3−2 − 43 to Appendix to Local Rule 56(a)(1) Statement by World
                 Wrestling Entertainment, Inc re 191 Statement of Material Facts. (Attachments: # 1
                 Appendix Tab 3−2, # 2 Appendix Tab 4, # 3 Appendix Tab 5, # 4 Appendix Tab 6, # 5
                 Appendix Tab 7, # 6 Appendix Tab 8, # 7 Appendix Tab 9, # 8 Appendix Tab 10, # 9
                 Appendix Tab 11, # 10 Appendix Tab 12, # 11 Appendix Tab 13, # 12 Appendix Tab
                 14, # 13 Appendix Tab 15, # 14 Appendix Tab 16, # 15 Appendix Tab 17, # 16
                   Appendix Tab 18, # 17 Appendix Tab 19, # 18 Appendix Tab 20, # 19 Appendix Tab
                   21, # 20 Appendix Tab 22, # 21 Appendix Tab 23, # 22 Appendix Tab 24, # 23
                   Appendix Tab 25, # 24 Appendix Tab 26, # 25 Appendix Tab 27, # 26 Appendix Tab
                   28, # 27 Appendix Tab 29, # 28 Appendix Tab 30, # 29 Appendix Tab 31, # 30
                   Appendix Tab 32, # 31 Appendix Tab 33, # 32 Appendix Tab 34, # 33 Appendix Tab
                   35, # 34 Appendix Tab 36, # 35 Appendix Tab 37, # 36 Appendix Tab 38, # 37
                   Appendix Tab 39, # 38 Appendix Tab 40, # 39 Appendix Tab 41, # 40 Appendix Tab
                   42, # 41 Appendix Tab 43)(Mueller, Jeffrey) (Entered: 08/01/2016)
08/01/2016   192 EXHIBIT Tabs 1 − 3−1 to Appendix to Local Rule 56(a)(1) Statement by World
                 Wrestling Entertainment, Inc re 191 Statement of Material Facts. (Attachments: # 1
                 Appendix Tab 1, # 2 Appendix Tab 2, # 3 Appendix Tab 3−1)(Mueller, Jeffrey)
                 (Entered: 08/01/2016)
08/01/2016   191 Statement of Material Facts re 188 MOTION for Summary Judgment filed by World
                 Wrestling Entertainment, Inc. (Attachments: # 1 Appendix Index)(Mueller, Jeffrey)
                 (Entered: 08/01/2016)
08/01/2016   190 MOTION to Seal Defendant's Local Rule 56(a)(1) Statement and Appendix Tabs 5, 6,
                 8−11, 12, 14, 21, 25−31, 47, 49−74, 80−85, 86−92 to Local Rule 56(a)(1) Statement
                 by World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered: 08/01/2016)
08/01/2016   189 Sealed Document: Defendant World Wrestling Entertainment, Inc.'s Unredacted
                 Memorandum of Law in Support of Motion for Summary Judgment by World
                 Wrestling Entertainment, Inc re 187 MOTION to Seal Defendant's Memorandum of
                 Law in Support of Motion for Summary Judgment, 188 MOTION for Summary
                 Judgment . (Mueller, Jeffrey) (Entered: 08/01/2016)
08/01/2016   188 MOTION for Summary Judgment by World Wrestling Entertainment, Inc.Responses
                 due by 8/22/2016 (Attachments: # 1 Memorandum in Support)(Mueller, Jeffrey)
                 (Entered: 08/01/2016)
08/01/2016   187 MOTION to Seal Defendant's Memorandum of Law in Support of Motion for
                 Summary Judgment by World Wrestling Entertainment, Inc. (Mueller, Jeffrey)
                 (Entered: 08/01/2016)
07/21/2016   186 ORDER granting in part and denying in part 72 Motion to Dismiss the Windham
                 action for Lack of Jurisdiction. For the reasons stated in the Court's memorandum of
                 opinion at Docket Number 185, Defendants Motion to Dismiss the Windham Action
                 [Dkt. 72] is GRANTED IN PART AND DENIED IN PART. The John Doe defendants
                 are DISMISSED and are to remain terminated. The Clerk is directed to REINSTATE
                 Messrs. Windham, Billington, Ware and Perras as Consol Defendants in this
                 consolidated action. Signed by Judge Vanessa L. Bryant on 7/21/16. (Shechter, N.)
                 (Entered: 07/21/2016)
07/21/2016   185 ORDER denying 118 Motion for Reconsideration of the Court's Order with respect to
                 Singleton and LoGrasso; granting 119 Motion for Reconsideration of the Court's Order
                 with respect to Windham, et al. See attached Memorandum of Opinion.
                 For the reasons stated in the attached Opinion, the Courts Order at Docket Number 117
                 dismissing the Windham action is VACATED. Signed by Judge Vanessa L. Bryant on
                 7/21/16. (Shechter, N.) (Entered: 07/21/2016)
07/21/2016   184 NOTICE by World Wrestling Entertainment, Inc (Notice of Filing of Notice of Related
                 Cases) (Attachments: # 1 Exhibit A)(Mueller, Jeffrey) (Entered: 07/21/2016)
06/28/2016   183 ORDER denying 174 Motion for Reconsideration. The standard for granting a motion
                 for reconsideration "is strict, and reconsideration will generally be denied unless the
                 moving party can point to controlling decisions or data that the court overlooked −
                 matters, in other words, that might reasonably be expected to alter the conclusion
                 reached by the court." Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).
                 Plaintiff has not identified any facts or controlling decisions that the Court overlooked
                 when the Court found that Plaintiff had not demonstrated that the prior discovery
                 deadline could not be met despite the due diligence of counsel, as required by Local
                 Rule 7(b), for the extension of Court deadlines. Moreover, Plaintiffs have not
                 identified facts, beyond mere speculation, that Nowinski has knowledge concerning
                 WWE's own knowledge or lack thereof that is relevant to the Court's discovery Order.
                 If Nowinski indeed undertook research and published a book and made public
                   statements concerning head injuries, such facts are publicly available for plaintiff to
                   use in building a case to the extent such facts are relevant to the surviving claim.
                   Plaintiff, however, has offered no facts to suggest that Nowinski's work with
                   "Smackdown Your Vote" during the time period in which he researched and authored
                   the book provides him with any knowledge relevant to the discovery Order, let alone
                   knowledge that necessitates both reopening the discovery period and compelling the
                   appearance of a third party witness. Signed by Judge Vanessa L. Bryant on 6/28/16.
                   (Shechter, N.) (Entered: 06/28/2016)
06/21/2016   182 Memorandum in Opposition re 174 First MOTION for Reconsideration re 171 Order
                 on Motion for Leave to File,,,,,,,,,,, filed by Christopher Nowinski. (Attachments: # 1
                 Exhibit A − Christopher Nowinski Linkedin Profile, # 2 Exhibit B − Affidavit of
                 Christopher Nowinski)(Carroll, Keith) (Entered: 06/21/2016)
06/21/2016   181 Memorandum in Opposition to Plaintiffs' Motion for Reconsideration of the Court's
                 Order Denying Plaintiffs' Motion for Leave to File Motion to Compel Compliance with
                 Deposition Subpoena re 174 First MOTION for Reconsideration re 171 Order on
                 Motion for Leave to File,,,,,,,,,,, filed by World Wrestling Entertainment, Inc.
                 (Attachments: # 1 Exhibit 1, # 2 Errata 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, #
                 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10)(Mueller,
                 Jeffrey) (Entered: 06/21/2016)
06/15/2016   180 ORDER granting 179 Motion to Appear Pro Hac Vice for S. Clinton Woods.
                 Certificate of Good Standing due by 8/14/2016. Signed by Clerk on 6/15/16. (Sundie,
                 T) (Entered: 06/15/2016)
06/14/2016   179 MOTION for Attorney(s) S. Clinton Woods to be Admitted Pro Hac Vice (paid $75
                 PHV fee; receipt number 0205−4033675) by Vito Lograsso, Evan Singleton.
                 (Attachments: # 1 Affidavit)Motions referred to Thomas P. Smith(Bloss, William)
                 (Entered: 06/14/2016)
06/14/2016   178 NOTICE by Vito Lograsso, Evan Singleton re 174 First MOTION for Reconsideration
                 re 171 Order on Motion for Leave to File,,,,,,,,,,, (Attachments: # 1 Exhibit A)(Sciolla,
                 Andrew) (Entered: 06/14/2016)
06/14/2016   177 ORDER: In order to continue moving this case forward, the Court requests WWE's
                 response, if WWE intends to respond, to Plaintiff's 174 Motion for Reconsideration on
                 or before 6/21/16. WWE is, of course, free to stand on the arguments raised in its prior
                 167 Opposition if it elects to do so.
                 Signed by Judge Vanessa L. Bryant on 6/14/16. (Shechter, N.) (Entered: 06/14/2016)
06/14/2016   176 ORDER denying 140 Motion to Seal without prejudice to re−filing; denying 169
                 Motion to Seal without prejudice to re−filing. The parties are directed to Paragraph 12
                 of the 27 Standing Protective Order ("SPO") in this case, which provides for the
                 procedures that the parties must undertake if there is disagreement with respect to the
                 designation of material as "Confidential." If the parties elect not to follow these
                 procedures, the parties are required to comply with Paragraph 14 of the SPO and move
                 to seal such materials pursuant to Local Rule 5. A motion filed pursuant to Local Rule
                 5 is not filed in good faith and must be rejected if the parties do not make the
                 particularized showing that is necessary for the Court's sealing of a document
                 pursuant to Rule 5(e)(3) . In addition, Paragraph 14 of the SPO states that "[t]his
                 Protective Order does not provide for the automatic sealing of such Designated
                 Material." It is neither sufficient under the Local Rules and the SPO, nor professional
                 practice, to move for the sealing of a document solely on the basis of another party's
                 designation, to which the filing party maintains an unspoken objection. In the future,
                 similar motions to seal may be rejected with prejudice to refiling and the documents
                 immediately unsealed, subjecting the filing counsel to the consequences that may
                 follow a violation of the SPO under Fed. R. Civ. P. 37. Signed by Judge Vanessa L.
                 Bryant on 6/14/16. (Shechter, N.) (Entered: 06/14/2016)
06/14/2016   175 ORDER granting 148 Motion to Seal; granting 157 Motion to Seal; granting 165
                 Motion to Seal. The Court finds that sealing these documents is necessary to prevent
                 risk of harm to the Defendant through the disclosure of proprietary business
                 information and that the proposed redactions are narrowly tailored to serve that
                 purpose. Signed by Judge Vanessa L. Bryant on 6/14/16. (Shechter, N.) (Entered:
                 06/14/2016)
06/10/2016   174 First MOTION for Reconsideration re 171 Order on Motion for Leave to File,,,,,,,,,,,
                 by Vito Lograsso, Evan Singleton.Responses due by 7/1/2016 (Attachments: # 1
                 Memorandum in Support, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, #
                 6 Exhibit E)Motions referred to Thomas P. Smith(Sciolla, Andrew) (Entered:
                 06/10/2016)
06/09/2016   173 CERTIFICATE OF GOOD STANDING re 147 MOTION for Attorney(s) Rebecca A.
                 Peterson to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                 0205−4006648) by Vito Lograsso, Evan Singleton. (Peterson, Rebecca) (Entered:
                 06/09/2016)
06/09/2016   172 ORDER granting 147 Motion Attorney Rebecca A. Peterson to be Admitted Pro Hac
                 Vice; granting 153 Motion for Attorney Andrew J. Sciolla to be Admitted Pro Hac
                 Vice. Certificate of Good Standing due by 8/8/2016. Signed by Clerk on 6/9/2016.
                 (Shafer, J.) (Entered: 06/09/2016)
06/07/2016   171 ORDER denying 162 Motion and 163 Amended Motion for Leave to File Motion to
                 Compel Compliance with Deposition Subpoena. Plaintiff does not need the "leave" of
                 this Court to move for a Court in another District to enforce a valid subpoena against a
                 resident of that District. To the extent that the relief Plaintiff's Motion actually seeks is
                 an Order of this Court reopening discovery in this case for the purpose of deposing Mr.
                 Nowinski, such Motion for relief is denied. Plaintiff's Motion has not indicated that
                 Mr. Nowinski has any specific knowledge relevant to the Court's discovery Order.
                 Even if true, the allegations that Mr. Nowinski has both criticized and praised WWE's
                 concussion protocol, given presentations about concussions to wrestlers and accepted a
                 donation from WWE for the Concussion Legacy Foundation are not relevant to the
                 issue of WWE's knowledge or lack thereof and appear aimed at an audience other than
                 this Court. Furthermore, the Motion does not provide good cause pursuant to Local
                 Rule 7(b) for why Plaintiff's counsel, in the exercise of diligence, could not depose Mr.
                 Nowinski or file a Motion to Compel such deposition in the six months prior to the
                 discovery deadline. Signed by Judge Vanessa L. Bryant on 6/7/16. (Shechter, N.)
                 (Entered: 06/07/2016)
06/07/2016   170 CERTIFICATE OF GOOD STANDING re 153 MOTION for Attorney(s) Andrew J.
                 Sciolla to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                 0205−4011407) by Vito Lograsso, Evan Singleton. (Bloss, William) (Entered:
                 06/07/2016)
06/06/2016   169 MOTION to Seal Exhibits 6 and 7 to Reply in Support of Motion for Reconsideration
                 (Documents 150−6 and 150−7) and Exhibits 2 and 11−15 of Memorandum in
                 Opposition to Plaintiffs' Second Emergency Motion to Compel (Documents 158−2,
                 158−11, 158−12, 158−13, 158−14, and 158−15) by World Wrestling Entertainment,
                 Inc. (Attachments: # 1 Exhibit 6 to Document 150, # 2 Exhibit 7 to Document 150, # 3
                 Exhibit 2 to Document 158, # 4 Exhibit 11 to Document 158, # 5 Exhibit 12 to
                 Document 158, # 6 Exhibit 13 to Document 158, # 7 Exhibit 14 to Document 158, # 8
                 Exhibit 15 to Document 158)Motions referred to Thomas P. Smith(Mueller, Jeffrey)
                 (Entered: 06/06/2016)
06/03/2016   168 Memorandum in Opposition re 163 Amended MOTION for Leave to File Motion to
                 Compel Compliance with Deposition Subpoena filed by Christopher Nowinski.
                 (Attachments: # 1 Affidavit of Brian P. Dunphy, # 2 Exhibit A −To Affidavit of Brian
                 P. Dunphy)(Carroll, Keith) (Entered: 06/03/2016)
06/03/2016   167 Memorandum in Opposition re 162 MOTION for Leave to File Motion to Compel
                 Compliance with Deposition Subpoena, 163 Amended MOTION for Leave to File
                 Motion to Compel Compliance with Deposition Subpoena filed by World Wrestling
                 Entertainment, Inc. (Attachments: # 1 Exhibit A)(Mueller, Jeffrey) (Entered:
                 06/03/2016)
06/03/2016   166 Sealed Document: Defendant's Memorandum of Law in Opposition to Plaintiff's
                 Motion for Leave to File Motion to Compel Compliance with Deposition Subpoena by
                 World Wrestling Entertainment, Inc re 162 MOTION for Leave to File Motion to
                 Compel Compliance with Deposition Subpoena, 163 Amended MOTION for Leave to
                 File Motion to Compel Compliance with Deposition Subpoena . (Attachments: # 1
                 Exhibit A)(Mueller, Jeffrey) (Entered: 06/03/2016)
06/03/2016   165 MOTION to Seal Defendant's Memorandum of Law in Opposition to Plaintiff's
                 Motion For Leave to File Motion to Compel Compliance with Deposition Subpoena
                 and Exhibit A to Memorandum of Law by World Wrestling Entertainment, Inc.
                 Motions referred to Thomas P. Smith(Mueller, Jeffrey) (Entered: 06/03/2016)
06/02/2016   164 ORDER granting 161 Motion to Appear Pro Hac Vice for Anthony M. Norris.
                 Certificate of Good Standing due by 8/1/2016. Signed by Clerk on 6/2/16. (Sundie, T)
                 (Entered: 06/02/2016)
06/01/2016   163 Amended MOTION for Leave to File Motion to Compel Compliance with Deposition
                 Subpoena by Vito Lograsso, Evan Singleton. (Attachments: # 1 Affidavit of
                 Konstantine Kyros, # 2 Exhibit A − Notice of Deposition, # 3 Exhibit B − Deposition
                 Subpoena, # 4 Exhibit C − Affidavit of Service, # 5 Exhibit D − Letter from Brian
                 Dunphy)Motions referred to Thomas P. Smith(Kyros, Konstantine) (Entered:
                 06/01/2016)
06/01/2016   162 MOTION for Leave to File Motion to Compel Compliance with Deposition Subpoena
                 by Vito Lograsso, Evan Singleton. (Attachments: # 1 Affidavit of Konstantine
                 Kyros)Motions referred to Thomas P. Smith(Kyros, Konstantine) (Entered:
                 06/01/2016)
06/01/2016   161 MOTION for Attorney(s) Anthony M. Norris to be Admitted Pro Hac Vice (paid $75
                 PHV fee; receipt number 0205−4018644) by Vito Lograsso, Russ McCullough, Ryan
                 Sakoda, Evan Singleton, Matthew Robert Wiese. (Attachments: # 1 Affidavit)Motions
                 referred to Thomas P. Smith(Bloss, William) (Entered: 06/01/2016)
05/31/2016   160 ORDER granting in part and denying in part Plaintiffs' 141 , 142 Motions to Compel
                 Responses to Plaintiffs' First Requests for Production. This case is not about
                 concussion prevention. The Court has already found that Defendant owed no
                 negligence−based duty to prevent Plaintiffs from sustaining head trauma in their
                 voluntary and compensated wrestling activities. Discovery of information and
                 production of documents which merely reflect a desire to limit concussions and
                 prevent injury to WWE talent − or specific incidences of head trauma occurring during
                 WWE activities are not relevant, nor would such discovery be proportional.

                  Rather, the sole remaining claim concerns an allegation of fraudulent non−disclosure
                  of knowledge of a link between wrestling activity and permanent degenerative
                  neurological conditions. To the extent there are documents within the categories
                  identified by Plaintiffs Motion to Compel including documents related to the use of
                  helmets, the elimination of wrestling moves, the implementation of the wellness
                  program or the hiring of specific personnel and the adoption of specific protocol, or the
                  incidences of concussions among WWE talent which reflect a specific knowledge of
                  OR an appreciable risk of a link between wrestling activity and permanent
                  degenerative neurological conditions, then WWE is under an obligation to disclose
                  such documents. However, to the extent information within the identified categories
                  merely reflects a general desire to limit or prevent head injury to WWE talent, or the
                  occurrence of head injuries among WWE talent, such information is irrelevant to the
                  claim at hand and is not discoverable.
                  As the Court indicated in its recent telephonic conference with the parties, Plaintiffs
                  have not presented any factual predicate whatsoever entitling them to discover
                  documents or information dated prior to the year 2005 and absent such a factual
                  predicate Plaintiffs motion to compel is denied on that issue. Lastly, Plaintiffs demand
                  for WWE to disclose Plaintiffs own medical files is denied in as much as it seeks
                  production of information within Plaintiffs control and access and permissibly
                  gathered by WWE at Defendants own expense.

                  The Court assumes that both parties have gathered, using appropriate litigation holds,
                  and examined, using appropriate diligence, the information at issue in preparing to
                  determine the outcome of this matter on the merits and will not be reviewing such
                  documents for the first time. As such, the Court will permit the parties to supplement
                  their discovery responses no later than fourteen days after the discovery deadline to
                  provide the information they have each been compelled to disclose.
                  Signed by Judge Vanessa L. Bryant on 5/31/2016. (Shechter, N.) (Entered:
                  05/31/2016)
05/27/2016   159 Sealed Document: by World Wrestling Entertainment, Inc re 157 MOTION to Seal
                 Exhibits 5, 6, 9, & 16 to Memorandum of Law in Opposition to Second Emergency
                 Motion to Compel Defendant World Wrestling Entertainment, Inc.'s Responses to
                 Plaintiffs Evan Singleton and Vito LoGrasso's Corrected First, 158 Memorandum in
                 Opposition to Motion,, . (Attachments: # 1 Exhibit 5, # 2 Exhibit 6, # 3 Exhibit 9, # 4
                 Exhibit 16)(Mueller, Jeffrey) (Entered: 05/27/2016)
05/27/2016   158 Memorandum in Opposition re 142 Emergency MOTION to Compel Defendant World
                 Wrestling Entertainment, Inc.'s Responses to Plaintiffs' Corrected First Requests for
                 Production filed by World Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit 1,
                 # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, #
                 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13
                 Exhibit 13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18
                 Exhibit 18)(Mueller, Jeffrey) (Entered: 05/27/2016)
05/27/2016   157 MOTION to Seal Exhibits 5, 6, 9, & 16 to Memorandum of Law in Opposition to
                 Second Emergency Motion to Compel Defendant World Wrestling Entertainment,
                 Inc.'s Responses to Plaintiffs Evan Singleton and Vito LoGrasso's Corrected First
                 Requests for Production of Documents by World Wrestling Entertainment, Inc.
                 Motions referred to Thomas P. Smith(Mueller, Jeffrey) (Entered: 05/27/2016)
05/26/2016   156 ORDER granting in part and denying in part Plaintiff's 135 Motion to Compel
                 Compliance with Discovery Order. WWE made Levesque available previously to
                 tetsify before Congress on issues related to the safety of its wrestlers. Although the
                 Court rejected Plaintiff's fraudulent misrepresentation claims on the basis of that
                 testimony, WWE has not demonstrated that Levesque is not an appropriate deponent
                 on the issues of whether WWE had a duty, and whether that duty was breached, to
                 disclose knowledge of long term health risks caused by repeated head trauma. The
                 parties are ordered to work cooperatively to schedule a deposition based on the
                 witness' availability, which may be conducted up to fourteen days after the current
                 discovery deadline. Signed by Judge Vanessa L. Bryant on 5/26/16. (Shechter, N.)
                 (Entered: 05/26/2016)
05/25/2016   155 NOTICE by World Wrestling Entertainment, Inc re 151 Order, 135 Emergency
                 MOTION to Compel Compliance with May 10, 2016 Discovery Order (Mueller,
                 Jeffrey) (Entered: 05/25/2016)
05/25/2016   154 TRANSCRIPT of Proceedings: Type of Hearing: Telephone Conference. Held on May
                 19, 2016 before Judge Vanessa L. Bryant. Court Reporter: Transcriber − Martha
                 Marshall. IMPORTANT NOTICE − REDACTION OF TRANSCRIPTS: To
                 remove personal identifier information from the transcript, a party must electronically
                 file a Notice of Intent to Request Redaction with the Clerk's Office within seven (7)
                 calendar days of this date. If no such Notice is filed, the court will assume redaction of
                 personal identifiers is not necessary and the transcript will be made available through
                 PACER without redaction 90 days from today's date. The transcript may be viewed at
                 the court public terminal or purchased through the Court Reporter/Transcriber before
                 the deadline for Release of Transcript Restriction. After that date it may be obtained
                 through PACER. The policy governing the redaction of personal information is located
                 on the court website at www.ctd.uscourts.gov. Redaction Request due 6/15/2016.
                 Redacted Transcript Deadline set for 6/25/2016. Release of Transcript Restriction set
                 for 8/23/2016. (Marshall, M.) (Entered: 05/25/2016)
05/25/2016   153 MOTION for Attorney(s) Andrew J. Sciolla to be Admitted Pro Hac Vice (paid $75
                 PHV fee; receipt number 0205−4011407) by Vito Lograsso, Evan Singleton.
                 (Attachments: # 1 Affidavit)Motions referred to Thomas P. Smith(Bloss, William)
                 (Entered: 05/25/2016)
05/24/2016   152 Memorandum in Support re 119 MOTION for Reconsideration re 117 Order on
                 Motion to Dismiss,,, Order on Motion for Leave to File,, filed by World Wrestling
                 Entertainment, Inc. (Mueller, Jeffrey) (Entered: 05/24/2016)
05/24/2016   151 ORDER: Defendant WWE is directed to respond by tomorrow, 5/25/16, to the
                 Plaintiffs' 135 Emergency Motion to Compel regarding the depositions discussed in
                 that motion and by Friday, 5/27/16, to the Plaintiffs' 142 Emergency Motion to
                 Compel the Production of Documents.
                 Signed by Judge Vanessa L. Bryant on 5/24/16. (Shechter, N.) (Entered: 05/24/2016)
05/23/2016   150 REPLY to Response to 118 MOTION for Reconsideration re 116 Order on Motion to
                 Dismiss,,,,,, Order on Motion to Dismiss/Lack of Jurisdiction,,,,, filed by World
                 Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3,
                 # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7)(Mueller, Jeffrey) (Entered:
                 05/23/2016)
05/23/2016   149 Sealed Document: Exhibit 1 to Defendant World Wrestling Entertainment, Inc.'s Reply
                 in Support of Motion for Reconsideration of March 21, 2016 Order With Respect to
                 Singleton and LoGrasso v. World Wrestling Entertainment, Inc. by World Wrestling
                 Entertainment, Inc re 148 MOTION to Seal Exhibit 1 to Defendant World Wrestling
                 Entertainment Inc.'s Reply in Support of Motion for Reconsideration of March 21,
                 2016 Order With Respect to Singleton and LoGrasso v. World Wrestling
                 Entertainment, Inc. . (Mueller, Jeffrey) (Entered: 05/23/2016)
05/23/2016   148 MOTION to Seal Exhibit 1 to Defendant World Wrestling Entertainment Inc.'s Reply
                 in Support of Motion for Reconsideration of March 21, 2016 Order With Respect to
                 Singleton and LoGrasso v. World Wrestling Entertainment, Inc. by World Wrestling
                 Entertainment, Inc. Motions referred to Thomas P. Smith(Mueller, Jeffrey) (Entered:
                 05/23/2016)
05/20/2016   147 MOTION for Attorney(s) Rebecca A. Peterson to be Admitted Pro Hac Vice (paid $75
                 PHV fee; receipt number 0205−4006648) by Vito Lograsso, Russ McCullough, Ryan
                 Sakoda, Evan Singleton, Matthew Robert Wiese. (Attachments: # 1 Affidavit)Motions
                 referred to Thomas P. Smith(Bloss, William) (Entered: 05/20/2016)
05/19/2016   146 Minute Entry for proceedings held before Judge Vanessa L. Bryant: Telephonic Status
                 Conference held on 5/19/16, 8 minutes.(Court Reporter F. Velez.) (Fernandez, C.)
                 (Entered: 05/20/2016)
05/19/2016   145 ORDER Vacating the Court's 126 referral of this case to Magistrate Judge Smith for
                 settlement and discovery purposes.
                 Signed by Judge Vanessa L. Bryant on 5/19/16. (Shechter, N.) (Entered: 05/19/2016)
05/19/2016   144 ORDER granting in part and denying in part 122 Motion to Compel Responses by
                 Plaintiffs to Defendant's Interrogatories and Requests for Production. Plaintiffs are
                 Ordered to produce a privilege log to the extent they have not done so already and to
                 update that privilege log whenever privilege is asserted in any new discovery
                 responses consistent with professional practice in federal court. The Court's ruling is
                 categorized pursuant to Sections A and B of Defendant's Memorandum in support of
                 the Motion to Compel and the numbered subsections to Sections A and B. As
                 delineated below, documents must be produced that are relevant to the question of
                 Plaintiffs' knowledge of TBI. However, document requests going to the issue of
                 damages, and not liability, are beyond the scope of this Court's Discovery Order. The
                 Motion is granted in part and denied in part as follows:
                 A−1: Granted; A−2: Granted; A−3: Denied as Plaintiff has answered the interrogatory;
                 A−4: Granted; A−5: Granted; A−6: Granted. Where Plaintiff is unable to identify a
                 statement or speaker in response to an interrogatory, Plaintiff must state that fact.
                 A−7: Denied as Defendant is already entitled to appropriate expert disclosure under
                 the Federal Rules of Civil Procedure.
                 A−8: Denied; A−9: Denied; A−10: Denied. All three interrogatories concern damages
                 issues and not liability.
                 A−11: Denied; A−12: Granted; A−13: Denied.
                 B−1 through B−4: Granted to the extent Plaintiffs possess documents in these
                 categories which reflect their knowledge of TBI and the effects of TBI.
                 B−5: Granted; B−6: Granted.
                 B−7 and B−8: Denied as beyond the scope of the current discovery order.
                 B−9: Denied in as much as WWE seeks to impose a duty upon either Plaintiff to
                 conduct research or investigation in order to discover responsive documents. Plaintiff
                 has otherwise answered the interrogatory.
                 B−10: Granted.
                 Signed by Judge Vanessa L. Bryant on 5/19/16. (Shechter, N.) (Entered: 05/19/2016)
05/17/2016   143 Corrected 138 Index to Record on Appeal by Russ McCullough, Ryan Sakoda,
                 Matthew Robert Wiese re 123 Notice of Appeal, 49 Notice, 95 MOTION to Dismiss
                 Amended Complaint, 64 MOTION to Dismiss MOTION to Dismiss for Lack of
                 Jurisdiction, 101 Exhibit, 78 Order on Motion for Order, 116 Order on Motion to
                 Dismiss, Order on Motion to Dismiss/Lack of Jurisdiction, 86 Response, 102 Reply to
                   Response to Motion, 84 Memorandum in Support of Motion, 100 Objection, 66
                   Affidavit, 65 Affidavit, 73 Amended Complaint, 5 Notice (Other), 1 Complaint, 41
                   Order, and 117 Order on Motion to Dismiss, Order on Motion for Leave to File. For
                   docket entries without a hyperlink, contact the court to arrange for the document(s) to
                   be made available to you. (Shafer, J.) Modified to show link to 138 on 5/20/2016
                   (Shafer, J.). (Entered: 05/18/2016)
05/17/2016   142 Emergency MOTION to Compel Defendant World Wrestling Entertainment, Inc.'s
                 Responses to Plaintiffs' Corrected First Requests for Production by Vito Lograsso,
                 Evan Singleton.Responses due by 6/7/2016 (Attachments: # 1 Memorandum in
                 Support (redacted), # 2 Exhibit A, WWE's Responses to Plaintiffs' First Requests for
                 Production, # 3 Exhibit B, Deposition of Evan Singleton, # 4 Exhibit C, E−mail from
                 Nicole Dorazio (redacted), # 5 Exhibit D, E−mail re NXT Visit (redacted), # 6 Exhibit
                 E, Heavyweight Champions, # 7 Exhibit F, Talent Wellness Program Summary, # 8
                 Exhibit G, Concussion Management Program, # 9 Exhibit H, Subpoenas Duces
                 Tecum, # 10 Affidavit of Katherine Van Dyck)Motions referred to Thomas P.
                 Smith(Flannery, Michael) (Entered: 05/17/2016)
05/17/2016   141 SEALED MOTION Second Emergency Motion to Compel by Vito Lograsso, Evan
                 Singleton. (Attachments: # 1 Memorandum in Support, # 2 Exhibit A, WWE's
                 Responses to Plaintiffs' First Requests for Production, # 3 Exhibit B, Deposition of
                 Evan Singleton, # 4 Exhibit C, E−mail from Nicole Dorazio, # 5 Exhibit D, E−mail re
                 NXT Visit, # 6 Exhibit E, Heavyweight Champions, # 7 Exhibit F, Talent Wellness
                 Program Summary, # 8 Exhibit G, Concussion Management Program, # 9 Exhibit H,
                 Subpoenas Duces Tecum, # 10 Affidavit of Katherine Van Dyck)Motions referred to
                 Thomas P. Smith(Flannery, Michael) (Entered: 05/17/2016)
05/17/2016   140 MOTION to Seal Plaintiffs' Second Emergency Motion to Compel and Exhibits by
                 Vito Lograsso, Evan Singleton. Motions referred to Thomas P. Smith(Flannery,
                 Michael) (Entered: 05/17/2016)
05/17/2016   139 Index to Record on Appeal by William Albert Haynes, III re 124 Notice of Appeal,.
                 For docket entries without a hyperlink, contact the court to arrange for the document(s)
                 to be made available to you. (Flannery, Michael) Hyperlinks to documents in case
                 15CV1156 as outlined in this Index Doc 1 Doc 43 Doc 44 Doc 45 Doc 46 Doc 53
                 Doc 54 Doc 55 Doc 56 15−cv−01156 − scroll down for text order 75 Modified on
                 5/20/2016 (Blough, B.). (Entered: 05/17/2016)
05/17/2016   138 Index to Record on Appeal by Russ McCullough, Ryan Sakoda, Matthew Robert
                 Wiese re 123 Notice of Appeal,. For docket entries without a hyperlink, contact the
                 court to arrange for the document(s) to be made available to you. (Flannery, Michael)
                 (Entered: 05/17/2016)
05/17/2016   137 Memorandum in Opposition re 135 Emergency MOTION to Compel Compliance with
                 May 10, 2016 Discovery Order filed by World Wrestling Entertainment, Inc.
                 (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Mueller, Jeffrey) (Entered: 05/17/2016)
05/17/2016   136 SCHEDULING ORDER: The parties are directed to call chambers for a telephonic
                 status conference on 5/19/2016 at 04:00 PM before Judge Vanessa L. Bryant. br>
                 Signed by Judge Vanessa L. Bryant on 5/17/16. (Shechter, N.) (Entered: 05/17/2016)
05/16/2016   135 Emergency MOTION to Compel Compliance with May 13, 2016 Discovery Order by
                 Vito Lograsso, Evan Singleton. Responses due by 6/6/2016 (Attachments: # 1
                 Memorandum in Support, # 2 Exhibit A, Emails Between Counsel, # 3 Exhibit B,
                 WWE Executive Officers, # 4 Exhibit C, WWE Medical Director Profile, # 5 Exhibit
                 D, WWE Talent Wellness Program Summary, # 6 Exhibit E, WWE Privilege Log, # 7
                 Exhibit F, Interview of Stephanie McMahon Levesque, # 8 Affidavit of Katherine Van
                 Dyck). Motions referred to Thomas P. Smith(Flannery, Michael). Modified to correct
                 date of 134 Order on 5/16/2016 (Shafer, J.). (Entered: 05/16/2016)
05/13/2016   134 ORDER denying 132 Motion for Protective Order. The Court does not direct
                 discovery. Counsel are expected to civilly and professionally conduct discovery in a
                 consultative manner as provided by Rules 26 and 37 of the Federal Rules of Civil
                 Procedure and within the deadlines set by the Court. Signed by Judge Vanessa L.
                 Bryant on 5/13/16. (Shechter, N.) (Entered: 05/13/2016)
05/11/2016   133 Memorandum in Opposition re 122 MOTION to Compel Responses to Interrogatories
                 and Requests for Production Directed to Plaintiffs Evan Singleton and Vito LoGrasso
                 filed by Vito Lograsso, Evan Singleton. (Attachments: # 1 Exhibit A, WWE'S First
                 Requests for Production, # 2 Exhibit B, WWE's First Set of Interrogatories, # 3 Exhibit
                 C, Declaration of Katherine Van Dyck)(Flannery, Michael) (Entered: 05/11/2016)
05/11/2016   132 MOTION for Protective Order with Respect to Unilaterally−Noticed Depositions by
                 World Wrestling Entertainment, Inc.Responses due by 6/1/2016 (Attachments: # 1
                 Memorandum in Support, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6
                 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Affidavit Jeffrey P.
                 Mueller)Motions referred to Thomas P. Smith(Mueller, Jeffrey) (Entered: 05/11/2016)
05/10/2016   131 Memorandum in Opposition re 119 MOTION for Reconsideration re 117 Order on
                 Motion to Dismiss,,, Order on Motion for Leave to File,, filed by Thomas Billington,
                 John Doe's, Oreal Perras, James Ware, Robert Windham. (Kyros, Konstantine)
                 (Entered: 05/10/2016)
05/09/2016   129 ORDER denying 127 Motion for Extension of Time as Plaintiffs have not pursuaded
                 the Court that the existing deadline cannot be met despite the diligent efforts of
                 counsel pursuant to Local Rule 7. Signed by Judge Vanessa L. Bryant on 5/9/16.
                 (Shechter, N.) (Entered: 05/09/2016)
05/09/2016   128 Memorandum in Opposition re 118 MOTION for Reconsideration re 116 Order on
                 Motion to Dismiss,,,,,, Order on Motion to Dismiss/Lack of Jurisdiction,,,,, filed by
                 Vito Lograsso, Evan Singleton. (Flannery, Michael) (Entered: 05/09/2016)
05/06/2016   127 MOTION for Extension of Time until July 15, 2016 for Close of Discovery by Vito
                 Lograsso, Evan Singleton. (Attachments: # 1 Exhibit 1, Requests for Production, # 2
                 Exhibit 2, Notice of Rule 30(b)(6) Deposition, # 3 Exhibit 3, Notices of Rule 30(b)(1)
                 Depositions)Motions referred to Thomas P. Smith(Flannery, Michael) (Entered:
                 05/06/2016)
04/28/2016   126 VACATED ORDER REFERRING CASE to Magistrate Judge Thomas P. Smith for
                 discovery and settlement purposes including 122 MOTION to Compel Responses to
                 Interrogatories and Requests for Production Directed to Plaintiffs Evan Singleton and
                 Vito LoGrasso.
                 Signed by Judge Vanessa L. Bryant on 04/28/16.(Fernandez, C.) Modified on 5/19/16
                 to VACATE (Fernandez, C.). (Entered: 04/28/2016)
04/21/2016   130 Set/Reset Deadlines as to 118 MOTION for Reconsideration re 116 Order on Motion
                 to Dismiss, Order on Motion to Dismiss/Lack of Jurisdiction, , 119 MOTION for
                 Reconsideration re 117 Order on Motion to Dismiss, Order on Motion for Leave to
                 File, . Responses due by 5/9/16, Responses due by 5/10/16 (Fernandez, C.) (Entered:
                 05/10/2016)
04/21/2016   125 ORDER granting 121 Motion for Extension of Time. Signed by Judge Vanessa L.
                 Bryant on 4/21/16. (Shechter, N.) (Entered: 04/21/2016)
04/20/2016   124 NOTICE OF APPEAL as to 116 Order on Motion to Dismiss,,,,,, Order on Motion to
                 Dismiss/Lack of Jurisdiction,,,,, 117 Order on Motion to Dismiss,,, Order on Motion
                 for Leave to File,, by William Albert Haynes, III. Filing fee $ 505, receipt number
                 0205−3972250. (Flannery, Michael) (Entered: 04/20/2016)
04/20/2016   123 NOTICE OF APPEAL as to 116 Order on Motion to Dismiss,,,,,, Order on Motion to
                 Dismiss/Lack of Jurisdiction,,,,, 117 Order on Motion to Dismiss,,, Order on Motion
                 for Leave to File,, by Russ McCullough, Ryan Sakoda, Matthew Robert Wiese. Filing
                 fee $ 505, receipt number 0205−3972213. (Flannery, Michael) (Entered: 04/20/2016)
04/20/2016   122 MOTION to Compel Responses to Interrogatories and Requests for Production
                 Directed to Plaintiffs Evan Singleton and Vito LoGrasso by World Wrestling
                 Entertainment, Inc.Responses due by 5/11/2016 (Attachments: # 1 Memorandum in
                 Support, # 2 Exhibit List, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6 Exhibit D, #
                 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, # 10 Exhibit H, # 11 Exhibit I, # 12 Exhibit
                 J, # 13 Exhibit K, # 14 Exhibit L, # 15 Exhibit M, # 16 Exhibit N, # 17 Exhibit O, # 18
                 Exhibit P, # 19 Affidavit Jeffrey P. Mueller)(Mueller, Jeffrey) (Entered: 04/20/2016)
04/19/2016   121 First MOTION for Extension of Time until May 9, 2016 and May 10, 2016 for
                 Oppositions to 118 MOTION for Reconsideration re 116 Order on Motion to
                   Dismiss,,,,,, Order on Motion to Dismiss/Lack of Jurisdiction,,,,, , 119 MOTION for
                   Reconsideration re 117 Order on Motion to Dismiss,,, Order on Motion for Leave to
                   File,, by Thomas Billington, Vito Lograsso, Oreal Perras, Evan Singleton, James
                   Ware, Robert Windham. (Flannery, Michael) (Entered: 04/19/2016)
04/06/2016   120 Amended Memorandum in Support re 118 MOTION for Reconsideration re 116 Order
                 on Motion to Dismiss,,,,,, Order on Motion to Dismiss/Lack of Jurisdiction,,,,, filed by
                 World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered: 04/06/2016)
04/05/2016   119 MOTION for Reconsideration re 117 Order on Motion to Dismiss,,, Order on Motion
                 for Leave to File,, by World Wrestling Entertainment, Inc.Responses due by 4/26/2016
                 (Attachments: # 1 Memorandum in Support)(Mueller, Jeffrey) (Entered: 04/05/2016)
04/04/2016   118 MOTION for Reconsideration re 116 Order on Motion to Dismiss,,,,,, Order on
                 Motion to Dismiss/Lack of Jurisdiction,,,,, by World Wrestling Entertainment,
                 Inc.Responses due by 4/25/2016 (Attachments: # 1 Memorandum in Support, # 2
                 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3)(Mueller, Jeffrey) (Entered: 04/04/2016)
03/22/2016   117 ORDER granting 72 Motion to Dismiss; granting 82 Motion for Leave to File. In light
                 of the Court's 116 memorandum of opinion denying in part WWE's Motion to Dismiss
                 the Second Amended Complaint brough by Singleton and LoGrasso, the Court cannot
                 grant the declaratory relief sought by WWE in the Windham action and that case must
                 be dismissed. As the Windham action is dismissed, WWE's 60 Motion for Expedited
                 Discovery in that action is moot. Signed by Judge Vanessa L. Bryant on 3/22/16.
                 (Shechter, N.) (Entered: 03/22/2016)
03/21/2016   116 ORDER granting in part and denying in part Defendant's 43 Motion to Dismiss the
                 Second Amended Complaint brought by Plaintiffs Singleton and LoGrasso; granting
                 Defendant's 64 Motion to Dismiss the Amended Complaint of Plaintiff Haynes;
                 denying as moot Defendant's 64 Motion to Dismiss the Haynes Complaint for Lack of
                 Jurisdiction; granting Defendant's 95 Motion to Dismiss the Amended Complaint of
                 Plaintiffs McCullough, Sakoda and Weise. See attached memorandum of opinion.
                 Signed by Judge Vanessa L. Bryant on 3/21/16. (Shechter, N.) (Entered: 03/21/2016)
03/11/2016   115 ORDER granting 113 Motion for Extension of Time; granting 114 Motion for
                 Extension of Time. The parties are advised that the Court is not granting these motions
                 simply to provide the parties with additional time to provide extensive, repetitive
                 briefing in support of general objections as to vagueness or breadth. The extension is
                 provided to the parties as a courtesy if either party has a specific objection to a specific
                 request, supported by authority, that the Court can efficiently resolve without waste of
                 judicial resources. Signed by Judge Vanessa L. Bryant on 3/11/16. (Shechter, N.)
                 (Entered: 03/11/2016)
03/11/2016   114 First MOTION for Extension of Time until April 13, 2016 to Respond to Defendant's
                 Requests to Admit by Russ McCullough, Ryan Sakoda, Matthew Robert Wiese.
                 (Bloss, William) (Entered: 03/11/2016)
03/09/2016   113 Consent MOTION for Extension of Time until April 15, 2016 to object and/or respond
                 to the First Requests for Production of Documents served by Plaintiffs Evan Singleton
                 and Vito Lograsso on February 12, 2016 by World Wrestling Entertainment, Inc.
                 (Mueller, Jeffrey) (Entered: 03/09/2016)
02/01/2016   112 CERTIFICATE OF GOOD STANDING re 110 MOTION for Attorney(s) Christopher
                 M. Verdini to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                 0205−3878887) by World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered:
                 02/01/2016)
02/01/2016   111 ORDER granting 110 Motion to Appear Pro Hac Vice Certificate of Good Standing
                 due by 4/1/2016. Signed by Clerk on 02/01/16. (Gould, K.) (Entered: 02/01/2016)
01/29/2016   110 MOTION for Attorney(s) Christopher M. Verdini to be Admitted Pro Hac Vice (paid
                 $75 PHV fee; receipt number 0205−3878887) by World Wrestling Entertainment, Inc.
                 (Attachments: # 1 Affidavit)(Mueller, Jeffrey) (Entered: 01/29/2016)
01/22/2016   109 REPLY to Response to 104 MOTION to Dismiss MOTION to Strike 99 Amended
                 Complaint filed by World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered:
                 01/22/2016)
01/19/2016         Set Deadlines/Hearings: Dispositive Motions due by 8/1/2016 (Blue, A.) (Entered:
                   01/19/2016)
01/15/2016   108 REPLY to Response to 103 MOTION to Dismiss MOTION to Strike 98 Amended
                 Complaint filed by World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered:
                 01/15/2016)
01/15/2016   107 ORDER PARTIALLY LIFTING STAY OF DISCOVERY: The parties are Ordered to
                 proceed with discovery as to the claims of Singleton and LoGrasso only until further
                 order of the Court. Discovery is to be bifurcated, with an initial liability phase
                 extending no later than June 1, 2016. During this initial liability phase, discovery
                 should be limited to facts relevant to the question of (1) whether WWE had or should
                 have had knowledge of and owed a duty to disclose to those plaintiffs the risks of long
                 −term degenerative neurological conditions resulting from concussions or mild
                 traumatic brain injuries to wrestlers who performed for WWE in the year 2005 or later,
                 (2) whether and when WWE may have breached that duty, and (3) whether such a
                 breach, if any, continued after Singleton and LoGrasso ceased performing for WWE.
                 Dispositive Motions, if any, on the issue of liability are to be filed by August 1, 2016.
                 A decision on the merits of the pending Motions to Dismiss is in progress, and the
                 parties should expect that the scope of discovery may be adjusted based on the
                 outcome of that decision. The parties are further Ordered to read and comply with
                 Chambers Practices regarding discovery disputes during the pendency of this action.
                 Signed by Judge Vanessa L. Bryant on 1/15/16. (Shechter, N.) (Entered: 01/15/2016)
01/11/2016   106 RESPONSE re 104 MOTION to Dismiss MOTION to Strike 99 Amended Complaint
                 filed by Michelle James. (Kyros, Konstantine) (Entered: 01/11/2016)
01/06/2016   105 RESPONSE re 103 MOTION to Dismiss MOTION to Strike 98 Amended Complaint
                 filed by Cassandra Frazier. (Kyros, Konstantine) (Entered: 01/06/2016)
12/21/2015   104 MOTION to Dismiss , MOTION to Strike 99 Amended Complaint by World
                 Wrestling Entertainment, Inc.Responses due by 1/11/2016 (Attachments: # 1
                 Memorandum in Support, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6
                 Exhibit 5)(Mueller, Jeffrey) (Entered: 12/21/2015)
12/16/2015   103 MOTION to Dismiss , MOTION to Strike 98 Amended Complaint by World
                 Wrestling Entertainment, Inc.Responses due by 1/6/2016 (Attachments: # 1
                 Memorandum in Support, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C)(Mueller,
                 Jeffrey) (Entered: 12/16/2015)
12/16/2015   102 REPLY to Response to 95 MOTION to Dismiss Amended Complaint filed by World
                 Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered: 12/16/2015)
12/08/2015   101 First EXHIBIT A by Russ McCullough re 100 Objection. (Kyros, Konstantine)
                 (Entered: 12/08/2015)
12/07/2015   100 Response to 95 MOTION to Dismiss Amended Complaint filed by Russ McCullough,
                 Ryan Sakoda, Matthew Robert Wiese. (Kyros, Konstantine) Modified on 12/8/2015 to
                 change the word from objection to response (Grady, B.). (Entered: 12/07/2015)
11/23/2015    99 AMENDED COMPLAINT First against World Wrestling Entertainment, Inc, filed by
                 Michelle James. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Kyros, Konstantine)
                 (Entered: 11/23/2015)
11/23/2015    98 AMENDED COMPLAINT First against World Wrestling Entertainment, Inc, filed by
                 Cassandra Frazier.(Kyros, Konstantine) (Entered: 11/23/2015)
11/20/2015    97 CERTIFICATE OF GOOD STANDING re 91 MOTION for Attorney(s) Katherine
                 Van Dyck to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                 0205−3797774) by Vito Lograsso, Evan Singleton. (Van Dyck, Katherine) (Entered:
                 11/20/2015)
11/20/2015    96 CERTIFICATE OF GOOD STANDING re 90 MOTION for Attorney(s) Michael J.
                 Flannery to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                 0205−3797769) by Vito Lograsso, Evan Singleton. (Flannery, Michael) (Entered:
                 11/20/2015)
11/16/2015   95 MOTION to Dismiss 73 Amended Complaint by World Wrestling Entertainment,
                Inc.Responses due by 12/7/2015 (Attachments: # 1 Memorandum in Support)(Mueller,
                Jeffrey) Modified on 11/18/2015 to link to document (Grady, B.). Modified on
                11/18/2015 to create association (Grady, B.). (Entered: 11/16/2015)
11/16/2015   94 Memorandum in Opposition re 72 MOTION to Dismiss filed by World Wrestling
                Entertainment, Inc. (Attachments: # 1 Affidavit, # 2 Exhibit 1, # 3 Exhibit 2, # 4
                Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10
                Exhibit 9, # 11 Exhibit 10, # 12 Exhibit 11, # 13 Exhibit 12, # 14 Exhibit 13, # 15
                Exhibit 14, # 16 Exhibit 15, # 17 Exhibit 16, # 18 Exhibit 17, # 19 Exhibit 18, # 20
                Exhibit 19, # 21 Exhibit 20, # 22 Exhibit 21, # 23 Exhibit 22, # 24 Exhibit 23, # 25
                Exhibit 24, # 26 Exhibit 25, # 27 Exhibit 26)(Mueller, Jeffrey) (Entered: 11/16/2015)
11/12/2015   93 ORDER granting 91 MOTION for Attorney Katherine Van Dyck to be admitted pro
                hac vice. Certificate of Good Standing due by 1/11/2016. Signed by Clerk on
                11/12/2015. (Grady, B.) (Entered: 11/12/2015)
11/12/2015   92 ORDER granting 90 MOTION for Attorney Michael J. Flannery to be admitted pro
                hac vice. Certificate of Good Standing due by 1/11/2016. Signed by Clerk on
                11/12/2015. (Grady, B.) (Entered: 11/12/2015)
11/11/2015   91 MOTION for Attorney(s) Katherine Van Dyck to be Admitted Pro Hac Vice (paid $75
                PHV fee; receipt number 0205−3797774) by Russ McCullough, Ryan Sakoda,
                Matthew Robert Wiese. (Attachments: # 1 Affidavit Exhibit A)(Bloss, William)
                (Entered: 11/11/2015)
11/11/2015   90 MOTION for Attorney(s) Michael J. Flannery to be Admitted Pro Hac Vice (paid $75
                PHV fee; receipt number 0205−3797769) by Russ McCullough, Ryan Sakoda,
                Matthew Robert Wiese. (Attachments: # 1 Affidavit Exhibit A)(Bloss, William)
                (Entered: 11/11/2015)
11/10/2015   89 ORDER granting 87 Motion to Stay. Discovery will be stayed in these consolidated
                cases until the Court has ruled on the pending motions to dismiss, but not later than
                January 15, 2015. A Scheduling Order will issue setting forth applicable deadlines for
                bifurcated discovery as to liabiity and damages. Signed by Judge Vanessa L. Bryant on
                11/10/15. (Shechter, N.) (Entered: 11/10/2015)
11/02/2015   88 NOTICE by World Wrestling Entertainment, Inc re 43 MOTION to Dismiss, 64
                MOTION to Dismiss MOTION to Dismiss for Lack of Jurisdiction Notice of
                Supplemental Authority (Attachments: # 1 Exhibit)(Mueller, Jeffrey) (Entered:
                11/02/2015)
10/30/2015   87 MOTION to Stay Discovery by World Wrestling Entertainment, Inc.Responses due by
                11/20/2015 (Attachments: # 1 Memorandum in Support)(Mueller, Jeffrey) (Entered:
                10/30/2015)
10/30/2015   86 Supplemental RESPONSE re 64 MOTION to Dismiss MOTION to Dismiss for Lack
                of Jurisdiction filed by William Albert Haynes, III. (Bloss, William) (Entered:
                10/30/2015)
10/30/2015   85 REPORT of Rule 26(f) Planning Meeting. (Bloss, William) (Entered: 10/30/2015)
10/16/2015   84 Memorandum in Support re 64 MOTION to Dismiss MOTION to Dismiss for Lack of
                Jurisdiction filed by World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered:
                10/16/2015)
10/16/2015   83 Memorandum in Support re 80 MOTION for Sanctions filed by World Wrestling
                Entertainment, Inc. (Attachments: # 1 Exhibit 1)(Mueller, Jeffrey) (Entered:
                10/16/2015)
10/07/2015   82 MOTION for Leave to File Reply to Kyros Law P.C.'s Brief in Opposition to WWE's
                Motion for Expedited Discovery as to the Identities of John Doe Defendants in the
                Windham Action by World Wrestling Entertainment, Inc. (Attachments: # 1
                Exhibit)(Mueller, Jeffrey) (Entered: 10/07/2015)
10/05/2015   81 Notice of Consolidation:
                Signed by Clerk on 10/05/2015.(Grady, B.) (Entered: 10/05/2015)
10/05/2015       Answer deadline updated for World Wrestling Entertainment, Inc to 11/20/2015.,
                 Set/Reset Deadlines as to 72 MOTION to Dismiss .(Responses due by 11/20/2015, )
                 (Blue, A.) (Entered: 10/05/2015)
10/05/2015   79 ORDER consolidating cases. Case number 15−cv−1229 AND case number
                15−cv−1305 shall both be consolidated into this case. This case, docket number
                15−cv−1074, shall be the lead case.
                Signed by Judge Vanessa L. Bryant on 10/5/15. (Shechter, N.) (Entered: 10/05/2015)
10/02/2015   78 ORDER denying 75 Motion for Order. A status conference is not needed at this time.
                The parties are advised as follows: (1) The Frazier and James (Osborne) actions will
                be consolidated onto this docket; (2) Defendant WWE is responsible for ensuring that
                it has properly responded to the Complaints in those actions, or otherwise confirming
                Plaintiff's intent to prosecute; (3) the parties should undertake to meet and confer with
                regard to a Rule 26(f) report, in compliance with the Local Rules, that will set forth a
                discovery timetable and propose a scheduling order to govern these consolidated cases;
                (4) the Court is aware of Defendant WWE's Motion for Sanctions in the James
                (Osborne) matter − the parties are instructed not to wait for the Court's ruling on any
                motion before meeting applicable deadlines; (5) the Court is aware of Defendant
                WWE's Motion for Expedited Discovery in the Windham matter and the Court will
                consider that Motion to be pending at this time, should the Court determine expedited
                discovery in Windham is appropriate, an Order will issue; (6) if Defendant WWE
                intends to argue for the application of Connecticut law to the claims brought by the
                Oregon resident in the Haynes matter, WWE may file briefing on the choice−of−law
                issue no later than 10/16/15 − Plaintiff Haynes may thereafter respond by 10/30/15 on
                the choice of law issue in Haynes; (7) Defendant WWE may determine the appropriate
                briefing necessary for a motion to dismiss in McCullough based upon any relevant
                differences between the McCullough and Singleton claims that necessitate briefing; (8)
                the Court will assume that the motion to dismiss in the Singleton action is ripe for
                review and adjudication unless the parties advise otherwise in their Rule 26(f) report;
                (9) the parties are instructed not to communicate with Chambers staff unless by
                docketed motion during the pendency of this action. Signed by Judge Vanessa L.
                Bryant on 10/2/15. (Shechter, N.) (Entered: 10/02/2015)
10/02/2015   77 ORDER granting 76 Motion for Extension of Time. Defendant WWE will respond to
                the 73 Amended Complaint in this action by 11/20/15. Defendant WWE will respond
                to the 72 Motion to Dismiss in the Windham action by 11/20/15. Signed by Judge
                Vanessa L. Bryant on 10/2/15. (Shechter, N.) Modified on 10/5/2015 to edit in the
                correct motion number. (Blue, A.). (Entered: 10/02/2015)
10/02/2015   76 Consent MOTION for Extension of Time until November 20, 2015 to Respond to
                Plaintiffs' First Amended Complaint 73 Amended Complaint by World Wrestling
                Entertainment, Inc. (Mueller, Jeffrey) (Entered: 10/02/2015)
09/24/2015   75 MOTION for Order (Motion to Reschedule Status Conference Postponed Pursuant to
                August 21, 2015 Order) by World Wrestling Entertainment, Inc. (Mueller, Jeffrey)
                (Entered: 09/24/2015)
09/22/2015   74 ORDER denying 60 Motion to Expedite as moot. The Amended Complaint filed
                September 21, 2015 does not name any John Doe plaintiffs. Had the complaint not
                been amended to omit John Doe plaintiffs, the court was inclined to grant the motion
                for expedited discovery. Signed by Judge Vanessa L. Bryant on 9−22−15. (Bryant,
                Vanessa) (Entered: 09/22/2015)
09/21/2015   73 AMENDED COMPLAINT against World Wrestling Entertainment, Inc, filed by
                Matthew Robert Wiese, Ryan Sakoda, Russ McCullough.(Kyros, Konstantine)
                (Entered: 09/21/2015)
09/21/2015   72 MOTION to Dismiss by Thomas Billington, John Doe's, Oreal Perras, James Ware,
                Robert Windham.Responses due by 10/12/2015 (Attachments: # 1 Memorandum in
                Support Motion to Dismiss Plaintiff's Complaint in the Windham Action)(Kyros,
                Konstantine) (Entered: 09/21/2015)
09/18/2015   71 Memorandum in Opposition re 60 MOTION to Expedite Discovery as to the Identities
                of John Doe Defendants in the Windham Action filed by Kyros Law P.C.. (Bloss,
                William) (Entered: 09/18/2015)
09/11/2015   80 MOTION for Sanctions by World Wrestling Entertainment, Inc. Responses due by
                10/2/2015 (Attachments: # 1 Memorandum in Support, # 2 Exhibit 1 Pages 1 − 150, #
                3 Exhibit 1 Pages 151 − 300, # 4 Exhibit 1 Pages 301 − 375, # 5 Exhibit 1 Pages 375 −
                475, # 6 Exhibit 1 Pages 476 − 575, # 7 Exhibit 1 pages 576 − 670, # 8 Exhibit 2, # 9
                Exhibit 2A, # 10 Exhibit 2B, # 11 Exhibit 2C, # 12 Exhibit 2D, # 13 Exhibit 2E, # 14
                Exhibit 2F, # 15 Exhibit 2G, # 16 Exhibit 2H)(Grady, B.) (Entered: 10/05/2015)
09/03/2015   63 ORDER granting 62 MOTION for Attorney R. Christopher Gilreath to be admitted pro
                hac vice. Attorney R. Christopher Gilreath for Russ McCullough, Ryan Sakoda,
                Matthew Robert Wiese added. Certificate of Good Standing due by 11/2/2015. Signed
                by Clerk on 09/03/2015. (Grady, B.) (Entered: 09/03/2015)
09/02/2015   62 MOTION for Attorney(s) R. Christopher Gilreath to be Admitted Pro Hac Vice (paid
                $75 PHV fee; receipt number 0205−3720879) by Russ McCullough, Ryan Sakoda,
                Matthew Robert Wiese. (Attachments: # 1 Affidavit)(Bloss, William) (Entered:
                09/02/2015)
09/01/2015   61 NOTICE of Related Case by World Wrestling Entertainment, Inc (Attachments: # 1
                Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E)(Mueller, Jeffrey)
                (Entered: 09/01/2015)
08/28/2015   60 MOTION to Expedite Discovery as to the Identities of John Doe Defendants in the
                Windham Action by World Wrestling Entertainment, Inc. (Attachments: # 1
                Memorandum in Support, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit
                D)(Mueller, Jeffrey) (Entered: 08/28/2015)
08/24/2015   59 REPLY to Response to 43 MOTION to Dismiss the Claims in the Second Amended
                Complaint ("SAC") of Vito Lograsso and Evan Singleton filed by World Wrestling
                Entertainment, Inc. (Attachments: # 1 Exhibit 1)(Mueller, Jeffrey) (Entered:
                08/24/2015)
08/21/2015       Set Deadlines/Hearings: Amended Pleadings due by 9/20/2015. (Shechter, N.)
                 (Entered: 08/21/2015)
08/21/2015   58 ORDER granting 57 Motion for Extension of Time. The previously−scheduled status
                conference will be postponed; the Court will advise the parties of a new date and time
                for the status conference after 9/20/2015. The deadline for responsive pleadings will be
                extended to 9/20/2015. Further extensions of this deadline will not be permitted.
                Signed by Judge Vanessa L. Bryant on 8/21/2015. (Shechter, N.) (Entered:
                08/21/2015)
08/20/2015   57 MOTION for Extension of Time until on or after September 20, 2015 to hold Status
                Conference by Vito Lograsso, Russ McCullough, Oreal Perras, Ryan Sakoda, Evan
                Singleton. (Attachments: # 1 Memorandum in Support)(Bloss, William) (Entered:
                08/20/2015)
08/17/2015   56 NOTICE of Related Case by World Wrestling Entertainment, Inc (Attachments: # 1
                Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Mueller, Jeffrey) (Entered:
                08/17/2015)
08/12/2015   55 NOTICE OF HEARING − ALL PERSONS ENTERING THE COURTHOUSE
                MUST PRESENT PHOTO IDENTIFICATION.

                 The Court schedules a Status Conference for Thursday, 8/27/15 at 02:00 PM in
                 Courtroom Three, 450 Main St., Hartford, CT before Judge Vanessa L. Bryant, to
                 discuss (1) deadlines for the filing of any amended and responsive pleadings, (2) the
                 Defendant's various requests for expedited discovery and supplemental briefing, and
                 (3) the Plaintiffs' response to this Court's Order to Show Cause and any further
                 motions or briefing on this issue. (Shechter, N.) (Entered: 08/12/2015)
08/12/2015   54 ORDER granting World Wrestling Entertainment's 52 Motion for Conference. By
                separate Order, the Court will set forth the date and time of the conference. Signed by
                Judge Vanessa L. Bryant on 8/12/2015. (Shechter, N.) (Entered: 08/12/2015)
08/10/2015   53 Memorandum in Opposition re 43 MOTION to Dismiss filed by Vito Lograsso, Evan
                Singleton. (Attachments: # 1 Memorandum in Support Declaration, # 2 Exhibit Exhibit
                A, # 3 Exhibit Exhibit B, # 4 Exhibit Exhibit C)(Bloss, William) (Entered:
                08/10/2015)
08/07/2015   52 MOTION for Status Conference by World Wrestling Entertainment, Inc.
                (Attachments: # 1 Table of Cobtents to Exhibits, # 2 Exhibit A, # 3 Exhibit B, # 4
                Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G)(Mueller, Jeffrey)
                (Entered: 08/07/2015)
08/06/2015   51 RESPONSE TO 42 Order to Show Cause, by Russ McCullough filed by Russ
                McCullough. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit)(Kyros, Konstantine)
                (Entered: 08/06/2015)
08/06/2015   50 NOTICE by World Wrestling Entertainment, Inc (Notice of Intent Regarding the
                Motion to Dismiss the Claims of Evan Singleton and Vito Lograsso Filed by WWE in
                3:15cv00425, and the Motion to Dismiss the Claims of William Albert Haynes Filed in
                3:15cv01156) (Attachments: # 1 Table of Contents to Exhibits, # 2 Exhibit A, # 3
                Exhibit B, # 4 Exhibit C)(Mueller, Jeffrey) (Entered: 08/06/2015)
08/04/2015   49 Notice of Consolidation:
                Signed by Judge Vanessa L. Bryant on 08/04/2015.(Grady, B.) (Entered: 08/04/2015)
07/30/2015   48 NOTICE of Related Case by World Wrestling Entertainment, Inc (Attachments: # 1
                Exhibit A, # 2 Exhibit B)(Mueller, Jeffrey) (Entered: 07/30/2015)
07/29/2015       Answer deadline updated for Oreal Perras to 8/27/2015; James Ware to 8/27/2015;
                 Robert Windham to 8/27/2015. (Blue, A.) (Entered: 07/29/2015)
07/28/2015   47 ORDER denying as moot 46 Motion for Extension of Time. Per the Court's Order in
                this consolidated case, responsive pleadings are due by 8/27/15. See Dkt. # 41.
                Counsel are also reminded that all future filings should be docketed ONLY on this
                docket sheet. Signed by Judge Vanessa L. Bryant on 7/28/15. (De Palma, C) (Entered:
                07/28/2015)
07/27/2015   46 MOTION for extension of time of 30 days to respond to the 1 complaint by Oreal
                Perras, James Ware, Robert Windham. (Grady, B.) (Entered: 07/27/2015)
07/27/2015   45 NOTICE of Appearance by William M. Bloss on behalf of Russ McCullough, Ryan
                Sakoda, Matthew Robert Wiese (Bloss, William) (Entered: 07/27/2015)
07/23/2015   44 Notice of Consolidation:
                Signed by Clerk on 07/23/2015.(Grady, B.) (Entered: 07/23/2015)
07/23/2015   42 ORDER FOR PLAINTIFFS' COUNSEL Konstantine Kyros TO SHOW CAUSE why,
                in light of the forum selection provision in WWE's employment contracts resulting in
                multiple orders of transfer, these actions should continue to be filed in other
                jurisdictions. Show Cause Response due by 8/6/2015.
                Signed by Judge Vanessa L. Bryant on 07/23/2015. (De Palma, C) (Entered:
                07/23/2015)
07/23/2015   41 ORDER CONSOLIDATING CASES: This case shall be consolidated with Singleton
                et al v. World Wrestling Entertainment, Inc., 3:15−CV−00425−VLB, and World
                Wrestling Entertainment, Inc. v. Windham et al, 3:15−CV−00994−VLB. This case
                shall be the lead case, and all future filings should be docketed ONLY on this docket
                sheet. Defendant WWE shall file notice of intent to rely on its Motion to Dismiss filed
                in 3:15−CV−00425−VLB by 8/6/15. Any and all additional responsive pleadings in
                this consolidated action are due by 8/27/15.
                Signed by Judge Vanessa L. Bryant on 7/23/15. (De Palma, C) (Entered: 07/23/2015)
07/22/2015   40 ORDER OF TRANSFER. Case reassigned to Judge Vanessa L. Bryant for all further
                proceedings
                Signed by Judge Victor A. Bolden on 7/22/2015.(Oliver, T.) (Entered: 07/22/2015)
07/20/2015   39 CERTIFICATE OF GOOD STANDING re 35 MOTION for Attorney(s) Curtis B.
                Krasik to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                0205−3670844) by World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered:
                07/20/2015)
07/20/2015   38 CERTIFICATE OF GOOD STANDING re 34 MOTION for Attorney(s) Jerry S.
                McDevitt to be Admitted Pro Hac Vice (paid $75 PHV fee; receipt number
                0205−3670834) by World Wrestling Entertainment, Inc. (Mueller, Jeffrey) (Entered:
                07/20/2015)
07/17/2015   37 ORDER granting 35 Motion for Attorney Curtis B. Krasik to Appear Pro Hac Vice.
                Certificate of Good Standing due by 9/15/2015. Signed by Clerk on 7/17/2015.
                (Oliver, T.) (Entered: 07/17/2015)
07/17/2015   36 ORDER granting 34 Motion for Attorney Jerry S. McDevitt to Appear Pro Hac Vice.
                Certificate of Good Standing due by 9/15/2015. Signed by Clerk on 7/17/2015.
                (Oliver, T.) (Entered: 07/17/2015)
07/16/2015   35 MOTION for Attorney(s) Curtis B. Krasik to be Admitted Pro Hac Vice (paid $75
                PHV fee; receipt number 0205−3670844) by World Wrestling Entertainment, Inc.
                (Attachments: # 1 Affidavit)(Mueller, Jeffrey) (Entered: 07/16/2015)
07/16/2015   34 MOTION for Attorney(s) Jerry S. McDevitt to be Admitted Pro Hac Vice (paid $75
                PHV fee; receipt number 0205−3670834) by World Wrestling Entertainment, Inc.
                (Attachments: # 1 Affidavit)(Mueller, Jeffrey) (Entered: 07/16/2015)
07/15/2015   33 NOTICE of Related Case by World Wrestling Entertainment, Inc (Attachments: # 1
                Exhibit A, # 2 Exhibit B)(Mueller, Jeffrey) (Entered: 07/15/2015)
07/15/2015   32 NOTICE of Appearance by Thomas D. Goldberg on behalf of World Wrestling
                Entertainment, Inc (Goldberg, Thomas) (Entered: 07/15/2015)
07/15/2015   31 NOTICE of Appearance by Jonathan B. Tropp on behalf of World Wrestling
                Entertainment, Inc (Tropp, Jonathan) (Entered: 07/15/2015)
07/15/2015   30 NOTICE of Appearance by Jeffrey Mueller on behalf of World Wrestling
                Entertainment, Inc (Mueller, Jeffrey) (Entered: 07/15/2015)
07/14/2015   29 NOTICE TO COUNSEL IN TRANSFERRED CASE
                Signed by Clerk on 7/14/2015. (Oliver, T.) (Entered: 07/14/2015)
07/13/2015   28 NOTICE TO COUNSEL NOT ADMITTED TO THE BAR OF THE US DISTRICT
                COURT OF CONNECTICUT Re: Local Rule 83.1 Admission of Attorneys. The
                above captioned case has been received and filed in our court. Please see our Local
                Rule 83.1 regarding Admission of Attorneys that is available on our website at
                www.ctd.uscourts.gov. We will not accept further filings from your office until you
                have complied with Local Rule 83.1. If you have any questions about this procedure,
                please contact the Clerk's Office. ANY MOTIONS PENDING AT THE TIME OF
                TRANSFER MUST BE REFILED IN OUR DISTRICT.
                Signed by Clerk on 7/13/2015. (Oliver, T.) (Entered: 07/14/2015)
07/13/2015   27 STANDING PROTECTIVE ORDER
                Signed by Judge Victor A. Bolden on 7/13/2015. (Oliver, T.) (Entered: 07/14/2015)
07/13/2015   26 ELECTRONIC FILING ORDER − PLEASE ENSURE COMPLIANCE WITH
                COURTESY COPY REQUIREMENTS IN THIS ORDER
                Signed by Judge Victor A. Bolden on 7/13/2015.(Oliver, T.) (Entered: 07/14/2015)
07/13/2015   25 Case electronically transferred in from Central District of California ; Case Number
                2:15−cv−02662. Modified on 7/14/2015 TO CORRECT THE DATE FILED (Oliver,
                T.). (Entered: 07/14/2015)
07/10/2015   24 MINUTES (IN CHAMBERS) by Judge Andre Birotte, Jr: the Court finds that the
                forum selection clause in § 13.8 of Plaintiffs' contracts is valid and enforceable.
                Because Plaintiffs agreed that the sole and exclusive venue for any legal action
                brought in connection with these contracts would be in the District of Connecticut,
                venue is not proper here. Thus, the Court GRANTS WWE's Motion to transfer. The
                case will be TRANSFERRED IMMEDIATELY to the District of Connecticut. 28
                USC section 1404(a). (MD JS−6. Case Terminated.) (jp) (Entered: 07/13/2015)
07/10/2015   23 (IN CHAMBERS) ORDER TAKING MOTION TO TRANSFER VENUE DUE TO
                MANDATORY FORUM SELECTION CLAUSES IN THE CONTRACTS
                BETWEEN THE PARTIES 16 UNDER SUBMISSION by Judge Andre Birotte Jr.:
                The Court has considered the matters raised with respect to the Motion(s) and has
                concluded that pursuant to Local Rule 7.15, the matter can be decided without oral
                argument. The Court advises counsel that the Motion(s), noticed for hearing on July
                13, 2015, has been taken under submission and off its motion calendar. No appearance
                by counsel is necessary. THERE IS NO PDF DOCUMENT ASSOCIATED WITH
                THIS ENTRY. (cb) TEXT ONLY ENTRY (Entered: 07/10/2015)
06/29/2015       Reset deadline as to 43 MOTION to Dismiss. Responses due by 8/10/2015 (Grady, B.)
                 (Entered: 07/23/2015)
06/29/2015   43 MOTION to Dismiss plaintiffs second amended complaint by World Wrestling
                Entertainment, Inc. Responses due by 8/10/2015 (Attachments: # 1 Memorandum in
                Support, # 2 Affidavit of Curtis B. Krasik, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C,
                # 6 Exhibit D)(Grady, B.) Modified on 7/23/2015 to correct response deadline (Grady,
                B.). (Entered: 07/23/2015)
06/29/2015   22 REPLY support MOTION to Transfer Case to U.S. District Court for the District of
                Connecticut 16 filed by Defendant World Wrestling Entertainment Inc. (Attachments:
                # 1 Declaration of Geoffrey M. Davis, # 2 Exhibit 1 to Geoffrey M. Davis Declaration,
                # 3 Exhibit 2 to Geoffrey M. Davis Declaration, # 4 Exhibit 3 to Geoffrey M. Davis
                Declaration)(Davis, Geoffrey) (Entered: 06/29/2015)
06/22/2015   21 OPPOSITION to MOTION to Transfer Case to U.S. District Court for the District of
                Connecticut 16 filed by Plaintiffs Russ McCullough, Ryan Sakoda, Matthew Robert
                Wiese. (Mann, Jonas) (Entered: 06/22/2015)
05/28/2015   70 REPLY to response to 64 MOTION to Dismiss for Failure to State a Claim; MOTION
                to Dismiss for Lack of Jurisdiction filed by World Wrestling Entertainment, Inc.
                (Grady, B.) (Entered: 09/17/2015)
05/18/2015   20 ORDER ON APPLICATION OF NON−RESIDENT ATTORNEY TO APPEAR IN A
                SPECIFIC CASE PRO HAC VICE by Judge Andre Birotte, Jr: granting 15
                Application to Appear Pro Hac Vice by Attorney Curtis B. Krasik on behalf of
                Defendant, designating Geoffrey M. Davis as local counsel. (lt) (Entered: 05/19/2015)
05/18/2015   19 ORDER ON APPLICATION OF NON−RESIDENT ATTORNEY TO APPEAR IN A
                SPECIFIC CASE PRO HAC VICE by Judge Andre Birotte, Jr: granting 14
                Application to Appear Pro Hac Vice by Attorney Jerry S. McDevitt on behalf of
                Defendant, designating Geoffrey M. Davis as local counsel. (lt) (Entered: 05/19/2015)
05/18/2015   18 Certification and NOTICE of Interested Parties filed by Defendant World Wrestling
                Entertainment Inc, identifying Russ McCullough, a/k/a "Big Russ McCullough", Ryan
                Sakoda, and Matthew R. Wiese, a/k/a "Luther Reigns". (Davis, Geoffrey) (Entered:
                05/18/2015)
05/15/2015   17 NOTICE TO FILER OF DEFICIENCIES in Electronically Filed Documents RE:
                Notice of Motion and Motion to Transfer Venue Due to Mandatory Forum Selection
                Clauses in the Contracts Between the Parties filed 5/14/2015 16 . The following
                error(s) was found: Local Rule 7.1−1 No Notice of Interested Parties. In response to
                this notice the court may order (1) an amended or correct document to be filed (2) the
                document stricken or (3) take other action as the court deems appropriate. You need
                not take any action in response to this notice unless and until the court directs you to
                do so. (gk) (Entered: 05/18/2015)
05/14/2015   16 NOTICE OF MOTION AND MOTION to Transfer Case to U.S. District Court for the
                District of Connecticut filed by Defendant World Wrestling Entertainment Inc. Motion
                set for hearing on 7/13/2015 at 10:00 AM before Judge Andre Birotte Jr.
                (Attachments: # 1 Memorandum of Points and Authorities in Support of Motion to
                Transfer Venue, # 2 Declaration of Geoffrey M. Davis, # 3 Exhibit A to Davis
                Declaration, # 4 Exhibit B to Davis Declaration, # 5 Exhibit C to Davis Declaration, #
                6 Exhibit D to Davis Declaration, # 7 Declaration of James W. Langham, # 8 Exhibit
                A to Langham Declaration, # 9 Exhibit B to Langham Declaration, # 10 Exhibit C to
                Langham Declaration, # 11 Proposed Order)(Davis, Geoffrey) (Entered: 05/14/2015)
05/14/2015   15 APPLICATION for attorney Curtis B. Krasik to Appear Pro Hac Vice(PHV Fee of
                $325 receipt number 0973−15724004 paid.) filed by Defendant World Wrestling
                Entertainment Inc. (Attachments: # 1 Proposed Order)(Davis, Geoffrey) (Entered:
                05/14/2015)
05/14/2015   14 APPLICATION for attorney Jerry S. McDevitt to Appear Pro Hac Vice(PHV Fee of
                $325 receipt number 0973−15723756 paid.) filed by Defendant World Wrestling
                Entertainment Inc. (Attachments: # 1 Proposed Order)(Davis, Geoffrey) (Entered:
                05/14/2015)
05/13/2015   13 NOTICE OF PRO HAC VICE APPLICATION AND FILING FEE DUE on Pro Hac
                Vice Application mailed to Attorney Curtis B. Krasik for Defendant World Wrestling
                Entertainment Inc. Pro Hac Vice application has not been received by the court. Please
                return your completed Application of Non−Resident Attorney to Appear in a Specific
                Case, form G−64, or a copy of the Notice of Electronic Filing of your application and
                the $325.00 fee and this notice immediately. Out−of−state federal government
                attorneys who are not employed by the U.S. Department of Justice are required to file
                a Pro Hac Vice application;no filing fee is required. You have been removed as
                counsel of record from this case for failure to submit this filing fee. (gk) (Entered:
                05/13/2015)
05/13/2015   12 NOTICE OF PRO HAC VICE APPLICATION AND FILING FEE DUE on Pro Hac
                Vice Application mailed to Attorney Jerry S. McDevitt for Defendant World Wrestling
                Entertainment Inc. Pro Hac Vice application has not been received by the court. Please
                return your completed Application of Non−Resident Attorney to Appear in a Specific
                Case, form G−64, or a copy of the Notice of Electronic Filing of your application and
                the $325.00 fee and this notice immediately. Out−of−state federal government
                attorneys who are not employed by the U.S. Department of Justice are required to file
                a Pro Hac Vice application;no filing fee is required. You have been removed as
                counsel of record from this case for failure to submit this filing fee. (gk) (Entered:
                05/13/2015)
05/13/2015   11 ORDER ON STIPULATION FOR EXTENSION OF TIME FOR DEFENDANT
                WORLD WRESTLING ENTERTAINMENT, INC. TO RESPOND TO PLAINTIFFS'
                COMPLAINT 10 by Judge Andre Birotte Jr. It is hereby ORDERED that WWE's time
                to answer, move or otherwise plead in response to Plaintiffs' Complaint is extended
                until thirty (30) days following the Court's entry of an order on WWE's Motion to
                Transfer Venue. (jloz) (Entered: 05/13/2015)
05/11/2015   69 AFFIDAVIT of Konstantine Kyros in support of opposition to 64 MOTION to
                Dismiss for Failure to State a Claim; MOTION to Dismiss for Lack of Jurisdiction.
                Signed By Konstantine Kyros filed by William Albert Haynes, III. (Attachments: # 1
                Exhibit 1, # 2 Exhibit 2)(Grady, B.) (Entered: 09/17/2015)
05/11/2015   68 AFFIDAVIT of William Albert Haynes, III, in support of opposition to 64 MOTION
                to Dismiss for Failure to State a Claim; MOTION to Dismiss for Lack of Jurisdiction.
                Signed By William Albert Haynes, III filed by William Albert Haynes, III.
                (Attachments: # 1 Exhibit A)(Grady, B.) (Entered: 09/17/2015)
05/11/2015   67 Memorandum in Opposition to 64 MOTION to Dismiss for Failure to State a Claim;
                MOTION to Dismiss for Lack of Jurisdiction filed by William Albert Haynes, III.
                (Grady, B.) (Entered: 09/17/2015)
05/11/2015   10 STIPULATION for Extension of Time to File Answer to 30 days following the Court's
                entry of an order on Defendant's Motion to Transfer Venue re Complaint (Attorney
                Civil Case Opening), 1 filed by Defendant World Wrestling Entertainment Inc.
                (Attachments: # 1 Proposed Order)(Attorney Geoffrey M Davis added to party World
                Wrestling Entertainment Inc(pty:dft))(Davis, Geoffrey) (Entered: 05/11/2015)
04/21/2015    9 21 DAY Summons Issued re Complaint (Attorney Civil Case Opening) 1 as to
                Defendant World Wrestling Entertainment Inc. (jp) (Entered: 04/21/2015)
04/10/2015    8 TEXT ONLY ENTRY: Judge Andre Birotte Jr. is participating in a pilot project
                regarding the submission of SEALED DOCUMENTS. All proposed sealed documents
                must be submitted, via e−mail, to the Judge's Chambers email at
                AB_chambers@cacd.uscourts.gov. Please refer to the Judge's procedures and
                schedules for detailed instructions for submission of sealed documents. THERE IS NO
                PDF DOCUMENT ASSOCIATED WITH THIS ENTRY. (cb) TEXT ONLY ENTRY
                (Entered: 04/10/2015)
04/10/2015    7 Request for Clerk to Issue Summons on Complaint (Attorney Civil Case Opening), 1
                filed by Plaintiffs Russ McCullough, Ryan Sakoda, Matthew Robert Wiese.
                (McShane, Michael) (Entered: 04/10/2015)
04/10/2015    6 CERTIFICATE of Interested Parties filed by Plaintiffs All Plaintiffs, identifying None.
                (McShane, Michael) (Entered: 04/10/2015)
04/10/2015    5 NOTICE OF DEFICIENCIES in Attorney Case Opening. The following error(s) was
                found: No Notice of Interested Parties has been filed. A Notice of Interested Parties
                must be filed with every partys first appearance. See Local Rule 7.1−1. Counsel must
                file a Notice of Interested Parties immediately. Failure to do so may be addressed by
                judicial action, including sanctions. See Local Rule 83−7. (jp) (Entered: 04/10/2015)
04/10/2015    4 NOTICE TO PARTIES OF COURT−DIRECTED ADR PROGRAM filed (jp)
                (Entered: 04/10/2015)
04/10/2015    3 NOTICE OF ASSIGNMENT to District Judge Andre Birotte, Jr. and Magistrate Judge
                John E. McDermott. (jp) (Entered: 04/10/2015)
04/09/2015    2 CIVIL COVER SHEET filed by Plaintiffs Russ McCullough, Ryan Sakoda, Matthew
                Robert Wiese. (McShane, Michael) (Entered: 04/09/2015)
04/09/2015    1 COMPLAINT Receipt No: 0973−15520935 − Fee: $400, filed by Plaintiff Russ
                McCullough, Matthew Robert Wiese, Ryan Sakoda. (Attorney Michael McShane
                added to party Russ McCullough(pty:pla), Attorney Michael McShane added to party
                Ryan Sakoda(pty:pla), Attorney Michael McShane added to party Matthew Robert
                Wiese(pty:pla))(McShane, Michael) (Entered: 04/09/2015)
03/31/2015   66 AFFIDAVIT of James W. Langham, re: 64 MOTION to Dismiss for Failure to State a
                Claim; MOTION to Dismiss for Lack of Jurisdiction. Signed By James W. Langham
                filed by World Wrestling Entertainment, Inc. (Grady, B.) (Entered: 09/16/2015)
03/31/2015   65 Declaration of B. John Casey, re: 64 MOTION to Dismiss for failure to State a Claim;
                MOTION to Dismiss for Lack of Jurisdiction. Signed By B. John Casey filed by
                World Wrestling Entertainment, Inc. (Attachments: # 1 Exhibit A, # 2 Exhibit
                B)(Grady, B.) (Entered: 09/16/2015)
03/31/2015   64 MOTION to Dismiss for Failure to State a Claim, MOTION to Dismiss for Lack of
                Jurisdiction by World Wrestling Entertainment, Inc. Oral Argument Requested.
                Responses due by 4/21/2015 (Grady, B.) (Entered: 09/16/2015)
